            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 1 of 115



 1
     LEVI & KORSINSKY, LLP
 2   Shannon L. Hopkins (admitted pro hac vice)
     Nancy A. Kulesa (to be admitted pro hac vice)
 3   Stephanie A. Bartone (admitted pro hac vice)
     Gregory Potrepka (admitted pro hac vice)
 4   1111 Summer Street, Suite 403
 5   Stamford, CT 06905
     Tel: (203) 992-4523
 6   Email: shopkins@zlk.com
     Email: nkulesa@zlk.com
 7   Email: sbartone@zlk.com
     Email: gpotrepka@zlk.com
 8

 9   LEVI & KORSINSKY, LLP
     Adam M. Apton (SBN 316506)
10   Adam C. McCall (SBN 302130)
     44 Montgomery Street, Suite 650
11   San Francisco, CA 94104
     Tel: (415) 291-2420
12   Email: aapton@zlk.com
     Email: amccall@zlk.com
13
     Attorneys for Lead Plaintiff Shimon Hedvat,
14
      Plaintiff City of Miami Fire Fighters’ and
15    Police Officers’ Retirement Trust, and the Class

16

17
                                    UNITED STATES DISTRICT COURT
18
                                 NORTHERN DISTRICT OF CALIFORNIA
19
20     IN RE NUTANIX, INC. SECURITIES                Master File No. 5:19-cv-01651-WHO
       LITIGATION
21                                                   Hon. William H. Orrick
22
                                                     CLASS ACTION
23
                                                     CONSOLIDATED AMENDED
24                                                   COMPLAINT FOR VIOLATIONS OF
                                                     THE FEDERAL SECURITIES LAWS
25

26

27

28

                                           i
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 2 of 115



 1                                                       TABLE OF CONTENTS

 2   I.     NATURE OF THE ACTION ...........................................................................................1
 3   II.    JURISDICTION AND VENUE .......................................................................................9
 4   III.   PARTIES ........................................................................................................................10
 5   IV.    RELEVANT NON-PARITES ........................................................................................11
 6   V.     STATEMENT OF FACTS .............................................................................................13
 7          A.         Nutanix Company Background...........................................................................13
 8                     1.         Nutanix’s “Core” Hyperconverged Infrastructure (HCI) Technology ...14
 9                     2.         In Response to Competitive Pressures and Rapidly Changing
                                  Technology, Nutanix Announces it Will Shift Focus Starting in
10                                2018 to Become a Software-Only, Subscription Based Company .........16
11          B.         Nutanix’s Pipeline Growth is Dependent Upon the Company Making
                       “Significant” Investments in Sales and Marketing .............................................18
12
                       1.         Nutanix’s Ability to Generate “Qualified” Sales Leads is
13                                Critical to the Company’s Revenue Growth ...........................................18
14                     2.         Nutanix Relied Heavily on its Relationship with Dell to Generate
                                  Sales Leads During the Class Period ......................................................20
15
            C.         Beginning in Fiscal Q4 2017, Nutanix Diverts Spending Away from Lead
16                     Generation to Engineering and New Product Development at the Expense
                       of its Sales Pipeline and the Product Quality of its “Core” HCI Products .........21
17
                       1.         Nutanix Clandestinely Halts Sales and Marketing Spend ......................21
18
                       2.         As A Result of Diverting Money Away from HCI to New Product
19                                Development, Nutanix’s “Core” HCI Product Quality Deteriorates
                                  Resulting in Lost Sales............................................................................23
20
            D.         By at Least Mid-2017, Dell Began Promoting VMware Over Nutanix
21                     Products Resulting in A Decline of Nutanix’s Pipeline and Sales .....................25
22          E.         Nutanix Experiences Delays in the Planned Launch of its Xi Product Due to
                       Engineering Issues. .............................................................................................28
23
            F.         Nutanix Experiences Significant Turnover in the Sales Group ..........................29
24
            G.         Nutanix “Pulls In” Future Sales to the Current Quarters to Make Quarterly
25                     Sales and Earnings Forecasts and Offset its Declining Sales Pipeline ...............32
26          H.         Nutanix Begins Preparing its “You Decide” Campaign to Directly Compete
                       with Dell/VMware, which it Launched in January 2019 in an all an out War
27                     Against VMware .................................................................................................33
28

                                           ii
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 3 of 115



 1         I.    Defendants Were Aware that Nutanix Was Experiencing Significant
                 Declines in Sales and Pipeline Projections from the Salesforce.com System,
 2               Daily Pipeline Growth Reports and Regular Meetings.......................................37

 3   VI.   MATERIALLY FALSE AND MISLEADING CLASS PERIOD STATEMENTS ......40

 4         A.    Materially False and Misleading Statements in the November 30, 2017 Press
                 Release ................................................................................................................40
 5
           B.    Materially False and Misleading Statements During the November 30, 2017
 6               Conference Call ..................................................................................................41

 7         C.    Materially False and Misleading Statements in the December 13, 2017
                 Form 10-Q ...........................................................................................................44
 8
           D.    Materially False and Misleading Statements in the March 1, 2018 Press
 9               Release ................................................................................................................46
10         E.    Materially False and Misleading Statements in the March 1, 2018 Conference
                 Call ......................................................................................................................48
11
           F.    Materially False and Misleading Statements in the March 15, 2018
12               Form 10-Q ...........................................................................................................50
13         G.    Materially False and Misleading Statements in the May 24, 2018
                 Press Release .......................................................................................................52
14
           H.    Materially False and Misleading Statements During the May 24, 2018
15               Conference Call ..................................................................................................54
16         I.    Materially False and Misleading Statements in the June 12, 2018
                 Form 10-Q ...........................................................................................................57
17
           J.    Materially False and Misleading Statements Concerning the August 30, 2018
18               Press Release .......................................................................................................60
19         K.    Materially False and Misleading Statements in the August 30, 2018
                 Conference Call ..................................................................................................61
20
           L.    Materially False and Misleading Statements in the September 24, 2018 Form
21               10-K ....................................................................................................................63

22         M.    Materially False and Misleading Statements in the November 27, 2018
                 Press Release .......................................................................................................66
23
           N.    Materially False and Misleading Statements in the November 27, 2018
24               Conference Call ..................................................................................................67

25         O.    Materially False and Misleading Statements in the November 28, 2018
                 Blog Post .............................................................................................................69
26
           P.    Materially False and Misleading Statements in the December 10, 2018
27               Form 10-Q ...........................................................................................................70

28         Q.    The Materially False and Misleading February 28, 2019 J.P. Morgan Report...72

                                          iii
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
             Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 4 of 115



 1   VII.    THE TRUTH IS REVEALED OVER THREE PARTIAL DISCLOSURES ................73

 2           A.      The February 28, 2019 Press Release Partially Disclosing the Truth.................73

 3           B.      Continued Materially False and Misleading Statements in the
                     February 28 Call .................................................................................................81
 4
             C.      Continued Materially False and Misleading Statements in the May 13, 2019
 5                   Interview .............................................................................................................83

 6           D.      Second Partial Disclosure in the May 30, 2019 Press Release ...........................84

 7   VIII.   ADDITIONAL SCIENTER ALLEGATIONS ...............................................................86

 8           A.      The Individual Defendants’ Knowledge and/or Recklessness............................86

 9                   1.         Defendants’ Admission That Nutanix Secretly Decided to Keep Lead
                                Generation Spending Flat and Divert Monies to Engineering and
10                              New Product Development for Six Quarters ..........................................86
11                   2.         Defendants’ Admissions That Nutanix Cut Sales Hiring In
                                Calendar 2018 .........................................................................................87
12
                     3.         Defendants Admit Nutanix Sales Personnel Were Not Properly Trained
13                              to Sell the Company’s Products, Costing Nutanix Sales as Defendants
                                Purposefully “Let Chaos Reign” .............................................................88
14
                     4.         Defendants Admit Nutanix’s HCI Product Quality Suffered as a Result
15                              of Reallocating Management’s Focus and Spending to New Products ..88
16                   5.         Defendants’ Knowledge of Declining Sales, Billings and Sales Pipeline
                                and Product Quality Issues from Internal Company Reports in
17                              Salesforce.com and Clari Systems and Attendance at All-Hands and
                                QBR Meetings ........................................................................................89
18
                     6.         Defendants Were Aware that Cutting Lead Generation Spend Would
19                              Have A Devastating Effect on Nutanix’s Pipeline and Sales Because
                                They Had Made Similar Cuts in Prior Years ..........................................91
20
                     7.         Defendant Pandey Was Aware that Nutanix’s Pipeline Was Materially
21                              Declining throughout the Class Period Because He Was a Very “Hands
                                On” CEO, As Confirmed By Nutanix Employees and the Analyst
22                              Community .............................................................................................91

23                   8.         Executive Terminations Support A Strong Inference of Scienter ..........92

24           B.      The Individual Defendants Had Motive to Make Fraudulent Representations ..92

25                   1.         Defendants Were Motivated to Inflate Nutanix’s Stock Price to Profit
                                from the Sale of Their Personal Holdings of Nutanix Stock ..................92
26
                                a.         Defendant Pandey’s Suspicious Sales ........................................93
27
                                b.         Defendant Williams’ Suspicious Sales .......................................94
28
                                c.         Additional Insider Sales by Nutanix’s Officers and Directors ...95
                                            iv
             CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                   SECURITIES LAWS
               Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 5 of 115



 1                         2.         Defendants Were Motivated to Inflate Nutanix’s Stock Price to
                                      Use the Company’s Stock as Currency for Acquisitions ........................98
 2
                           3.         Defendants Were Motivated to Inflate Nutanix’s Securities Prices to
 3                                    Conduct Public Offerings of Nutanix Securities ..................................100

 4   IX.        LOSS CAUSATION/ECONOMIC LOSS ...................................................................100

 5   X.         NO SAFE HARBOR ....................................................................................................102

 6   XI.        APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND FRAUD
                ON THE MARKET ......................................................................................................103
 7
     XII.       CLASS ACTION ALLEGATIONS .............................................................................105
 8
     COUNT I ..................................................................................................................................106
 9
     COUNT II .................................................................................................................................108
10
     PRAYER FOR RELIEF ...........................................................................................................109
11
     JURY DEMAND ......................................................................................................................109
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                             v
              CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                    SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 6 of 115



 1          Lead Plaintiff Shimon Hedvat and plaintiff City of Miami Fire Fighters’ and Police Officers’

 2   Retirement Trust (“Plaintiffs”) bring this action against Nutanix, Inc. (“Nutanix” or the “Company”),
 3
     Chief Executive Officer Dheeraj Pandey (“Pandey”), and Chief Financial Officer Duston M. Williams
 4
     (“Williams”) pursuant to Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the
 5
     “Exchange Act”) and Rule 10b-5 promulgated thereunder on behalf of themselves and all other persons
 6
     similarly situated who purchased or otherwise acquired Nutanix securities between November 30, 2017
 7

 8   and May 30, 2019, inclusive (the “Class Period”), and were damaged thereby. In this Amended

 9   Complaint, Pandey and Williams are referred to as the “Individual Defendants.” Nutanix and the
10   Individual Defendants are referred to as “Defendants.”
11
            Plaintiffs allege the following based upon personal knowledge as to themselves and their own
12
     acts, and upon information and belief as to all other matters. Plaintiffs’ information and belief is based
13
     on the investigation of their undersigned Lead Counsel, which included, among other things, review and
14

15   analysis of: (i) Nutanix’s public filings with the U.S. Securities and Exchange Commission (“SEC”);

16   (ii) Nutanix’s other public statements, including press releases and investor conference calls; (iii)

17   interviews with former employees of Nutanix; (iv) reports of securities and financial analysts, news
18
     articles, and other commentary and analysis concerning Nutanix and the industry in which it operates;
19
     and (v) court filings. Lead Counsel’s investigation into the matters alleged herein is continuing, and
20
     many relevant facts are known only to, or are exclusively within, the custody or control of the
21
     Defendants. Plaintiffs believe that substantial additional evidentiary support will exist for the allegations
22

23   set forth herein after a reasonable opportunity for discovery.

24   I.     NATURE OF THE ACTION

25          1.      This securities fraud class action arises from Defendants’ intentional concealment of the

26   Company’s depleting sales pipeline that dried up during the Class Period due to the loss of business
27
     from Dell, Inc. (“Dell”), its most important business partner, as well as Defendants’ conscious decision
28
     to reallocate funds away from critical sales and marketing used to generate new sales leads. Meanwhile,

                                          1
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
              Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 7 of 115



 1   Defendants unloaded over 704,500 shares of their personal holdings of Nutanix stock at artificially

 2   inflated prices for proceeds of over $30.5 million during the Class Period.
 3
              2.      Nutanix purports to be a cloud computing software company headquartered in San Jose,
 4
     California. The Company is known for pioneering its “core” hyper-converged infrastructure (“HCI”)
 5
     software technology, which combines components of data center computing (server, storage, and
 6
     virtualization software) into a single machine. HCI technology at its core enables the building up and
 7

 8   scaling out of systems using servers as building blocks without the need for individual specialists.

 9            3.      Nutanix customers have the option to either buy the Company’s HCI enterprise software
10   and deploy it on a variety of qualified hardware platforms, or to purchase the software pre-installed on
11
     hardware—through one of the Company’s original equipment manufacturer (“OEM”) partners or on the
12
     Nutanix-branded NX hardware line.
13
              4.      The Company’s ability to generate revenue growth from new customers is dependent
14

15   upon its ability to obtain sales leads. Nutanix obtains sales leads and, ultimately, new customers in two

16   ways. First, Nutanix engages in internal lead generation activities, such as Company-sponsored

17   marketing events and advertising. The success of Nutanix’s internal lead generation according to its
18
     public filings is reliant upon the Company “increasing investment in sales and marketing.” 1 Second,
19
     Nutanix obtains sales leads from its OEM partners who market the sale of Nutanix software packaged
20
     on their hardware products.
21

22            5.      At the beginning of the Class Period, Nutanix’s largest and most important OEM was

23   Dell. In 2016, Dell acquired VMware (Nutanix’s biggest rival) making Dell also a direct competitor of
24   Nutanix throughout the Class Period. According to former Nutanix employees, as of the beginning of
25
     the Class Period, Dell provided Nutanix with at least 40%, or nearly half of its overall qualified sales
26
     leads.
27

28
     1
         All emphasis herein is added unless otherwise indicated.
                                             2
              CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                    SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 8 of 115



 1          6.      Despite the critical importance of lead generation, unbeknownst to investors, Nutanix

 2   secretly decided as part of the Company’s “planning process” not to invest in lead generation in fiscal
 3
     2018 and, instead, keep spending flat while the Company reallocated funds budgeted for lead generation
 4
     to engineering in order to accelerate the launch of Nutanix’s new Xi Cloud Services product. 2
 5

 6          7.      While Nutanix had developed private cloud networks through operating systems that run

 7   on a customer’s own hardware as described above, Xi was targeted to rival Amazon’s Amazon Web

 8   Services (“AWS”) and Microsoft’s Azure on the public cloud. Xi was necessary for Nutanix to remain
 9   competitive with VMware because customers were increasingly migrating to the public cloud and AWS
10
     has an exclusive partnership with VMware to provide its Software-Defined Data Center software on the
11
     AWS cloud. Indeed, market analysts recognized in early 2018 that Xi “w[ould] be critical to Nutanix’s
12
     long-run success.”
13

14          8.      According to confidential witnesses, starting in the summer of 2017, Dell began “really

15   pushing” VMware products and throughout the remainder of 2017, Dell was providing Nutanix with

16   fewer and fewer new sales leads. Confidential witnesses stated that throughout the Class Period the
17
     situation with Dell continually “got worse” as Dell took more aggressive steps to push its own VMware,
18
     which caused “a lot of contention between Dell and Nutanix.”
19
            9.      Confidential witnesses confirmed that by the start of 2018, Dell had changed the
20
     compensation structure for its salesforce to incentivize them to only sell VMware products such that
21

22   Dell was no longer providing Nutanix with any new sales leads—material information known by

23   Nutanix during the Class Period but concealed from the Class.
24

25
     2
26     Nutanix utilizes an unconventional fiscal calendar, such that: Q1 extends from August 1 through
     October 31, Q2 extends from November 1 through January 31, Q3 extends from February 1 through
27   April 30, and Q4 extends from May 1 through July 31. Throughout this complaint, Plaintiffs identify
     certain time periods or quarters as “fiscal” to refer to Nutanix’s fiscal calendar. Where Plaintiffs identify
28   other time periods or quarters as “calendar” they mean time periods or quarters as would ordinarily occur
     in a calendar beginning on January 1 and ending on December 31.
                                          3
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 9 of 115



 1          10.      As a result of Nutanix’s quickly deteriorating partnership with Dell, and Dell

 2   consequently not providing Nutanix with any new sales leads, the Company needed to shift its focus so
 3
     Nutanix would not need to rely as much on Dell. In that vein, Defendants announced that starting in
 4
     fiscal 2018, Nutanix would be shifting its focus to become a software-only company selling products
 5
     such as Xi that could transition back and forth between the public and private cloud, using a subscription-
 6
     based model, rather than a license model.
 7

 8          11.      To conceal the negative impact of declining sales from Dell, on March 1, 2018, Nutanix

 9   announced that it would no longer be breaking out sales from Dell in its financial reporting.
10          12.      By April or May 2018 (if not earlier), Nutanix’s sales leads were, according to
11
     confidential witnesses, “pretty dry” and it was “very obvious” the pipeline was in trouble. Nutanix’s
12
     depleted pipeline was reflected in the Company’s internal Salesforce.com system, which reported on the
13
     sales pipeline and status of all new deals, among other metrics. According to confidential witnesses, the
14

15   Individual Defendants had direct access to, and would have received weekly pipeline reports from, the

16   Salesforce.com system. Thus, Defendants knew by April or May 2018 (and likely much sooner) that

17   Nutanix’s sales pipeline was materially depleted.
18
            13.      Moreover, Defendants were aware that Nutanix’s pipeline was drying up because sales
19
     personnel expressed concerns about the depleted pipeline and Dell not providing Nutanix with any new
20
     sales leads at quarterly All-Hands meetings throughout calendar 2018 attended by Defendants Pandey
21
     and Williams.
22

23          14.      In order to meet quarterly forecasts and hide Nutanix’s declining sales and pipeline from

24   investors, Nutanix engaged in the misleading practice of “pulling in” orders that were scheduled to close

25   in a future period into the current quarter. One witness explained that by pulling in orders, it meant that
26
     the ensuing quarter would be depleted of orders in the pipeline and thus the same thing would have to
27
     be done in the following quarter. Nutanix sales personnel referred to this as “draining the swamp.”
28

                                          4
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 10 of 115



 1   Inevitably, Nutanix hit the point when the Company’s customers had “over-procured” and there was

 2   very little, if any, pipeline left to pull in.
 3
             15.       Confidential sources stated that in a desperate attempt to close deals and generate
 4
     revenue, throughout calendar 2018 Nutanix began offering steep discounts to vendors who sold Nutanix
 5
     instead of VMware products of as much as 75-80% for hardware and 90% for software.
 6
             16.       According to witnesses, the situation at Nutanix was so dire in fiscal 2018 and 2019 that
 7

 8   senior management routinely communicated “loud and clear” that Nutanix needed more revenue. Every

 9   quarter, senior sales management reviewed every prospective deal that had been entered into the
10   Salesforce.com system to determine what deals could be pulled in. Sales representatives would also
11
     receive calls on their personal cell phones from Nutanix’s National Sales Manager (who reported to
12
     Defendant Pandey) inquiring about the status of various deals. According to confidential witnesses,
13
     during calendar 2018 and into calendar 2019, the need for revenue was “presented as a pending disaster
14

15   every quarter.”

16           17.       Although Defendants knew Nutanix was not getting new leads from Dell and had kept

17   its lead generation spending flat, throughout the Class Period, they told investors the opposite—that
18
     Nutanix “plan[s] to continue to invest in sales and marketing so that we can capitalize on our market
19
     opportunity,” that “as part of our efforts to penetrate and expand in global markets, we have continually
20
     increased our marketing activities” and that “in terms of the competitive landscape, nothing has
21
     changed,” Nutanix had “navigated competition waters really well” and the Company did not “have a
22

23   risk from the competition.”

24           18.       Moreover, in order to boost Nutanix’s gross margins and the Company’s bottom line,

25   according to confidential witnesses, during calendar 2018 Defendants instituted hiring freezes of key
26
     sales personnel needed to generate sales leads and close customer deals. Yet throughout the Class Period,
27
     Defendants told investors that Nutanix had “significantly increased [its] sales and marketing personnel”
28
     and was “continu[ing] to expand our global sales and marketing teams.”
                                           5
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 11 of 115



 1          19.     Further exacerbating the lack of sales personnel, Nutanix’s salesforce was experiencing

 2   significant turnover and, according to confidential witnesses, there were simply too many new products
 3
     being offered and not enough time or resources to educate the sales force on each new product. Thus,
 4
     according to witnesses, Nutanix’s sales team was simply “not built to handle the pipeline” and “general
 5
     sales readiness was poor.” As Defendant Pandey ultimately admitted at the end of the Class Period,
 6
     Nutanix “took too much on in terms of new products in 2018” and the sales force was “a little bit
 7

 8   confused.” Pandey further admitted “we let chaos reign in the first half of ’18 with product portfolio

 9   in terms of lack of crisp messaging and then obviously we realized that we had to do a better job of
10   messaging and classification and things of that nature.”
11
            20.     To add insult to injury, Nutanix was also experiencing product quality issues with its
12
     “core,” i.e., legacy, HCI technology as a result of Defendants’ decision to focus management’s attention
13
     and cash flow on developing new products and acquiring new companies. These serious product quality
14

15   issues included the loss of functionality, such as no longer having “one click upgrades” and licensing

16   issues and were discussed at Quarterly Business Review (“QBR”) meetings throughout calendar 2018

17   attended by, among others, Nutanix Vice Presidents and David Sangster, Nutanix’s Chief Operating
18
     Officer. Product quality issues were also discussed throughout 2018 at quarterly All-Hands meetings
19
     attended by Defendants Pandey and Williams, where employees expressed concerns about the loss of
20
     HCI sales due to product quality issues.
21
            21.     Nutanix was also forced to delay (multiple times) the launch of Xi Cloud Services that
22

23   Defendants intended to enable entry into the public cloud market and compensate for the loss of Dell

24   sales. Nutanix planned to launch Xi in “early 2018” but was forced to prolong its launch nearly a year

25   until the end of November 2018 due to engineering and other issues, placing Nutanix two years behind
26
     the competition. Thus, Nutanix could not rely on Xi Cloud Services to make up any of the difference in
27
     lost sales from Dell.
28

                                          6
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 12 of 115



 1          22.     As Nutanix was unravelling, in one last Hail Mary, Defendants started an all-out war

 2   against Dell/VMware by launching its “You Decide” campaign in January 2019. You Decide was
 3
     designed to directly compete against VMware and Dell. While You Decide obtained brief intrigue from
 4
     customers, it was met with a full-court press from Dell and VMware that only caused Nutanix to lose
 5
     more sales.
 6
            23.     Defendants were ultimately forced to reveal the truth in two partially corrective
 7

 8   disclosures. First, on February 28, 2019, Nutanix announced fiscal Q2 2019 results reporting that the

 9   Company missed guidance for the quarter by 15% and providing weak Q3 2019 guidance. In explaining
10   the reason for the earnings miss, Defendants admitted that “[I]n fiscal 2018, we reallocated some of our
11
     lead generation spending to other priorities. As a result, there was a four quarter period from Q4
12
     2017 to Q3 2018 that we basically kept lead generation spend flat” and that in FY 2019 “we again
13
     reallocated capital away from lead generation spend during our planning process.” According to
14

15   Defendant Williams, “[t] he magnitude of the shift is in the few tens of millions.” Defendants, of course,

16   knew their strategy of not investing in lead generation was never going to work and that Nutanix was

17   living on borrowed time because the Company admittedly had done the same thing in 2016
18
     (unsuccessfully) when Nutanix admittedly “had slowed down quite a bit in demand spending” and then
19
     “woke up in 2017 and said, we got to do this thing around demand.”
20
            24.     Defendants further admitted on February 28, 2019 that “over the past few quarters,
21
     [Nutanix has] not kept pace with our bullish sales hiring goals,” which “plays a role in our sales pipeline
22

23   development” and, thus Nutanix was impacted “by a shortage of sales reps in the first half of the fiscal

24   year, resulting in an under-spend by several million dollars” and that Nutanix suffered from poor sales

25   execution due to insufficient staffing and sales training.
26
            25.     Upon the news, Nutanix’s stock dropped from a closing price of $50.09 on February 28,
27
     2019 to a closing price of $33.70 per share on March 1, 2019.
28

                                          7
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 13 of 115



 1          26.    The Company’s poor performance was immediately followed by the sudden departures

 2   of Nutanix’s top sales management. During the February 28, 2019 conference call, Pandey announced
 3
     that Chris Kaddaras, the current head of the Company’s European sales, would be taking over the
 4
     Americas region to “improve our sales execution,” replacing Sherry Lautenbach, Senior Vice President
 5
     of Americas Sales.
 6
            27.    Then, on March 6, 2019, Louis Attanasio (“Attanasio”), Nutanix’s Chief Revenue
 7

 8   Officer, to whom Lautenbach reported, notified Nutanix that he would be leaving Nutanix effective

 9   March 8, 2019 “to pursue other opportunities.” Attanasio’s departure was not before he liquidated his
10   entire holdings of Nutanix stock, on December 19, 2018 right before the truth was revealed, selling
11
     134,499 shares for proceeds of more than $5.5 million.
12
            28.    On May 13, 2019, Defendant Pandey made explicit in an interview that Nutanix’s poor
13
     sales execution disclosed on February 28th included “product quality issues”—undoubtedly those
14

15   related to the Company’s HCI technology.

16          29.    Finally, on May 30, 2019, Defendants revealed that Nutanix had missed revenue and

17   billing targets due to continuing sales execution issues that were far worse than what Defendants had
18   previously represented on February 28, 2019.
19
            30.    Upon the news, Nutanix’s stock dropped from a closing price of $32.67 per share on May
20
     30, 2019 to a $28.07 on May 31, 2019.
21
            31.    Commenting on another bad quarter, William Blair analyst Jason Ader described
22

23   Nutanix’s situation as “definitely worse than we expected,” while Raymond James analyst Simon

24   Leopold reported “[w]e think it could take several quarters for Nutanix to return to double digit year-

25   over-year growth,” as opposed to the “quarter or two” Defendants previously claimed. Moreover, Piper
26
     Jaffray analyst Andrew Nowinski reported “[i]t is clear that this model is unsustainable, requiring
27
     massive amounts of spending just to support modest revenue growth, which we believe is attributable
28
     to competition [e.g., Dell/VMware].”
                                          8
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 14 of 115



 1             32.   That same day the Company also reported that Sunil Potti, Nutanix’s Chief Product

 2   Officer, was leaving the Company.
 3
               33.   The Individual Defendants were motivated to conceal the true state of Nutanix’s financial
 4
     condition and business prospects to collectively sell over 704,500 shares of their personal holdings of
 5
     Nutanix stock at artificially inflated prices for proceeds of over $30.5 million during the Class Period.
 6
     Moreover, Nutanix insiders, collectively (including Williams and Pandey) reaped profits of
 7

 8   approximately $95 million from the sale of their personal holdings of Nutanix stock during the Class

 9   Period.
10             34.   Defendants also benefited from Nutanix’s inflated stock price by using the Company’s
11
     stock as currency to make key acquisitions to enable Nutanix to accelerate its race to the public cloud,
12
     including: (i) Netsil Inc. on March 22, 2018 for $67.5 million, of which $63.8 million was financed
13
     using Nutanix stock to launch “Flow,” a software-defined network solution designed to provide
14

15   application-centric micro-segment security services to protect against threats not protected by traditional

16   network firewalls; and (ii) Mainframe2, Inc. (“Frame”) on August 8, 2018 for $130 million, of which

17   $103.0 million was financed using Nutanix stock, to launch a cloud-based Windows desktop and
18
     application delivery service that competes directly with Citrix and VMware.
19
               35.   As a result of the fraud alleged herein, Plaintiffs and the putative Class have suffered
20
     significant harm.
21
     II.       JURISDICTION AND VENUE
22
               36.   The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the Exchange
23

24   Act [15 U.S.C. §§78j(b) and 78t(a)] and Rule 10b-5 promulgated thereunder by the SEC [17 C.F.R.

25   §240.10b-5].

26             37.   This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.
27   §1331 and §27 of the Exchange Act [15 U.S.C. §78aa].
28

                                          9
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 15 of 115



 1          38.     Venue is proper in this District pursuant to §27 of the Exchange Act, and 28 U.S.C.

 2   §1391(b) because Nutanix maintains its headquarters in this District and many of the acts and conduct

 3   that constitute the violations of the law complained of herein occurred in this District.

 4          39.     In connection with the acts alleged in this complaint, Defendants, directly or indirectly,

 5   used the means and instrumentalities of interstate commerce, including, but not limited to, the mails,

 6   interstate telephone communications and the facilities of the national securities markets.

 7   III.   PARTIES

 8          40.     Lead Plaintiff Shimon Hedvat purchased Nutanix common stock during the Class Period,

 9   as set forth in the certification filed with his lead plaintiff application (Dkt. No. 23-1), incorporated by
10   reference herein, and was been damaged thereby.
11          41.     Plaintiff City of Miami Fire Fighters’ and Police Officers’ Retirement Trust purchased
12   Nutanix common stock during the Class Period, as set forth in the accompanying certification, and was
13   damaged thereby.
14          42.     Defendant Nutanix is an enterprise cloud platform provider incorporated in the state of
15   Delaware in September 2009 and headquartered in San Jose, California. Nutanix common stock trades
16   under the ticker “NTNX” on the NASDAQ, an efficient market.
17          43.     Defendant Dheeraj Pandey (“Pandey”) co-founded the Company and is, and was during
18   the Class Period, Chief Executive Officer (“CEO”) and Chairman of the Board of Nutanix. Pandey was
19   previously the President of Nutanix from September 2009 until February 2016. According to the
20   Company’s Annual Report on Form 10-K for the fiscal year ending July 31, 2018 (“Fiscal 2018 Form

21   10-K”), Nutanix’s “chief operating decision maker is a group which is comprised of our Chief Executive

22   Officer and Chief Financial Officer. This group allocates resources and assesses financial performance

23   based upon discrete financial information at the consolidated level.”

24          44.     Defendant Duston M. Williams (“Williams”) is, and was during the Class Period, Chief

25   Financial Officer (“CFO”) of Nutanix. As noted above, according to the Fiscal 2018 Form 10-K,

26   Nutanix’s “chief operating decision maker is a group which is comprised of our Chief Executive Officer

27   and Chief Financial Officer. This group allocates resources and assesses financial performance based

28   upon discrete financial information at the consolidated level.”

                                           10
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 16 of 115



 1          45.     Defendants Pandey and Williams are collectively referred to herein as the “Individual

 2   Defendants.”

 3          46.     The Individual Defendants, by virtue of their high-level positions at Nutanix, directly

 4   participated in the management of the Company and were directly involved in the day-to-day operations

 5   of the Company at its highest levels. As such, they were privy to confidential, proprietary information

 6   concerning the Company and its business operations, growth, and financial condition. As set forth

 7   below, the materially misstated information conveyed to the public was the result of the collective

 8   actions of these individuals.

 9          47.     As senior executives at a publicly held company with common stock registered with the
10   SEC and traded on the NASDAQ, the Individual Defendants each had a duty to disseminate prompt,
11   accurate, and truthful information with respect to the Company’s business, operations, financial
12   statements, and internal controls, and to correct any previously issued statements that had become
13   materially misleading or untrue, so that the market price of Nutanix’s publicly traded common stock
14   would be based on accurate information. Each Individual Defendant violated these requirements and
15   obligations during the Class Period.
16          48.     As a result of their positions of control and authority as senior executives, the Individual
17   Defendants were able to and did control the content of the SEC filings, press releases, and other public
18   statements issued by Nutanix during the Class Period. Each Individual Defendant had the ability to
19   correct the statements or prevent them from being released into the public sphere. Accordingly, the
20   Individual Defendants are responsible for the accuracy of the public statements detailed in this amended

21   complaint.

22          49.     As a result of their positions of control and authority as senior executives, the Individual

23   Defendants had access to adverse, undisclosed information about Nutanix’s business, operations,

24   financial statements, and internal controls through their access to internal corporate documents and

25   conversations with other corporate officers and employees. The Individual Defendants knew or

26   recklessly disregarded that these adverse undisclosed facts rendered the positive representations made

27   by or about Nutanix materially false and misleading.

28   IV.    RELEVANT NON-PARTIES

                                          11
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 17 of 115



 1          50.     CW1 was a former Nutanix Commercial Account Manager for the Midwest region from

 2   December 2016 to January 2019 reporting to a district manager responsible for managing customer

 3   relationships, educating and selling Nutanix products to existing customers liaising between sales and

 4   marketing and engineering.

 5          51.     CW2 was a former Nutanix executive in Worldwide Support Business Operations from

 6   February 2016 to late 2016 and then an executive of the Company’s Customer Success program from

 7   late 2016 until March 2018. As an executive of the Customer Success program, CW2 reported to the

 8   Executive Vice President of Customer Success, Indir Sidhu, who reported to Defendant Pandey. In the

 9   role as executive of the Customer Success Program, CW2 was responsible for overseeing the Company’s
10   customer success program in which customers paid a fee for receiving support from Nutanix.
11          52.     CW3 was a former Nutanix Commercial Account Manager from May 2018 to July 2019
12   reporting to Alex Garwood up until December 2018 and then to another individual named Brian until
13   the end of this witnesses’ employment. Both Garwood and Brian reported to Sherry Lautenbach
14   (“Lautenbach”), Senior Vice President of American Sales until March 2019. In this role, CW3 was
15   responsible for educating potential customer on Nutanix customers and closing sales deals for the
16   northern California and the Pacific Northwest region, including Alaska.
17          53.     CW4 was the former Director of Digital Marketing at Nutanix from January 2018 until
18   May 2019 reporting to the Vice President of Growth and Demand Marketing, Gleb Brichko, who
19   reported to the Senior VP of Corporate Marketing, Julie O’Brien. Julie O’Brien reported to Ben Gibson,
20   Nutanix’s Chief Marketing Officer, who reported to Defendant Pandey. In this role, CW4 was

21   responsible for developing lead generation strategies using digital and website marketing.

22          54.     CW5 was a former Nutanix Global Account Manager from December 2017 to June 2019

23   reporting initially to Robert Stroud until July or August 2018 when Stroud was replaced by Roman

24   Kochanowsky, both of whom were Sales Directors for Nutanix’s Northern region reporting to Anton

25   Granic who reported to Lautenbach. In this role, CW5 was responsible for handling larger potential

26   customers, including account planning, strategizing and pursing potential customers, educating them on

27   Nutanix technology and ultimately selling to them.

28

                                          12
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 18 of 115



 1          55.     CW6 was a former Nutanix Senior Product Manager from June 2018 to June 2019

 2   reporting to a Director at Nutanix who reported to a VP who reported to the Company’s Chief Operating

 3   Officer, David Sangster. In this role, CW6 was responsible for hardware and software service support.

 4          56.     CW7 was a former Nutanix Account Manager from September 2015 to July 2017 and a

 5   former Nutanix Global Account Manager from August 2017 to August 2018. In CW7’s role as an
 6
     Account Manager, CW7 was responsible for managing relationships with customers for between twenty
 7
     and fifty accounts across many types of customers. In CW7’s role as a Global Account Manager, CW7
 8
     managed fewer but larger customer and more strategically significant customer accounts. CW7 (like all
 9
10   of Nutanix’s other sales staff) sold the “entire suite” of Nutanix products, acting as a “resource broker”

11   for any marketing or engineering support, and being available to provide answers to any other types of

12   questions that customers may have.
13   V.     STATEMENT OF FACTS
14
            A.      Nutanix Company Background
15
            57.     Founded in 2009 by a group including Defendant Pandey, Nutanix describes itself as
16
     “provid[ing] a leading enterprise cloud platform that powers many of the world’s business applications
17

18   and end user services by providing software solutions that digitize traditional silos of enterprise

19   computing.”

20          58.     Nutanix’s products and services are sold to end customers through distributors, resellers,
21   and original equipment manufacturers (OEMs). Nutanix’s OEM partners include Dell, Lenovo Group
22   Ltd. (“Lenovo”), International Business Machines Corporation (“IBM”) and Fujitsu Technology
23   Solutions GmbH (“Fujitsu”). Although the Company historically delivered most of its solutions on an
24   appliance, beginning in the first quarter of fiscal 2018, more and more customers began buying
25   appliances directly from OEM’s, who licensed the Company’s software and packaged it with their own
26   hardware, offered these appliances in a range of configurations, and sold associated support offerings
27   that Nutanix jointly supported.
28

                                          13
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 19 of 115



 1          59.     Nutanix’s major competitors fall into four categories: (1) software providers, such as Red

 2   Hat, Inc. and VMware, that offer a broad range of virtualization, infrastructure and management

 3   products to build and operate enterprise clouds; (2) traditional IT systems vendors, such as Cisco

 4   Systems, Inc. (“Cisco”), Dell, Hewlett Packard Enterprise Company (“HPE”), Hitachi Data Systems

 5   (“Hitachi”), IBM, and Lenovo, that offer integrated systems that include bundles of servers, storage and

 6   networking solutions, as well as a broad range of standalone server and storage products; (3) traditional

 7   storage array vendors, such as Dell, Hitachi, and NetApp, Inc. (“NetApp”), which typically sell

 8   centralized storage products; and (4) providers of public cloud infrastructure and services, such as

 9   Amazon.com, Inc., Google Inc., and Microsoft Corporation.
10          60.     Some of these competitors are also vendors for Nutanix’s hyperconverged infrastructure
11   and software-defined storage products, including Cisco, Dell, HPE and VMware.
12          61.     As discussed below, throughout the Class Period, Nutanix offered its “core” hyper-
13   converged infrastructure (HCI) appliance product and software defined storage. The Company also
14   introduced a number of new software cloud-based products in 2018 in order to compete. The Company’s
15   new products, however, were late to market, plagued by engineering issues causing multiple launch
16   delays and/or were not generating revenue for the Company.
17                  1.     Nutanix’s “Core” Hyperconverged Infrastructure (HCI) Technology
18          62.     As technology evolved with the advent of the cloud for mainstream consumption,
19   enterprises increasingly began re-platforming their existing IT environments with a hybrid cloud
20   architecture that allows use of a private cloud and leverages public clouds where applicable.
21          63.     In response to evolving technology, Nutanix pioneered its “core” hyper-converged
22   infrastructure (HCI) appliance product and software defined storage. According to the Company’s
23   public filings, Nutanix’s HCI solution allows customers “to virtualize various clouds – private, public,
24   edge – into one seamless cloud enabling enterprises to choose the right cloud for the right application.”
25   Nutanix boasts that its “cloud platform converges compute, virtualization, storage, networking, desktop,
26   governance and security services in one integrated simple to consume solution delivered through
27   software.”
28

                                          14
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 20 of 115



 1          64.     Nutanix’s “core” HCI platform is a hypervisor solution named “Acropolis” that

 2   purportedly starts with hyperconvergence, then adds native virtualization, enterprise storage, virtual

 3   networking, and platform services, including application mobility and security, into a single turnkey

 4   platform. The goal of hyperconverged infrastructure is to simplify workload management in enterprise

 5   data centers by combining everything necessary for data center computing (server, storage, and

 6   virtualization software) into a single machine. The “convergence” that HCI provides in the data center

 7   comes from: (i) the management of applications and the servers that host them using a single platform;

 8   (ii) compute capacity, file storage, memory and network connectivity that are collective together but

 9   managed individually like public utilities; and (iii) the workload being packaged within the same class
10   of construct, usually virtual machines designed to be hosted by hypervisors, which enable HCI platforms
11   to treat them as equivalent software components with different operating requirements.
12          65.     HCI at its core enables the building up and scaling out of systems using servers as
13   building blocks. Thus, each time a new server is installed with a given amount of capacity, storage and
14   memory, HCI appropriates its resources and delegates them to their respective pools.
15          66.     Nutanix customers have the option to either buy the Company’s HCI enterprise software
16   and deploy it on a variety of qualified hardware platforms, or to purchase the software pre-installed on
17   hardware through one of the Company’s OEM partners or on the Nutanix-branded “NX” hardware line.
18   Nutanix outsources production of the NX hardware to Super Micro Computer, Inc. (“Super Micro”) and
19   Flextronics Systems Limited (“Flextronics”). Software delivered on configured to order appliances is
20   not portable to other appliances and has a term equal to the life of the associated appliance, while

21   separately purchased software typically has a term of one to five years.

22          67.     Prior to and throughout the Class Period, Nutanix’s main competitor in the HCI market

23   was VMware. According to CW1, after Dell acquired VMware in September 2016, VMware made

24   significant improvements to the VX Rail product, including patching that could be done in fifteen

25   minutes across multiple applications making them much less cumbersome. As a result of these

26   improvements, CW1 stated that Nutanix no longer had a competitive advantage over VMware.

27

28

                                          15
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 21 of 115



 1                  2.       In Response to Competitive Pressures and Rapidly Changing Technology,
                             Nutanix Announces it Will Shift Focus Starting in Fiscal 2018 to Become a
 2                           Software-Only, Subscription Based Company
 3
            68.     Leading up to the start of the Class Period, Nutanix was facing increasing competitive
 4
     pressures as more products and companies entered the HCI market. As the rise of consumerization led
 5
     the tech industry to fundamentally shift from hardware to software, beginning in the first quarter of fiscal
 6
     2018, Nutanix began transitioning its business to focus on software-only products (as opposed to
 7
     hardware) and to a subscription-based model (as opposed to licensing model). This software-based
 8
     model allows consumers the flexibility to transfer their software-only entitlements to another qualified
 9
     third-party platform.
10
            69.     During 2018, Nutanix introduced three cloud-based products: Beam, Frame and Xi Cloud
11
     Services. Beam purports to provide customers with visibility and analysis of their cloud consumption
12
     patterns, along with one-click optimization across cloud environments. Frame, acquired in August 2018,
13
     purports to provide desktop-as-a-service that combines web-scale design of cloud applications with the
14
     functionality of traditional virtual desktop applications.
15
            70.     Xi Cloud Services is Nutanix’s first public-cloud product. According to CW2, Nutanix
16
     needed a cloud solution in order to compete because the majority of Nutanix’s customers were moving
17
     to the cloud as it is less expensive. Indeed, potential customers at the Company’s .NEXT 2017
18
     conference were reportedly already starting the move to the public cloud. Analysts noted that “new
19
     offerings (like Calm and Xi) will be critical to Nutanix’s long-run success.”
20
            71.     At Nutanix’s June 29, 2017 .NEXT 2017 conference, Defendants announced plans to
21
     launch XI Cloud Services in “early 2018.” Nutanix stated at the .NEXT 2017 conference that the
22
     Company’s strategy for Xi was to “build its market-leading hyper-convergence technology into an
23
     enterprise cloud platform” by tying on-premises data to the public cloud with the help of its Calm
24
     orchestration software, which is built into Prism and captures an application in a blueprint with all the
25
     application’s containers, virtual machines, binaries and run book orchestration.
26
            72.     While Nutanix had previously developed private cloud networks through operating
27
     systems that run on a customer’s own hardware, Xi was targeted to rival Amazon Web Services and
28

                                          16
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 22 of 115



 1   Microsoft’s Azure on the public cloud. AWS has an exclusive partnership with VMware to provide it

 2   Software-Defined Data Center software on the AWS cloud.

 3          73.     At the .NEXT 2017 conference, Nutanix also announced a partnership with Google to

 4   compete with VMware’s partnership with AWS. Xi would allow customers to move on-premise

 5   workloads to Google’s public cloud.

 6          74.     Defendant Pandey described some of the advantages of Nutanix’s shift to software

 7   products:

 8          We now have a meaningful competitive advantage in being the most portable
            operating system built for the enterprise cloud. This kept growing our total
 9          addressable market as we ported our software to all these platforms in the last three
            years. A software only form factor gives us ubiquity. It also enables friction-free
10
            access to off our technology thinkers, prospects were at the top sales funnel. But
11          the change is beyond just the product, it includes thoughtful changes to the port to
            cash process, sales compensation, software downloads, license management and
12          new tools the top of the sales funnel.
13          These changes also prepare us well as we embrace the subscription model next year
            with our Xi, spelled Xi Cloud services. The Company that is obsessed with an
14
            iPhone-like motive is ready to institutionalize the pure software version of its
15          operating system, and all that without compromising customer experience and
            without being negligent about the boundary at which hardware and software meet.
16
            75.     In connection with the Company’s shift to software-only products, Nutanix also shifted
17
     to sell its software cloud-based offerings on a subscription basis recognizing revenue over the life of the
18
     subscription, rather than on-premise hardware products generating revenue through software licenses
19
     based on the life of the device.
20
            76.     According to Nutanix, software-only sales typically reflect higher gross margins and
21
     lower revenue as compared to software deployed on off-the-shelf servers since the sale does not include
22
     revenue or costs associated with the hardware component.
23
            77.     In connection with this shift, Nutanix also adjusted its financial reporting to gradually
24
     eliminate pass-through hardware-related revenue. Defendant Williams explained that, “All things being
25
     equal, the direct impact of this specific change would result in significantly higher software content and
26
     significantly higher gross margins with no change to our gross and gross profit dollars.” Williams
27

28

                                          17
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 23 of 115



 1   emphasized that “[p]robably, the most important point to make here is that this change will have

 2   absolutely no impact to our future growth rates of our software and support billings.”

 3           78.     Because software-only sales purportedly reflect higher gross margins and lower revenue

 4   in a given quarter, Defendants told investors in March 2018 that “the best metric to measure [Nutanix’s]

 5   progress during this transition period . . . is gross profit dollars and growth in gross profit dollars and

 6   not revenue or revenue growth.”

 7           79.     As discussed below, the real, but undisclosed reason Nutanix’s gross margins improved

 8   during the Class Period was because the Company significantly cut its sales hiring in fiscal 2018, thereby

 9   reducing overall expenses and increasing profits.
10           B.      Nutanix’s Pipeline Growth is Dependent Upon the Company Making “Significant”
                     Investments in Sales and Marketing
11
                     1.      Nutanix’s Ability to Generate “Qualified” Sales Leads is Critical to the
12
                             Company’s Revenue Growth
13
             80.     According Nutanix’s public filings, the Company’s marketing efforts purportedly
14
     include lead generation activities. 3
15
             81.     Given the competitive environment in which Nutanix operates, it is imperative that the
16
     Company actively promote its products in order to generate “qualified” sales leads to fill the Company’s
17
     pipeline and increase sales. As Nutanix further stated in its public filings, a “[k]ey element to [Nutanix’s]
18
     growth strategy” is to “[i]nvest to acquire new end customers” by “increasing investment in sales and
19
     marketing” to create market awareness and educate customers about Nutanix products. Indeed,
20
     according to CW2, the marketing group must engage in lead generation activities and without such
21
     activities, the pipeline will not materialize for new customers.
22
             82.     According to Defendant Williams, “[l]ead generation spending is a key component to
23
     building pipeline, which ultimately significantly impacts bookings, billings, and revenue.” CW2 and
24
     CW3 stated that the typical sales cycle from the time a lead is identified to when a deal is closed is on
25

26

27   3
      In their public statements, Defendants use the term “lead generation” interchangeably with the term
28   “demand generation,” indicating the two terms have synonymous meanings. Accordingly, Plaintiffs
     use the terms interchangeably herein.

                                          18
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 24 of 115



 1   average approximately six months, but sometimes can be as short as three months or as long as nine

 2   months.

 3          83.     CW4 recalled that lead generation at Nutanix consisted of several distinct groups: Digital

 4   Marketing, Events, Program Teams, Account-Based Marketing (“ABM”), and Public Relations. The

 5   Digital Marketing group, of which this witness was a part, developed leads by way of email marketing

 6   and visits to Nutanix’s website.

 7          84.     CW4 stated that after a lead is generated, the prospective customer is kicked over to sales

 8   and it is up to the sales force to sell them on Nutanix’s products. For the Company’s sales efforts to be

 9   successful, they must “involve extensive efforts to educate [its] end customers as to the benefits and
10   capabilities of [Nutanix’s] web-scale architecture solutions, particularly as [it] continues[s] to pursue
11   large organizations as end customers.” This includes educating the end customer about the technical
12   capabilities and cost saving potential of Nutanix’s products. Significant training is also required for new
13   sales hires and it usually takes sales team members until the start of their fourth quarter to fully ramp up
14   and become productive.
15          85.     The size of Nutanix’s sales and marketing group is essential to its ability to generate a
16   growing pipeline of sales. As Defendants concede “[i]f we do not effectively expand and train our sales
17   force, we may be unable to add new end-customers or increase sales to our existing end-customers and
18   our business will be adversely affected.”
19          86.     According to Defendant Pandey, when analyzing sales productivity, the key “inputs are
20   salespeople and pipeline spend, the demand gen spend.” However, starting in Fiscal 2018 and continuing

21   throughout the Class Period, Defendants admittedly decided as part of the “planning process” to keep

22   lead generation spending flat and implemented a hiring freeze of sales personnel. Yet Defendants falsely

23   told investors that Nutanix had “continually increased our marketing activities related to brand

24   awareness, promotions, trade shows and partner programs,” was “investing aggressively in sales

25   enablement and co-marketing,” and had “significantly increased our sales and marketing personnel.”

26          87.     Moreover, unbeknownst to investors, while sales lead generation was particularly critical

27   to Nutanix during the Class Period as the Company shifted away from selling appliances to software-

28   only products, Nutanix’s sales force was admittedly understaffed and ill-equipped to market Nutanix’s

                                          19
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 25 of 115



 1   new products because the Company “took too much on in terms of new products in 2018” and the sales

 2   force were “a little bit confused,” which “may have affected the demand gen.” See Section VII, infra.

 3   According to Defendant Pandey, “[s]o, we let chaos reign in the first half of ’18 with product portfolio

 4   in terms of lack of crisp messaging and then obviously we realized that we had to do a better job of

 5   messaging and classification and things of that nature.”

 6                  2.     Nutanix Relied Heavily on its Relationship with Dell to Generate Sales
                           Leads
 7
            88.     Prior to and during the Class Period, Nutanix relied heavily on Dell to generate sales
 8
     leads. According to CW1, Dell was Nutanix’s “largest OEM by far” and Dell accounted for “a huge
 9
     chunk of revenue” for Nutanix.
10
            89.     Moreover, according to CW1, Dell generated approximately 40% of Nutanix’s overall
11
     sales leads. CW1 stated that Nutanix’s senior management, including Defendants Pandey and Williams,
12
     “knew exactly” what percentage of Nutanix’s sales and sales leads that Dell provided at any given time
13
     because they stated it during quarterly employee All-Hands meetings throughout CW1’s employment.
14
            90.     According to CW1, the Nutanix/Dell relationship was governed by terms set forth in the
15
     parties’ OEM agreement. CW1 recalled that Nutanix and Dell employees assigned to work on the
16
     Dell/Nutanix alliance worked together to structure the OEM agreement and the “go to market” strategy,
17
     as well as to determine the royalties that Dell would pay Nutanix. CW1 stated that the OEM agreement
18
     contained certain “rules of engagement” that required Dell to sell only Nutanix products to existing and
19
     new customers on the Dell XC product line, which was the Nutanix solution on Dell hardware. CW1
20
     further recalled that under the “rules of engagement,” Dell was not permitted under the OEM agreement
21
     to present quotes for competitor products (e.g., VMware) in these circumstances.
22
            91.     As discussed below, the Nutanix/Dell OEM partnership quickly deteriorated once Dell
23
     acquired VMware in September 2016 because Dell and VMware began steering potential new customers
24
     towards VMware instead of Nutanix in violation of the OEM agreement, resulting in the loss of a
25
     significant amount of sales and sales leads for new customers for Nutanix.
26

27

28

                                          20
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 26 of 115



 1          C.      Beginning in Fiscal Q4 2017, Nutanix Diverts Spending Away from Lead
                    Generation to Engineering and New Product Development at the Expense of its
 2                  Sales Pipeline and the Product Quality of its “Core” HCI Products
 3
            92.     Unbeknownst to investors, from at least Q4 fiscal 2017 through Q2 fiscal 2019,
 4
     Defendants secretly decided during the “planning process” to keep spending on lead generation flat and,
 5
     instead, reallocated those monies primarily to engineering to focus on the development of its Xi Cloud
 6
     Services product and new software products, including acquisitions.
 7
                    1.      Nutanix Clandestinely Halts Sales and Marketing Spend
 8
            93.     In fiscal year 2017, Nutanix had increased its lead generation spend by 75% over the
 9
     prior year in order to keep pace with its sales growth. After Dell acquired VMware in 2016 and the duo
10
     began taking away Nutanix’s market share, in order to stay competitive, the Company had to accelerate
11
     its efforts to enter the public cloud market. Thus, during the “planning process,” Defendants secretly
12
     decided to reallocate lead generation money to engineering and new product development, primarily, to
13
     fund the development of the Xi Cloud Services product and/or acquire new products. Despite the likely
14
     known adverse impact of not investing in lead generation based upon prior experience, Defendants kept
15
     their decision quiet and did not disclose it to investors. Rather, Defendants falsely told the market
16
     throughout the Class Period that Nutanix was continuing to invest in marketing and lead generation
17
     activities to facilitate continued “strong” growth.
18
            94.     As Defendants ultimately admitted in February 2019, “there was a four quarter period
19
     from Q4 2017 to Q3 2018 that [Defendants] basically kept lead generation spend flat” and “during our
20
     planning process” for 2019, Nutanix “again” “reallocated capital away from lead generation.” According
21
     to Defendants “a lot [of the reallocated lead generation money] went to engineering.”
22
            95.     CW2 recalled that during this witnesses’ employment in 2018, Nutanix was making
23
     “quite a bit” of investment in research and development, so much so that Nutanix became “overinvested”
24
     in R&D. CW2 also recalled that in 2018, Nutanix was making acquisitions for new software products
25
     (e.g., Frame) that were not generating revenue.
26
            96.     Other former Nutanix employees confirmed Nutanix did not increase critical lead
27
     generation spending in fiscal 2018 or the first quarter of fiscal 2019. According to CW4, the money
28

                                          21
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 27 of 115



 1   allocated to Digital Marketing had dipped in fiscal year 2018. CW4 recalled that $830,000 had been

 2   allocated for Digital Marketing in Q3 of fiscal 2018 when this witness first began working at Nutanix.

 3   This amount remained consistent until the beginning of January 2019, when it became clear that the

 4   quarter was not going to be good. At that time, management allocated another $2-3 million towards the

 5   Digital Marketing budget for the remainder of fiscal Q2 2019 and another $2-3 million for the following

 6   quarter. Thus, the amount that was reallocated of more than three times the prior spending was

 7   indisputably significant. Defendants even admit that the spending for lead generation was simply

 8   “inadequate” and material, stating: “[t]he magnitude of the shift is in a few tens of millions.”

 9          97.     CW3 too recalled that spending on lead generation appeared to be non-existent. Indeed,
10   by the time CW3 started at Nutanix in May 2018, this witness recalled there were not many sales leads
11   and leads were “pretty dry.” Likewise, CW5 stated that Nutanix did not properly invest in the
12   development of global accounts and most of Nutanix’s sales were driven from existing accounts. CW1
13   corroborated CW5’s account that by the summer of 2018, approximately 80% of Nutanix’s sales came
14   from 15% of customers, which were mainly existing accounts.
15          98.     In addition to using reallocated funds to develop Xi, Nutanix also used the additional
16   funds to launch a number of new software products. For example, in 2018 Nutanix acquired three cloud-
17   based companies in order expand its core HCI into an enterprise cloud operating system: (i) Minjar, Inc.
18   on March 16, 2018 based out of Bangalore, India for $19.3 million to launch “Beam,” Nutanix’s first
19   software-as-a-service offering; (ii) Netsil Inc. on March 22, 2018 for $67.5 million, of which $63.8
20   million was financed using Nutanix stock, to launch “Flow,” a software-defined network solution

21   designed to provide application-centric micro-segment security services to protect against threats not

22   protected by traditional network firewalls; and (iii) Mainframe2, Inc. (“Frame”), a cloud-based

23   Windows desktop and application delivery service, on August 24, 2018 for $ 130 million, of which

24   $103.3 million was financed using Nutanix stock.

25          99.     Nutanix also offered other new software products such as Calm and Flow. According to

26   Sunil Potti, Nutanix’s Chief Product and Development Officer, at the May 2018 .NEXT conference, the

27   Company “went from a few products just 12 months ago to over 10 products within a span of a year.”

28

                                          22
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 28 of 115



 1   By August 30, 2018, analyst Jason Ader commented during the investor call that “it’s hard to keep up

 2   with all the new products, honestly. You have a laundry list right now.”

 3          100.    As discussed below, Nutanix’s decision to reallocate lead generation spending to new

 4   products and acquisitions came at a significant price as the Company’s sales pipeline dried up in early

 5   2018 and its core HCI technology suffered causing the Company to lose sales not only for lack of leads

 6   but also due to product quality issues.

 7                  2.      As A Result of Diverting Money Away from HCI to New Product
                            Development, Nutanix’s “Core” HCI Product Quality Deteriorates
 8                          Resulting in Lost Sales
 9
            101.    In calendar 2018, the product quality of Nutanix’s “core” HCI technology began to
10
     suffer. According to CW6, when this witness began employment in June 2018, HCI product quality was
11
     lacking and “not what it used to be” because Nutanix had not been allocating resources or managerial
12
     focus to Nutanix’s existing HCI products, but instead focused these resources on developing new
13
     products.
14
            102.    For example, CW6 recalled one of Nutanix’s marketing pitches was that it was easy to
15
     upgrade Nutanix software onto any platform. Yet, according to CW6, during this witness’ employment
16
     throughout calendar 2018, Nutanix no longer offered “one click upgrades” to the latest versions of its
17
     HCI software, as previously offered. Thus, one of the claimed advantages Nutanix marketed no longer
18
     existed.
19
            103.    CW6 also stated that customers communicate with one another and the lack of HCI
20
     product quality also negatively impacted Nutanix’s ability to sell more products to existing and new
21
     customers, 80% of which use Nutanix’s core products, and resulted in customers going elsewhere and
22
     consequently, the loss of valuable sales to Nutanix.
23
            104.    According to CW6, the Customer Support Group at Nutanix, comprised of 200
24
     personnel, including engineers, were getting complaints from customers about the quality of Nutanix’s
25
     existing and newly released HCI products. The poor product quality had a direct impact on Nutanix’s
26
     Net Promoter Scores (“NPS”). NPS is essentially a customer recommendation survey and is determined
27

28

                                          23
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
             Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 29 of 115



 1   by customers receiving a survey following a sale or closed customer support case in which the customer

 2   rates the product and the company on a score of 0 – 100.

 3           105.   According to CW6, Nutanix had historically enjoyed a much higher NPS than did Cisco,

 4   Dell and others. For instance, Nutanix had scores as high as 89-90, compared to the 50s for these other

 5   companies. But in 3Q and 4Q of fiscal 2018, Nutanix’s NPS began going down due to poor HCI product

 6   performance.

 7           106.   CW6 stated that fundamentally, Nutanix needed to improve its product quality and the

 8   poor product quality had a direct impact on Nutanix’s sales pipeline because customers would not buy

 9   products from Nutanix even with the superior support service because the customers did not want to
10   have to call for support service in the first place no matter how good the service was.
11           107.   According to CW6, product quality issues were discussed at every QBR meeting during
12   CW6’s employment, which were attended by all Director-level personnel, the VP of Support, “guest
13   speakers,” the VP of Products, as well as the COO, among others. CW6 recalled that “everyone” in the
14   QBR meetings raised concerns about the product quality going down. According to CW6, “most VPs
15   were aware” of the product quality issues plaguing the HCI products because customers were not buying
16   them.
17           108.   CW6 recalled that QBR meetings were typically held within one to three weeks following
18   the end of a quarter and usually lasted one to two days. QBRs were held at the main company
19   headquarters, but sometimes at different sites, including the United Kingdom and India. CW6 stated that
20   there were different types of QBRs, including “functional QBRs” and “cross-functional QBRs”.

21           109.   According to CW6, business groups had different metrics assigned to them, including

22   Key Performance Indicators (“KPIs”) for which they reported on at the QBRs. CW6 stated that at QBRs,

23   attendees looked at these various KPI metrics in “dashboard” reports to see how a given business group

24   had performed in the quarter against what had been forecasted and to then determine what could be

25   learned and applied to the ensuing quarter.

26           110.   CW6 recalled that most sales Directors who attended the QBRs prepared a review of the

27   unit for which they were responsible. For instance, for Hardware and Software Support, the QBRs

28   would go over the performance of the quarter, how it compared against the forecast, the prior quarter,

                                            24
             CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                   SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 30 of 115



 1   and the same quarter of the prior year. If the performance was above or below expectations or prior

 2   results, explanations were provided for why.

 3             111.   CW6 confirmed that the KPIs, dashboard reports and other review materials discussed at

 4   the QBRs were stored on a Company shared drive. According to CW6, QBR meeting attendees, as well

 5   as all Director level employees and above had access to the QBR meeting dashboard and review

 6   materials on the Company’s shared drive. These individuals included Defendant Pandey and Nutanix’s

 7   executive leadership, among others. CW6 stated that COO David Sangster 4 attended some of the QBR
 8   meetings and had access to the meeting reports and was aware of their contents, as well as concerns

 9   raised during the meetings about deteriorating HCI product quality.
10             112.   CW6 stated that these product quality issues were also raised by employees at Company

11   All-Hands meetings held every quarter during CW6’s employment. All-Hands meeting attendees

12   included CW6, defendants Pandey and Williams, and all Nutanix employees who wanted to attend. All-

13   Hands meetings were typically held once a quarter (occasionally more frequently).

14             113.   As Defendant Pandey would later admit during an interview on May 13, 2019, part of

15   Nutanix’s sales execution problems were, indeed, due to previously undisclosed “product quality”

16   issues:

17             The threats to us have nothing to do with the world outside. Over the last six to nine
               months, our shortfall is because of things we are doing internally – marketing, demand
18             generation, sales execution, product integration, product quality. They’re all internal
               things. As long as the market is large, I don’t have a risk from the competition. Most of the
19
               risks are from within our company. 5
20
               D.     By at Least Mid-2017, Dell Began Promoting VMware Over Nutanix Products
21                    Resulting in A Decline of Nutanix’s Pipeline and Sales
22             114.   According to CW1, beginning around the summer of 2017 after Dell acquired VMware
23   and made significant improvements to VX Rail, Dell began “really pushing” VMware on its customers
24   and was providing customers with quotes for VMware products, rather than Nutanix products, in
25   violation of the parties’ OEM agreement.
26

27
     4
       Sangster reported directly to Pandey.
28   5
       https://searchconvergedinfrastructure.techtarget.com/news/252463270/Nutanix-CEO-Wed-love-to-
     replace-VMware-as-Switzerland.
                                          25
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 31 of 115



 1          115.    According to CW1, Nutanix’s executives were aware that Dell was breaking the “rules

 2   of engagement” by promoting VMware products instead of Nutanix products because Dell sales leads

 3   and sales were significantly declining in the second half of calendar 2017 and throughout calendar 2018.

 4   CW1 stated that the percentage of sales and leads from Dell, as well as Nutanix’s declining sales

 5   pipeline, were discussed at quarterly Company All-Hands meetings attended by Defendants Pandey and

 6   Williams and Nutanix employees starting by at least April or May 2018 and throughout CW1’s

 7   employment. Specifically, CW1 recalled it being discussed at these All-Hands meetings that there were

 8   not enough new deals in the Salesforce.com system, there were an inadequate number of new leads or

 9   opportunities in the system and that the new opportunities that were in Salesforce.com were not of
10   sufficient monetary value to meet the Company’s objectives and thus, these areas needed to be improved.
11          116.    CW1 stated that the dire situation with Dell was known by Nutanix’s Director of Sales
12   Operations, Chief Revenue Officer, National Sales Manager, National Channel Partner manager and
13   Defendant Pandey because it would have been discussed at weekly staff meetings and at quarterly All-
14   Hands meetings where Pandey discussed what percentage of Nutanix sales and leads came from Dell.
15          117.    According to CW1, in January 2018, Dell changed its compensation structure to reward
16   Dell sales personnel for promoting VMware products instead of Nutanix products. At some point in
17   calendar 2018, CW1 recalled that Dell’s salesforce was not compensated at all if they sold Nutanix
18   products. CW1 was aware of the change in Dell’s compensation structure because it was discussed at
19   quarterly Nutanix All-Hands meetings in calendar 2018 during which Nutanix alliance partners
20   addressed the issue when responding to questions from Nutanix’s salesforce about how their Dell

21   counterparts got paid and what incentives they had to sell Nutanix’s products.

22          118.    CW4 confirmed that friends of CW4’s who worked at VMware told this witness that Dell

23   instructed its salesforce to deliberately go after Nutanix by aggressively promoting VMware products.

24   Likewise, CW5 confirmed that the large global accounts this witness was chasing during CW5’s

25   employment had been primarily using Dell, VMware and EMC.

26          119.    After Dell began compensating its salesforce to promote VMware products instead of

27   Nutanix products, Nutanix did not receive any new sales leads from Dell. Thus, according to CW1,

28   tensions in the Dell/Nutanix relationship rose throughout 2018 as Dell had been promoting VMware

                                          26
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 32 of 115



 1   first to all new customers and would only promote Nutanix products if the prospective customer used

 2   Microsoft Hyper-V, which represented less than 5% of the market.

 3          120.    On March 1, 2018, Nutanix conspicuously disclosed that the Company would no longer

 4   break out sales from its largest OEM customers, including Dell, stating:

 5          Going forward due to the ubiquitous nature of the software, we will no longer be
            reporting or commenting on specific details surrounding the Dell, Lenovo and IBM
 6          OEM business or any other specific vendors such as Cisco or HP.
 7
            121.    By April 2018, according to CW1, Nutanix “alliance partners” assigned to manage the
 8
     Company’s partnerships with Dell and other OEMs, were moved off the Dell account to manage
 9
     relationships with Lenovo instead. CW1 recalled one instance at this time where this witness had gotten
10
     a deal registered with a customer involving Lenovo as partner. When CW1 needed approval for a larger
11
     discount than what was originally quoted by the Lenovo reseller, CW1 got a response from someone
12
     whom he knew had been on the Nutanix/Dell alliance team. This individual explained to CW1 that he
13
     had moved to Nutanix’s Lenovo alliance team because Nutanix’s relationship with Dell was “really
14
     ugly” and his boss had also moved from the Dell to the Lenovo alliance team.
15
            122.    Without Dell’s support, Nutanix’s sales pipeline for new customers quickly dried up. By
16
     May 2018, according to CW3, the pipeline was “pretty dry.” CW1 similarly recalled that by April or
17
     May 2018, it was “very obvious” that Nutanix’s sales pipeline was drying up and in trouble.
18
            123.    An April 3, 2019 CRN.com article later confirmed that Dell had been favoring VMware
19
     over Nutanix for quite some time. According to a CEO for one of Dell’s partners quoted in the CRN.com
20
     article, Dell was unequivocally favoring VMware: “I’m not being told by Dell channel reps that I should
21
     be selling more [Nutanix] XC, I’m being told and pushed to sell VxRail.” Similarly, on April 29, 2019,
22
     Dell’s Vice Chairman of Products and Operations, Jeff Clarke, stated during Dell Technologies Word,
23
     “[t]here is no question about what we lead with. It’s our own IP [intellectual property]. If customers
24
     want choice, we have choice. We will provide servers [for Nutanix software], but we will lead with
25
     VMware.”
26

27

28

                                          27
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 33 of 115



 1          124.    Defendants were aware but did not disclose to investors that by January 2018, the

 2   Company had stopped receiving new sales leads from Dell and the only Dell sales Nutanix had were

 3   from existing customers already using Nutanix software.

 4          125.    Yet Defendant Pandey told investors that “I don’t have a risk from the competition.”

 5          E.      Nutanix Experiences Delays in the Planned Launch of its Xi Product Due to
                    Engineering Issues.
 6
            126.    Although Xi Cloud Services was originally slated to be released in early 2018, during a
 7
     November 20, 2017 conference call immediately prior to the start of the Class Period, Defendants
 8
     revealed that the Xi launch would be delayed at least another six months until mid-2018 because of
 9
     delays with the release of its operating software update, AOS 5.5, as well as engineering issues:
10
            Katy Huberty
11

12          And then at the user conference in June, I think, you talked about Xi launching
            early 2018 today you talked about middle of the year. Is that just a function of early
13          release versus GA, or is the timing different? And then maybe you can comment
            on when you think the memory market loosens, how that’s been a factor on the
14          gross margins. Thank you.
15          Dheeraj Pandey
16          I think one of the things, Katy, that we talked about in our overall engineering
            culture is how this release that we’re actually doing in 5.5 took us a little bit longer
17
            to come out with, in terms of general availability. And that pushes a few of the
18          things out as well. So there is, I would say, three months’ worth of victim in Xi,
            because we have to keep the lights on with on-prem customers as well. And we do
19          expect to actually change the way we do engineering. In these two pizza teams,
            like really thinking about cloud engineering, what does it mean to have a platoon
20          of developers who are independently releasing code and becoming a company
21          that’s more DevOps like, so that’s the transition that the company is going through
            to actually improve our overall fidelity of releases as well.
22
            127.    By April 2018, the launch of Xi, again, was called into doubt as the Company continued
23
     to experience engineering issues causing it to delay the launch until the end of 2018 or potentially early
24
     2019. In an April 27, 2018 report published by Bloomberg, Defendants revealed that the Company was
25
     continuing to have engineering issues and challenges. Defendant Pandey claimed that adopting
26
     engineering for cloud computer was a “harder problem than we thought,” explaining:
27

28

                                          28
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 34 of 115



 1          It was less to do with products, but it’s the ‘how’ of engineering. How do you break
            things down, how do you do smaller releases, how do you have multiple parallel
 2          streams of engineering going on at the same time? 6
 3          128.    Jennifer Massaro, a spokeswoman for Nutanix, wrote in an April 2018 email to
 4   Bloomberg: “We have extended the timeline and have added teams to do it right. We are taking the
 5   truer but longer path to Xi.” 7 On the news of further Xi delays, Nutanix’s stock fell approximately 5%
 6   from a closing price of $52.15 per share on April 26, 2018 to a closing price of $49.59 per share on April
 7   27, 2018.
 8          129.    According to CW6, the execution for Xi Cloud Services product development was
 9   lacking and the product development team did not have the resources to meet the timelines for
10   developing the product.
11          130.    In August 2018, Nutanix announced it hired Ben Ravani as SVP of Xi reliability
12   Engineering, thus indicating there were significant problems that needed attention before Xi would be
13   released. Thus, Defendants admittedly as part of the fiscal 2019 “planning process” continued to
14   reallocate money away from lead generation to engineering.
15          131.    Ultimately, it was not until November 28, 2018, nearly one year after the original launch
16   date, that Xi was finally released, but only as “general[ly] availabl[e].” Upon its general release,
17   Defendant Pandey commented “[b]ut that being said, things like Azure Stack and VMware Cloud on
18   AWS will definitely become competitive for us now.”
19          132.    Indeed, by the time Nutanix finally launched Xi, according to CW7, this witnesses’ large
20   accounts with Apple and Salesforce.com had already ended up going with AWS because Nutanix did
21   not have a cloud solution.
22          F.      Nutanix Experiences Significant Attrition in the Sales Group and Implements
23                  Hiring Freeze to Boost Margins

24          133.    In connection with the Company’s purported transition to an all-software company,

25   Nutanix hired Lou Attanasio as the new Chief Revenue Officer in November 2017, who reported directly

26
     6
27     Nico Grant, “Nutanix’s Amazon Cloud Rival Delayed By Engineering issues” BLOOMBERG (April
     27, 2018), available at https://www.bloomberg.com/news/articles/2018-04-27/nutanix-s-amazon-
28   cloud-killer-delayed-by-engineering-problems
     7
       Id.
                                          29
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 35 of 115



 1   to Defendant Pandey. Nutanix also replaced Craig Bumpus, Senior Vice President of North American

 2   sales, in December of 2017 with Sherry Lautenbach, a former IBM employee of 23 years.

 3          134.    Once Attanasio and Lautenbach took over, CW2 explained that a large number of sales

 4   and other personnel left the Company in 2018. CW7 confirmed CW2’s account stating that throughout

 5   this witness’ tenure at Nutanix, turnover was chronic with as many as three different VPs being in charge

 6   of the Bay Area. CW7 further stated that the Company’s attrition problems were systemic throughout

 7   the organization, at every level, throughout the time of CW7’s employment, both with respect to

 8   terminations and resignations. This witness stated that loss of sales employees during Attanasio’s and

 9   Lautenbach’s tenures directly contributed to Nutanix’s sales execution problems. CW6 similarly
10   recalled that Nutanix was experiencing lots of turnover in 2018, including of sales directors and the VP
11   of operations. CW1 stated this witness also observed high turnover during at least calendar 2018 at
12   Nutanix.
13          135.    Thus, throughout the Class Period, employee departures acted as an extremely prevalent
14   and undisclosed headwind to sales execution. Likewise, sales execution at Nutanix suffered from an
15   undisclosed hiring freeze.
16          136.    In addition to Nutanix’s lead generation underspending described above, the Company
17   was also not sufficiently investing in its sales and marketing team headcounts. According to CW1 and
18   CW7, Nutanix implemented hiring freezes of all sales personnel during the Class Period. Moreover, as
19   CW4 recalled, the marketing department did not have enough personnel in the digital marketing group
20   to spend the money that was allocated to it.

21          137.    CW5 similarly recalled that Nutanix did not properly invest in the development of global

22   accounts in terms of team sizes. For example, while a global account team at Nutanix would typically

23   include CW5 and one engineer, that same global account at Cisco or Dell would be staffed with eight to

24   twelve people. Thus, Nutanix struggled to close deals on large accounts.

25          138.    The cumulative effect of the undisclosed attrition, in conjunction with Nutanix’s

26   undisclosed hiring freeze, was to significantly inflate Nutanix’s margin. These effects were by design.

27

28

                                          30
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 36 of 115



 1           139.   As part of the transition to a software and subscription-based company, Defendant

 2   Williams told investors to focus their attention on Nutanix’s gross profit margins, rather than revenue,

 3   as indicators of Company growth, stating:

 4           [W]e believe the best metric to measure our progress during this transition period
             to a software centric model is gross profit dollars and growth in gross profit
 5           dollars and not revenue or revenue growth as revenue and even gross margins could
             be somewhat fluid during this transition.
 6

 7           140.   As Defendant Williams would later admit on February 28, 2019, Nutanix was impacted

 8   “by a shortage of sales reps in the first half of the fiscal year, resulting in an under-spend by several

 9   million dollars.” In turn, this underspend allowed gross profits to increase. Having repeatedly investors

10   to focus on gross profit, Defendants knew it was imperative that Nutanix’s gross profit margins stayed

11   strong. 8

12           141.   The lack of spending on sales personnel was reflected in the quality of the Company’s

13   sales representatives. According to CW4, Nutanix’s sales teams were inadequately prepared to sell some

14   of Nutanix’s products due, in part, to having too many products on the market. According to CW4,

15   Nutanix’s sales team was simply “not built to handle the pipeline” and was inadequately prepared to sell

16   the Company’s products: “General sales readiness was poor.” CW5 similarly recalled that Nutanix’s

17   salesforce struggled because of an inexperienced salesforce.

18           142.   Defendant Pandey ultimately confirmed CW4 and CW5’s accounts on February 28, 2019

19   when he admitted during the quarterly conference call that Nutanix “took too much on in terms of new

20   products in 2018” and the “sales force in the channel being a little bit confused” which hurt the

21   Company’s overall sales and pipeline. In a subsequent May 30, 2019 statement in a CRN news article,

22   titled “Nutanix Blames Revenue, Earnings Miss on Transition to Subscription Model, 9 Defendant

23   Williams admitted the Company’s sales representatives had still not received the necessary training to

24   adequately explain and promote the Company’s new subscription model: “Nutanix is also experiencing

25

26   8
       Gross profit is the profit Nutanix makes after deducting the variable costs associated with making
27   and selling its products and services. One such cost deduction is the money spent and allocated to sales
     and marketing spend, including lead generation spend.
28   9
       https://www.crn.com/news/data-center/nutanix-blames-revenue-earnings-miss-on-transition-to-
     subscription-model.
                                           31
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 37 of 115



 1   a slowdown in its sales cycle as the company’s reps, along with its distributors, channel partners, and

 2   customers will require education on the new [subscription] model, although that will change as

 3   subscription pricing becomes the norm.”

 4          G.      Nutanix “Pulls In” Future Sales to the Current Quarters to Make Quarterly Sales
                    and Earnings Forecasts and Offset its Declining Sales Pipeline
 5
            143.    According to CW1, throughout this witnesses’ employment, Nutanix routinely “pulled
 6
     in” sales orders from future periods in order to meet projected sales numbers for the current quarter. By
 7
     pulling in orders, it meant that future periods were depleted of orders in the pipeline so that the same
 8
     thing would have to be done in the next period. CW1 stated that by pulling in orders, a company would
 9
     inevitably hit a point when all the company’s customers have “over-procured” and have bought more
10
     than they thought they needed and therefore could not buy anymore. Thus, at some point, there would
11
     be no more orders to “pull in.” CW1 referred to this practice as “draining the swamp.”
12
            144.    According to CW1, Nutanix estimated every quarter what the Company could close in
13
     sales and this would then be allocated to each of the Company’s five regions (Southeast, Northwest and
14
     California, Southwest, Midwest and Central). Sales people were then asked to look at orders they were
15
     working on that were expected to close in the following two to three months and see what could be
16
     pulled in for the present quarter in order to meet the forecasted sales for their region. While CW1 recalled
17
     that the practice of pulling in orders occurred throughout this witness’s tenure at Nutanix, CW1 recalled
18
     that this practice became more prevalent in calendar 2018.
19
            145.    In particular, CW1 recalled that for two quarters in 2018, this witness’ managers told
20
     CW1 that the Company overall was “significantly behind” on achieving the necessary revenue goals
21
     and it was going to be necessary for CW1’s region to pull in $3.8 million of orders before quarter end.
22
            146.    CW2 confirmed the Company’s practice of pulling-in future sales to the current quarter
23
     to meet quarterly forecasts. According to CW2, pulling in sales from future quarters was going on at
24
     Nutanix throughout CW2’s employment. As CW2 explained, a company like Nutanix typically likes to
25
     have 2.5 to 3 times the amount of prospective deals in the pipeline to make quarterly targets because
26
     only a percentage of deals will actually close during the period. CW6 similarly confirmed that companies
27

28

                                          32
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 38 of 115



 1   like to have three to four times the amount of prospective deals as needed in the pipeline in any given

 2   quarter.

 3          147.     CW1 recalled that by April or May 2018, it was “very obvious” that Nutanix’s pipeline

 4   was drying up and in trouble. CW3 similarly recalled that by May 2018, the pipeline was “pretty dry.”

 5   As discussed below, Defendants were aware of the Company’s pipeline issues from quarterly All Hands

 6   meetings and reports generated from the Salesforce.com and Clari systems. See Section V.I., infra.

 7          148.     According to CW1, during CW1’s employment it was routinely communicated by upper

 8   management “loud and clear” that Nutanix needed more revenue and senior sales management would

 9   be reviewing every prospective deal that had been entered into the Salesforce.com system to report on
10   what deals could be pulled in. Indeed, according to CW1, this witness had been told that Nutanix’s
11   National Sales Manager, Craig Bumpus (“Bump”), would be reviewing every deal in Salesforce.com on
12   a quarterly basis and then personally calling the sales representative about the status of the deals. CW1
13   stated that this was an extraordinary high level of involvement by such a senior executive (who reported
14   directly to Defendant Pandey) to be looking at individual deals, indicating the severity of management’s
15   revenue and pipeline concerns.
16          149.     CW1 stated that throughout calendar 2018, the need for revenue was “presented as a
17   pending disaster every quarter” at Nutanix.
18          150.     In response to Nutanix’s decreasing sales pipeline, the Company began offering
19   customers steep discounts in order to induce them to buy Nutanix products and close deals.
20          151.     According to CW6, Nutanix had both standard deal pricing and non-standard deal pricing

21   and it was “all over the place.” Nutanix would do whatever was necessary pricing-wise to get deals.

22   CW6 further recalled that Nutanix discounted deals as much as 75-80% on hardware and 90% on

23   software.

24          H.       Nutanix Begins Preparing its “You Decide” Campaign to Directly Compete with
                     Dell/VMware, which it Launched in January 2019 in an All Out War Against
25                   VMware
26
            152.     In January 2019, Nutanix launched its “You Decide” campaign. According to Defendants,
27
     the campaign:
28

                                          33
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 39 of 115



 1          [P]romotes expanded customer choice in server vendor, hypervisor and cloud
            provider. It is designed to increase lead generation returns by highlighting the
 2          financial, operational and personal benefits of the Nutanix platform.
 3
            153.    To promote the You Decide campaign, Defendants also posted a You Tube video, poster
 4
     site ads, and web microsite pages extolling a customer’s ability to stop paying the so-called “vTax” (or
 5
     VMware tax). According to a January 24, 2019 article, Fight, fight, fight. Gloves are off again between
 6
     Nutanix and VMware, 10 the video featured Nutanix Chief Marketing Officer, Ben Gibson, as stating:
 7
            The IT market is full of noise these days: fact free competitive claims tweeted with
 8          reckless abandon, incumbent vendors promising agility yet in reality locking you
            in. And when you try to break free of operational, financial and even quality of life
 9          burdens, defensive legacy vendors who attempt to strong-arm you with fear,
            uncertainty and doubt.
10

11          154.    Gibson asked viewers of the video, “Do you want hardware and hypervisor lock-in or

12   freedom of choice? True up surprises or a pay as you grow cloud ready business?” The media reporting

13   on the You Decide campaign called it a “direct assault on VMware's market.”

14          155.    VMware responded to Nutanix’s attack by sending a letter via LinkedIn to VMware

15   customers stating their name and brand “is being used in a vitriolic anti-VMware and anti-Dell campaign

16   by Nutanix.” In the letter, Poonen stated VMware has “total respect” for customers picking Nutanix

17   over his employer's tech, and “humbly” asked if customers could stop publicly supporting the You

18   Decide campaign:

19
20

21

22

23

24

25

26

27
     10

28   https://www.theregister.co.uk/2019/01/24/nutanix_and_vmware_suffering_from_prickly_heat_syndro
     me/
                                          34
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 40 of 115



 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20
                                                                                                    .”
21
            156.   The feud continued to escalate with Defendant Pandey calling Poonen’s letter “bullying:”
22
            The veiled threat — “we don’t want it to affect your brand” — in this email is an
23          act of bullying that has no place in a world where the customer is all powerful. Such
            bullying is what creates movements, rebellions, and eventual independence from
24          unfair taxation.
25
            157.   As a precursor to the campaign, Defendant Pandey challenged VMware to a proof-of-
26
     concept dual during Nutanix’s November 27, 2018 first quarter fiscal 2019 conference call, citing a Q1
27

28

                                          35
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
             Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 41 of 115



 1   customer win and stating, “[i]n fact, our dominance in the core is why VMware avoids doing PoC’s in

 2   accounts when we are in a head-to-head fight.”

 3            158.   The You Decide campaign was portrayed as a method to generate interest in Nutanix:

 4            Launched “You Decide” Campaign to Expand Brand Reach into Market: This new
              campaign promotes expanded customer choice in server vendor, hypervisor and cloud
 5            provider. It is designed to increase lead generation returns by highlighting the financial,
              operational and personal benefits of the Nutanix platform.
 6

 7            159.   The You Decide campaign was the nail in the coffin for the Nutanix/Dell relationship and

 8   had a further and immediate negative impact on Nutanix’s sales pipeline because Dell and VMware

 9   viewed this move as declaring war and began to aggressively come after Nutanix where Dell did not

10   even recommend Nutanix products under any circumstance.

11            160.   CW4 stated that the You Decide campaign initially received a lot of attention from

12   customers and gained some traction, but ultimately had the longer-term impact of “riling up a sleeping

13   giant” by causing Dell and VMware to have their sales forces deliberately go after Nutanix. CW4 stated

14   that if there was a negative sentiment propagated against Nutanix as a result, then it would make it harder

15   to close deals. CW4 is aware of this because this witness attended meetings in calendar 2019 where the

16   sales force indicated they could not close deals. CW4 also recalled that when the You Decide campaign

17   first started, VMware began competing for key words that Nutanix used for digital marketing, causing

18   those words to cost more. Key words can cost anywhere from $10 to $100 per word and then $100 per

19   click, so more expensive key words can add up quickly.

20            161.   As Morgan Stanley would later report on April 9, 2019, “the relationship is likely being

21   phased out given Dell’s prioritization to sell solutions with EMC and VMware. . . . Dell’s sales force is

22   no longer recommending the [Nutanix] product in new HCI deployments in favor of its own wholly-

23   owned solutions.” 11

24            162.   The loss of Dell was substantial, as Dell was responsible for generating upwards of 40%

25   of Nutanix’s new customers. In fact, in the second quarter of fiscal 2017, Nutanix had added nine new

26   Global 2000 logos with Dell, alone.

27

28
     11
          Katy L. Huberty, HPE Partnership Helps NTNX Get Back On Track, Morgan Stanley (Apr. 9, 2019)
                                            36
             CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                   SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 42 of 115



 1          163.    Nutanix’s You Decide campaign came on the heels of its August 2018 acquisition of

 2   Frame—a direct competitor of Citrix, another important Nutanix client. As a result of acquiring Frame,

 3   Nutanix almost instantly lost future business and sales from Citrix. According to CW4, this witness

 4   attended marketing meetings in calendar 2018 where the negative impact of the Frame acquisition on

 5   Citrix was discussed. While Nutanix was sensitive to the likelihood that the acquisition could be viewed

 6   negatively by Citrix, the attitude of Nutanix management was, according to CW4, to “roll the dice.”

 7          164.    VMware also viewed Nutanix’s frame acquisition as a move to compete with VMware.

 8   A tweet from VMware’s CEO, Poonen, mocked Nutanix for “copycatting” VMware by purchasing

 9   Frame. 12
10          165.    The loss of sales from Dell and Citrix would cause Nutanix to enter into a strategic
11   partnership with HPE in April of 2019.
12          I.      Defendants Were Aware that Nutanix Was Experiencing Significant Declines in
                    Sales and Pipeline Projections from Pipeline Reports in the Salesforce.com System
13                  and Regular “All-Hands” and QBR Meetings
14
            166.    Throughout the Class Period, Defendants were aware that Nutanix’s sales pipeline,
15
     billings and actual sales were being adversely affected by Dell favoring VMware and Nutanix’s
16
     insufficient sales spending from detailed reports and regular meetings.
17
            167.    As an initial matter, the Individual Defendants admittedly comprise Nutanix’s “chief
18
     operating decision maker [which] . . . allocates resources and assesses financial performance based upon
19
     discrete financial information at the consolidated level.” Indeed, CW1 described Defendant Pandey as
20
     a “very hands-on CEO” that undoubtedly would have been very informed about the status of Nutanix’s
21
     sales pipeline. CW5 echoed this sentiment, explaining that this witness had, in fact, regularly met with
22
     Defendant Pandey about this witnesses’ pipeline relating to new customers and sales leads for Global
23
     accounts. During these customer meetings, CW5 briefed Pandey on the status of prospective financial
24
     institutional customers, which included an “executive briefing” presentation. The presentation included
25
     virtually anything CW5 considered relevant for a likely meeting between Pandey and the prospective
26
     new customer, such as details regarding the customer representative, the strategic relationship Nutanix
27

28   12
       https://www.crn.com/news/data-center/300107541/vmware-coo-slams-copycatting-nutanix-
     following-frame-acquisition.htm.
                                          37
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 43 of 115



 1   was trying to achieve with the customer, details of what the customer was trying to achieve and how

 2   Nutanix could help accomplish this, whether a deal was in development or had advanced to a proof of

 3   concept being submitted and what kinds of conversations had occurred with the customer, among other

 4   things. The purpose of CW5’s meetings with Pandey was to facilitate an “executive alignment” (i.e.,

 5   between the customer and Pandey), so that the customer would feel taken care and that Nutanix was

 6   “100% behind them.” According to CW5, defendant Williams was sometimes present for such customer

 7   meetings. CW5 said “absolutely” Defendant Pandey would have similarly accompanied other sales

 8   personnel to visit non-Global Accounts, because it was always a goal at Nutanix to get senior executives

 9   in front of customer executives.
10          168.    In addition, according to former Nutanix employees, Nutanix had a number of systems
11   and personnel in finance and sales operations dedicated to tracking the sales pipeline. CW1, CW3, CW5
12   and CW7 recalled that sales personnel were supposed to report and track their pipeline in
13   Salesforce.com. CW1 and CW5 explained that Salesforec.com was Nutanix’s internal software used to
14   manage both existing and prospective accounts, as well as customer leads. According to CW1,
15   information about every customer at any point in the sales cycle was entered into the Salesforce.com
16   system, including whether a customer was potentially interested in buying from Nutanix, customers that
17   had already purchased from Nutanix (and whom Nutanix wanted to sell more products to) and “all
18   prospective deals.” Salesforce.com used “a special methodology” to categorize customers, i.e., whether
19   they were a lead, a new customer, whether there was an opportunity with the customer and the status of
20   that opportunity, including whether the opportunity was in “the discovery stage,” if a proof of concept

21   was being done, whether a proposal had been extended, if the deal was in negotiation, whether the

22   customer had made a commitment, whether the deal had closed, or if a deal had been lost.

23          169.    CW5 similarly recalled that Nutanix used Salesforce.com to track its sales pipeline,

24   including percentage of likelihood a deal would close and when it would close. CW2 stated that

25   Salesforce.com was used for sales pipeline reporting and it was how the pipeline was managed. CW1

26   and CW2 characterized salesforce.com as the “source of truth” and the “single source of truth,”

27   respectively. According to CW1, if the potential deal was not in salesforce.com, it did not exist.

28

                                          38
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 44 of 115



 1          170.    CW1 and CW7 stated that the Individual Defendants had access to Salesforce.com and

 2   the pipeline reports therein, which could be run on a Company-level, by region and even by individual

 3   sales person. CW1 stated this witness was confident that defendant Pandey was receiving the pipeline

 4   reports from Salesforce.com on a weekly basis.

 5          171.    According to CW1, Nutanix also used a system called Clari to track the sales pipeline

 6   and the “health” of the pipeline. CW1 stated that Clari extracted data from Salesforce.com and then

 7   rated the deals in various ways. For example, CW1 stated some deals might go from green status to

 8   yellow, or from yellow to red, if a deal had stayed in the pipeline too long or the value of the deal had

 9   declined. CW1 updated this witness’ Clari forecast weekly and is sure that Nutanix’s senior executives
10   were given Clari reports.
11          172.    According to CW1 and CW3, the Salesforce.com pipeline report would have showed
12   Nutanix’s sales pipeline declining in 2017 and throughout 2018. Moreover, CW1 recalled that by April
13   or May 2018, it would have been “pretty obvious” from the pipeline reports that Nutanix’s pipeline was
14   drying up and in trouble because it was clear there were not as many good leads coming to allow for the
15   creating of opportunities to close sales and the forecast was much smaller. CW3 similarly recalled
16   Nutanix’s sales pipeline was “pretty dry” by May 2018, which would have been reflected in the
17   Salesforce.com pipeline reports.
18          173.    CW1 stated that Salesforce.com also contained a “touch box,” which detailed what was
19   being observed about Dell promoting its own products instead of Nutanix products. CW1 personally
20   reported issues with Dell violating the OEM agreement to Nutanix alliance partners via email.

21          174.    According to CW1, the decrease in sales pipeline and the fact Dell was not providing

22   Nutanix with any new sales leads was discussed during quarterly All-Hands meetings in calendar 2018

23   attended by Defendants Pandey and Williams, CW1 and Company employees. During the All-Hands

24   meetings, CW1 recalled that Defendant Pandey stated the percentage of Nutanix revenue and sales leads

25   received from Dell and the Dell alliance partners employed by Nutanix discussed that Dell was not

26   providing any new leads and was compensating its salesforce to sell VMware instead of Nutanix

27   products. At these meetings, Nutanix sales people also expressed concerns about the lack of sales leads

28   and difficulties they were having closing deals.

                                          39
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 45 of 115



 1             175.   CW5 similarly recalled participating in daily review calls that occurred every day,

 2   sometimes twice per day, in the two to three weeks leading up to the quarter end. During these calls,

 3   CW5 provided updates on the evolving status of deals.

 4             176.   Thus, Defendants were aware of Nutanix’s declining sales pipeline throughout the Class

 5   Period.

 6   VI.       MATERIALLY FALSE AND MISLEADING CLASS PERIOD STATEMENTS

 7             177.   In order to conceal the Company’s true financial condition from investors throughout the

 8   Class Period, Defendants issued a series of material misstatements and omitted material facts in the

 9   Company’s public filings, press releases, and other documents concerning Nutanix’s: (1) lead generation
10   spending; (2) sales personnel hiring; (3) product quality for HCI technology; (4) gross margin; and (5)
11   relationship with Dell and competitive advantage. The material misstatements and omissions suggested
12   that Nutanix was investing heavily in its sales and marketing and creating a pipeline of future sales and
13   customers that were generating revenue for the Company. Meanwhile, Nutanix had kept its spending on
14   sales and marketing flat and redirected such funds to engineering, meaning there were no new sales or
15   pipeline, leading to a significant adverse financial impact on the Company, at the expense of product
16   quality for its “core” HCI technology. 13
17             A.     Materially False and Misleading Statements in the November 30, 2017 Press
                      Release
18
               178.   The Class Period starts on November 30, 2017 when Nutanix issued a press release after
19
     the close of market announcing the Company’s financial results for first fiscal quarter ended October
20
     31, 2017 (“November 2017 Press Release”).
21
               179.   In the November 2017 Press Release, Defendant Williams falsely stated “[l]ooking
22
     forward, “we expect continued strong top line growth in the remainder of fiscal 2018” indicating
23
     Nutanix had been continuing to invest in sales and marketing to build a pipeline that would support
24
     continued future sales growth.
25

26

27

28   13
      The alleged materially false and misleading statements and omissions are bolded and underlined.
     Nonbolded statements are included for context.
                                          40
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 46 of 115



 1          180.    The statement above in ¶179 was materially false and misleading when made because,

 2   unbeknownst to investors: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to

 3   keep lead generation spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline

 4   generation” – facts Defendants later admitted on February 28, 2019; (ii) Nutanix (as later admitted on

 5   February 28, 2019) reallocated the lead generation spend to engineering and new product

 6   development/acquisitions; (iii) according to CW6, management’s focus on engineering and new

 7   products caused the quality of its “core” HCI technology to suffer during the second half of 2017,

 8   including its functionality where one-click updates were no longer available, resulting in decreasing

 9   sales and sales pipeline; (iv) according to CW1 and CW7, Nutanix had implemented hiring freezes for
10   its sales personnel during the Class Period, had “not kept pace with [its] bullish sales hiring goals;” (v)
11   according to CW1, since the summer of 2017, Dell had been promoting its own VMware products
12   instead of Nutanix products and thus had not been providing the Company with any new sales leads;
13   (vi) as a result of (i) through (v) above, Nutanix was experiencing a large disruption in the Company’s
14   sales execution negatively impacting the Company’s sales pipeline and slowing the Company’s sales
15   growth, which CW1, CW3, CW5 and CW6 stated would have been reflected in Nutanix’s
16   Salesforce.com pipeline reports; (vii) Defendants did not honestly “expect” continued “strong” topline
17   growth because Nutanix had purposely underinvested in lead generation before in 2016 and saw the
18   Company’s pipeline become depleted as a result; and thus (viii) as a result of the foregoing, Defendants
19   knew Nutanix would not experience “strong” top line growth for the remainder of fiscal 2018.
20          181.    With the promise of an aggressive shift to focus on software sales, numerous analysts

21   increased their ratings for Nutanix. RBC Capital Markets analyst Matthew Hedberg raised his target

22   from $37.00 per share to $40.00 per share.

23          B.      Materially False and Misleading Statements During the November 30, 2017
                    Conference Call
24
            182.    On November 30, 2017, after market close, the Individual Defendants held an investor
25
     conference call with analysts to discuss the Company’s first quarter 2018 financial results (“November
26
     2017 Call”)” During the November 2017 Call, Defendant Pandey informed investors that although
27

28

                                          41
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 47 of 115



 1   operating expenses for hiring had been less than expected, this would not continue as the Company

 2   engaged in “[a] lot of hiring”:

 3             On the expenses, yes, I mean we came in a little under hiring’ it wasn't intentional; we
               didn’t try to drive it down. We’ve still got, obviously, a lot of priorities and things like
 4             that. So we will continue to -- you’ll see expenses, so I don't think we’ll continue to be
               massively under. There is lot of things going on, lot of hiring and things like that.
 5

 6             183.   The statements above in ¶182 were materially false and misleading when made because,

 7   according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the

 8   Class Period; therefore, Defendants were not, and had no intention of, hiring sales personnel, let alone

 9   “[a] lot” of new hires and their under hiring was intentional. As Defendants ultimately admitted on

10   February 28, 2019, “over the past few quarters, [Nutanix has] not kept pace with our bullish sales hiring

11   goals.”

12             184.   When asked by analyst Param Singh whether the new customer number had declined,

13   Defendant Pandey assured Singh that the number of new customers would increase in the upcoming

14   quarters:

15             Param Singh

16             . . . . It also looks like the number of new customers that came into your installed base was
               lower than the past few quarters, so maybe you could comment on that as well. Thank you.
17
               Dheeraj Pandey
18

19             . . . . On the customer account, I wouldn’t look too much into that. Q1 is always little
               softer from a customer perspective, but we added a decent amount of customers they
20             are and Q2 will pop up naturally, which it usually does quite a bit from the Q1 level.
21             185.   The statement above in ¶184 was materially false and misleading when made because it
22   gave the misleading impression that Defendants’ were consistently adding new customers when, in
23   reality, Nutanix admittedly “underspent . . . on new customers” and both the pipeline and number of
24   new customers were decreasing because: (i) since fiscal Q4 2017, Nutanix decided during the “planning
25   process” to keep lead generation spending “flat” and thus Nutanix had an “inadequate marketing spend
26   for pipeline generation” – facts Defendants later admitted on February 28, 2019;” (ii) Nutanix (as later
27   admitted on February 28, 2019) reallocated the lead generation spend to engineering and new product
28   development/acquisitions; (iii) according to CW6, management’s focus on new products caused the

                                          42
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 48 of 115



 1   quality of its “core” HCI technology to suffer during the second half of 2017 and throughout 2018,

 2   including its functionality where one-click updates were no longer available, resulting in decreasing

 3   sales and sales pipeline; (iv) according to CW1 and CW7, Nutanix had implemented hiring freezes for

 4   its sales personnel during the Class Period and, admittedly had “not kept pace with [its] bullish sales

 5   hiring goals”; (v) according to CW1, since the summer of 2017, Dell had been promoting its own

 6   VMware products instead of Nutanix products and had not been providing the Company with any new

 7   sales leads, which CW1, CW3, CW5 and CW6 stated would have been reflected in Nutanix’s

 8   Salesforce.com pipeline reports; (vi) as a result of (i) through (v) above, Defendants knew the number

 9   of new customers would not be increasing in fiscal Q2 2018.
10          186.    Defendant Pandey also commented on the effect that transitioning toward a sales model
11   which competed directly with VMware would have on the Company’s customer relationships:
12          Katy Huberty
            Dh[ee]raj, does deemphasizing the hardware increase your chances of new partnerships
13          or even the chance that partners like Dell will increase their commitment to selling your
            solutions versus their own and then I have a follow up.
14

15          Dheeraj Pandey
            I think, definitely it reduces friction in the sales motion, both for our sellers and the
16          OEM sellers themselves. That being said, we also expect fully that the market will make
            its decision and whether they want to get end-to-end support from us or whether they are
17          comfortable actually going through to op-support. So I think we have to hustle to prove
18          that either our OEM partners are very good at support, even at scale or customers who
            just pick us over going through to op support it-self. But absolutely, we expect the
19          friction to go down. . . .

20          187.    The above statements in in ¶186 were materially false and misleading when made
21   because, according to CW1, by mid-summer 2017, Dell was already favoring VMware over Nutanix
22   and not providing Nutanix with any new sales leads which CW1, CW3, CW5 and CW6 stated would
23   have been reflected in Nutanix’s Salesforce.com pipeline reports. Thus, Nutanix did not “expect the
24   friction to go down,” as Defendants falsely represented.
25          188.    On this news in the November 2017 Press Release and the November 2017 Call, Nutanix
26   stock rose from a close price of $32.80 per share on November 30, 2017, to a closing price of $36.06
27   per share on December 1, 2017—an increase of nearly 10% on unusually heavy trading volume.
28

                                          43
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 49 of 115



 1           C.      Materially False and Misleading Statements in the December 13, 2017 Form 10-Q
 2           189.    On December 13, 2017, Nutanix filed its quarterly report on Form 10-Q for the period

 3   ended October 31, 2017 (the “December 2017 10-Q”) with the SEC, which was signed by Defendants

 4   Pandey and Williams. The December 2017 10-Q represented that Nutanix’s “sales and marketing

 5   efforts [were] expand[ing]” and that the Company was “spend[ing] substantial time and resources

 6   on [its] sales efforts.”

 7           190.    According to the December 2017 10-Q, Nutanix was “invest[ing] heavily” in its global

 8   sales force and was going to continue these investments:

 9           We continue to invest heavily in the growth of our business, including the development
             of our solutions and build-out of our global sales force . . . We have also expanded our
10           international sales and marketing presence by continuing to build out our global
             teams. We intend to continue to invest in our global engineering team to enhance the
11
             functionality of our operating system, introduce new products and features and build upon
12           our technology leadership, as well as continue to expand our global sales and marketing
             teams.
13
             191.    These investments were purportedly “aggressive[]” in order to reach Nutanix’s end
14
     customers:
15
             We plan to continue to strengthen and expand our network of channel and OEM partners
16           to increase sales to both new and existing end-customers. We believe that increasing
             channel leverage by investing aggressively in sales enablement and co-marketing with
17
             our partners will extend and improve our engagement with a broad set of end-
18           customers.

19           192.    Reiterating the Company’s focus on increasing its investment in sales and marketing,
20   Nutanix further represented that these investments were intended to grow its new customer base:
21           Investment in Growth
22           We plan to continue to invest in sales and marketing so that we can capitalize on our
23           market opportunity, and as part of this, we intend to specifically expand our focus on
             opportunities with major accounts and large deals, which we define as transactions over
24           $500,000 in committed value. We have significantly increased our sales and marketing
             personnel, which grew by 32% from October 31, 2016 to October 31, 2017 . . . We
25           intend to continue to grow our global sales and marketing team to acquire new end-
             customers and to increase sales to existing end-customers.
26

27

28

                                           44
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 50 of 115



 1          193.    Nutanix also falsely represented that, as part of its efforts to “continually increase[] [its]

 2   marketing activities,” the Company was increasing its sales and marketing headcount:

 3          Sales and marketing expense increased in the three months ended October 31, 2017
            compared to the same prior year period primarily due to higher personnel costs and sales
 4          commissions, as our sales and marketing headcount increased by 32% from October
            31, 2016 to October 31, 2017. Additionally, as part of our efforts to penetrate and
 5
            expand in global markets, we have continually increased our marketing activities
 6          related to brand awareness, promotions, trade shows and partner programs.

 7          194.    The December 2017 10-Q reiterated that:
 8          We have expanded our overall business and operations significantly in recent periods. Our
            employee headcount increased significantly since our inception, and we may have
 9          significant headcount increases in the future. We anticipate that our operating
            expenses will increase in the foreseeable future as we scale our business, including in
10
            developing and improving our solutions, expanding our sales and marketing capabilities
11          and global coverage, and in providing general and administrative resources to support our
            growth.
12
            195.    The December 2017 Form 10-Q further represented that, as a result of Nutanix’s
13
     increased focus on sales and marketing, these efforts were being reflected in the Company’s increased
14
     product revenue.
15
            The increase in product revenue for the three months ended October 31, 2017 reflects
16          increased domestic and international demand for our solutions as we continued to
17          penetrate and expand in global markets through increased sales and marketing
            activities.
18
            196.    The statements above in ¶¶189-95 were materially false and misleading when made
19
     because: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation
20
     spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts
21
     Defendants later admitted on February 28, 2019;” (ii) Nutanix (as later admitted on February 28, 2019)
22
     reallocated the lead generation spend to engineering and new product development/acquisitions; (iii)
23
     according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the
24
     Class Period and, as later admitted on February 28, 2019, had “not kept pace with [its] bullish sales
25
     hiring goals;” (iv) according to CW5, Nutanix had not allocated sufficient sales resources to adequately
26
     allow CW5 to land large accounts; (v) according to CW1, since the summer of 2017, Dell had been
27
     promoting its own VMware products instead of Nutanix products and thus was not “comarketing” with
28

                                          45
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 51 of 115



 1   Nutanix to sell Nutanix products; and thus (vi) Nutanix admittedly was not investing in its sales and

 2   marketing, let alone “aggressively” or “heavily.”

 3          197.     Additionally, Nutanix issued false, misleading, and woefully incomplete risk factors of

 4   investing in Nutanix which stated, in pertinent part:

 5          A shift in our relationships with our OEM partners could adversely affect our
            results of operations.
 6
            Our relationships with our original equipment manufacturer, or OEM, partners continue
 7
            to shift as industry dynamics change, and our OEM partners may be less willing to
 8          partner with us as an OEM or otherwise as such shifts occur. For example, Dell
            Technologies is not just an OEM partner, but also a competitor of ours, and accounted
 9          for over 10% of our total billings in each of fiscal 2016 and fiscal 2017. In September
            2016, EMC Corporation, or EMC, was acquired by Dell. As a result of the acquisition,
10          Dell may be more likely to promote and sell its own solutions, including those from
            EMC’s complementary product portfolio, over our products, or cease selling or
11
            promoting our products entirely. Also, Dell holds a majority of outstanding voting
12          power in VMware Inc., or VMware, and could combine the Dell, EMC and VMware
            product portfolios into unified offerings optimized for their platforms. If Dell
13          decides to sell its own solutions over our products, that could adversely impact our
            OEM sales and harm our business, operating results and prospects, and our stock
14          price could decline.
15
            198.     The above statements in ¶ 197 were materially false and misleading when made because
16
     according to CW1, beginning in the summer of 2017, Dell was promoting VMware instead of Nutanix
17
     products and stopped providing Nutanix with any new sales leads, causing Nutanix’s sales and pipeline
18
     to significantly decline, which CW1, CW3, CW5 and CW6 stated would have been reflected in
19
     Nutanix’s Salesforce.com pipeline reports. Thus, Defendants’ purported risk disclosure had already
20
     materialized.
21
            199.     On this news in the December 2017 10-Q, Nutanix’s stock price increased from a closing
22
     price of $35.34 per share on December 13, 2017 to $35.45 per share on December 14, 2017.
23
            D.       Materially False and Misleading Statements in the March 1, 2018 Press Release
24
            200.     On March 1, 2018, Nutanix issued a press release, also attached to a Form 8-K filed with
25
     the SEC on March 1, 2018, announcing the Company’s financial results for its second fiscal quarter
26
     ended January 31, 2018 (“March 2018 Press Release”). In the March 2018 Press Release, Defendant
27
     Pandey touted Nutanix’s purported success in executing large deals:
28

                                          46
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 52 of 115



 1          Our continued success with Global 2000 customers, the strength of our large deal
            execution and record number of new customers prove that we are reducing friction
 2          for our customers and providing them with a consumer-grade experience that is
            unmatched.
 3

 4          201.    The statement above in ¶200 was materially false and misleading when made because,

 5   unbeknownst to investors: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to

 6   keep lead generation spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline

 7   generation” – facts Defendants later admitted on February 28, 2019; (ii) Nutanix (as later admitted on

 8   February 28, 2019) reallocated the lead generation spend to engineering and new product

 9   development/acquisitions; (iii) according to CW6, management’s focus on engineering and new

10   products caused the quality of its “core” HCI technology to suffer during the second half of 2017 and

11   throughout 2018, including its functionality where one-click updates were no longer available, resulting

12   in decreasing sales and sales pipeline; (iv) according to CW1 and CW7, Nutanix had implemented hiring

13   freezes for its sales personnel during the Class Period, had “not kept pace with [its] bullish sales hiring

14   goals”; (v) according to CW1, CW2, CW6 and CW7, Nutanix’s headcount for sales personnel was

15   actually decreasing because Nutanix was experiencing significant turnover of its sales personnel in

16   2018; (vi) according to CW4, Nutanix had introduced too many products too fast in calendar 2018 and

17   Nutanix’s sales staff were inadequately trained or prepared to sell the Company’s products—facts

18   Defendants ultimately admitted on February 28, 2019; (vii) according to CW1, since the summer of

19   2017, Dell had been promoting its own VMware products instead of Nutanix products and thus had not

20   been providing the Company with any new sales leads; (viii) according to CW1, since the beginning of

21   calendar 2018, Dell had changed the compensation structure for its salesforce to pay higher commissions

22   for sales of VMware; (ix) CW5 stated that, as a result of (i) through (iv) above, this witness was unable

23   to close deals with large customers; and thus (x) Nutanix was not having “continued success” with large

24   Global 2000 customers, rather, according to CW5, the Company was only able to sell to existing

25   customers. Moreover, as a result of (i) through (viii) above, Nutanix was not obtaining a “record

26   number” of “new” customers. Rather, unbeknownst to investors, according to CW1 and CW2, Nutanix

27   was engaging in the misleading practice of “pulling in” future sales to the current quarter in order to

28

                                          47
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 53 of 115



 1   give investors the false impression that Nutanix was keeping pace with prior growth and increasing its

 2   pipeline with new customers.

 3           E.        Materially False and Misleading Statements in the March 1, 2018 Conference Call
 4           202.      On March 1, 2018, after market close, the Individual Defendants held an investor

 5   conference call with analysts to discuss the Company’s second quarter 2018 financial results (“March

 6   2018 Call”). During the March 2018 Call, Defendant Williams explained that the Company was focused

 7   on increasing its hiring efforts:

 8           Our gross margin for the quarter was 63.5%, which is at the high-end of our guidance and
             compares to 63.2% in the year ago quarter and 61.9% in the prior quarter . . . Our operating
 9           expenses were $202 million, below our guidance by $8 million, primarily due to the timing
             of new hires. We have a full-court press on hiring in the second half for the fiscal year
10
             to try to make up this headcount shortfall.
11
             203.      Defendant Pandey reiterated and emphasized during the March 2018 Call that sales hiring
12
     was a priority:
13
             Jack Andrews
14
             As a quick follow-up, could you touch on what are your hiring priorities, I guess over the
15           next couple of quarters?
16
             Dheeraj Pandey
17
             Yes. I think, you probably could even take a look at our website, it’s pretty evident
18           that we are big on hiring, there is massive market ahead of us . . . So I think there is
             a big push to increase the awareness for the company and actually get more account
19           coverage, which is basically the focus for the business.
20
             204.      The statements above in ¶¶202-03 were materially false and misleading when made
21
     because: (i) according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel
22
     during the Class Period; (ii) according to CW1, CW2, CW6 and CW7, Nutanix’s headcount for sales
23
     personnel was actually decreasing because Nutanix was experiencing significant turnover of its sales
24
     personnel in 2018; and (iii) therefore, Defendants were not, and had no intention of, hiring sales
25
     personnel and certainly were not “big on hiring.” As Defendants ultimately admitted on February 28,
26
     2019, “over the past few quarters, [Nutanix has] not kept pace with our bullish sales hiring goals.”
27
     Moreover, since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation
28

                                           48
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 54 of 115



 1   spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation”– facts

 2   Defendants later admitted on February 28, 2019. Thus, Defendants were not making any sort of “push”

 3   to “increase awareness for the company” as they falsely represented to the market.

 4          205.    During the March 2018 Call, Defendant Pandey also falsely reassured analysts that Dell’s

 5   and VMware’s evolving business relationship would not be detrimental to Nutanix:

 6          Wamsi Mohan

 7          Thank you. And if I could just follow-up, there is a lot of noise around what can happen
            at Dell VMware including mergers and reverse mergers. And sounds from your
 8
            commentary, you’ve really not seen any change in behavior as it pertains to your
 9          relationship. But, if there were any deal on that side happen, how would you handicap
            the probability of somewhat emphasis of Nutanix at Dell?
10
            Dheeraj Pandey
11
            Yes. I mean, we’re waiting and watching. Obviously, it’s difficult to speculate, but what
12
            I’ll say is that I respect Michael Dell as a leader. And if he gets closer to VMware on one
13          hand, I mean he also has massive routes in server business. And one of his goals and Jeff
            Clarke who is the President of the company for the last 30 years, they have actually built
14          this business on the strength of the server and they would not want to lose that by not
            being close to us as well. I mean, there is only two operating systems that are really
15          merging in this market, one is VMware and one is Nutanix. And given, what I know of
16          this leadership there, which is one of the things that we continued to see over the last
            three, four years, I mean this cloud or EMC and Dell are coming together, what will
17          happen to XC, what’s going to happen to the Nutanix relationship. We have been feeling
            this question for the last 24 months. And I think they are just smart as business people
18          just like consumer companies who actually know that they can compete with partners
            and still have marketplace and app store and all that stuff. I think that’s what Dell is all
19          about. I think they are getting closer to the VMware, they’ve gotten closer to VMware,
20          they probably might be one company. But, I think for them to get close to another
            operating system would be a smart strategy.
21
            206.    The above statements in ¶205 were materially false and misleading when made because:
22
     (i) according to CW1, since the summer of 2017, Dell had been promoting its own VMware products
23
     instead of Nutanix products; (ii) according to CW1, since the beginning of calendar 2018, Dell had
24
     changed the compensation structure for its salesforce to pay higher commissions for sales of VMware;
25
     (iii) as a result of (i) and (ii), Dell had not been providing the Company with any new sales leads; and
26
     thus (iv) Nutanix’s sales and pipeline significantly declined, which CW1, CW3, CW5 and CW6 stated
27
     would have been reflected in Nutanix’s Salesforce.com pipeline reports and, according to CW1, were
28

                                          49
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
             Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 55 of 115



 1   discussed at quarterly All-Hands meetings attended by Defendants Pandey and Williams. Accordingly,

 2   Defendant Pandey’s statements were false and misleading and lacked a reasonable basis to promote

 3   Nutanix’s relationship with Dell in a rosy light.

 4           207.   On this news in the March 2018 Press Release and the March 2018 Call, Nutanix stock

 5   increased from a closing price of $36.20 per share on March 1, 2018 to $38.87 per share on March 2,

 6   2018.

 7           F.     Materially False and Misleading Statements in the March 15, 2018 Form 10-Q
 8           208.   On March 15, 2018, Nutanix filed its quarterly report on Form 10-Q for the period ended

 9   January 1, 2018 (the “March 2018 10-Q”) with the SEC, which was signed by Defendants Pandey and
10   Williams.
11           209.   According to the March 2018 10-Q Nutanix was “invest[ing] heavily” in its global sales

12   force and was going to continue these investments:

13           We continue to invest heavily in the growth of our business, including the development
             of our solutions and build-out of our global sales force . . . We have also expanded our
14           international sales and marketing presence by continuing to build out our global
             teams. We intend to continue to invest in our global engineering team to enhance the
15
             functionality of our operating system, introduce new products and features and build upon
16           our technology leadership, as well as continue to expand our global sales and marketing
             teams.
17
             210.   These investments were purportedly “aggressive[]” in order to reach Nutanix’s end
18
     customers:
19
             We plan to continue to strengthen and expand our network of channel and OEM partners
20           to increase sales to both new and existing end-customers. We believe that increasing
             channel leverage by investing aggressively in sales enablement and co-marketing with
21
             our partners will extend and improve our engagement with a broad set of end-
22           customers.

23           211.   Reiterating the Company’s focus on increasing its investment in sales and marketing,
24   Nutanix further represented that these investments were intended to grow its new customer base:
25           Investment in Growth
26           We plan to continue to invest in sales and marketing so that we can capitalize on our
27           market opportunity, and as part of this, we intend to specifically expand our focus on
             opportunities with major accounts and large deals, which we define as transactions over
28           $500,000 in committed value. We have significantly increased our sales and marketing
             personnel, which grew by 30% from January 31, 2017 to January 31, 2018 . . . We
                                            50
             CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                   SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 56 of 115



 1          intend to continue to grow our global sales and marketing team to acquire new end-
            customers and to increase sales to existing end-customers.
 2
            212.    Nutanix represented that, as part of these efforts to “continually increase[] [its]
 3
     marketing activities,” the Company was increasing its sales and marketing headcount:
 4
            Sales and marketing expense increased in the three months ended January 31, 2018
 5
            compared to the same prior year period primarily due to higher personnel costs and sales
 6          commissions, as our sales and marketing headcount increased by 30% from January
            31, 2017 to January 31, 2018. Additionally, as part of our efforts to penetrate and
 7          expand in global markets, we have continually increased our marketing activities
            related to brand awareness, promotions, trade shows and partner programs.
 8
            213.    The March 2018 10-Q reiterated that:
 9
            We have expanded our overall business and operations significantly in recent periods. Our
10
            employee headcount increased significantly since our inception, and we may have
11          significant headcount increases in the future. We anticipate that our operating
            expenses will increase in the foreseeable future as we scale our business, including in
12          developing and improving our solutions, expanding our sales and marketing capabilities
            and global coverage, and in providing general and administrative resources to support our
13          growth.
14
            214.    The March 2018 10-Q further represented that, as a result of Nutanix’s increased focus
15
     on sales and marketing, these efforts were being reflected in the Company’s increased product revenue.
16
            The increase in product revenue for the three months ended January 31, 2018 reflects
17          increased domestic and international demand for our solutions as we continued to
            penetrate and expand in global markets through increased sales and marketing
18          activities.
19          215.    The statements above in ¶¶208-14 were materially false and misleading when made
20   because: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation
21   spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts
22   Defendants later admitted on February 28, 2019;” (ii) Nutanix (as later admitted on February 28, 2019)
23   reallocated the lead generation spend to engineering and new product development/acquisitions; (iii)
24   according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the
25   Class Period and, as later admitted on February 28, 2019, had “not kept pace with [its] bullish sales
26   hiring goals;” (iv) according to CW5, Nutanix had not allocated sufficient sales resources to adequately
27   allow CW5 to land large accounts; (v) according to CW1, since the summer of 2017, Dell had been
28   promoting its own VMware products instead of Nutanix products and since the beginning of calendar

                                          51
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 57 of 115



 1   2018, Dell had changed the compensation structure for its salesforce to pay higher commissions for sales

 2   of VMware: thus Dell was not “comarketing” with Nutanix to sell Nutanix products; and (vi) Nutanix

 3   admittedly was not investing in its sales and marketing, let alone “aggressively” or “heavily.”

 4          216.     Additionally, Nutanix issued false, misleading, and woefully incomplete risk factors of

 5   investing in Nutanix which stated, in pertinent part:

 6          A shift in our relationships with our OEM partners could adversely affect our
            results of operations.
 7
            Our relationships with our original equipment manufacturer, or OEM, partners continue
 8
            to shift as industry dynamics change, and our OEM partners may be less willing to
 9          partner with us as an OEM or otherwise as such shifts occur. For example, Dell
            Technologies, or Dell, is not just an OEM partner, but also a competitor of ours, and
10          accounted for 13% and 11% of our total billings in fiscal 2016 and fiscal 2017,
            respectively. In September 2016, EMC Corporation, or EMC, was acquired by Dell. As
11          a result of the acquisition, Dell may be more likely to promote and sell its own
            solutions, including those from EMC’s complementary product portfolio, over our
12
            products, or cease selling or promoting our products entirely. Also, Dell holds a
13          majority of outstanding voting power in VMware Inc., or VMware, and could combine
            the Dell, EMC and VMware product portfolios into unified offerings optimized for
14          their platforms. If Dell decides to sell its own solutions over our products, that could
            adversely impact our OEM sales and harm our business, operating results and
15          prospects, and our stock price could decline.
16
            217.     The above statements in ¶216 were materially false and misleading when made because
17
     according to CW1, beginning in the summer of 2017, Dell was promoting VMware instead of Nutanix
18
     products and stopped providing Nutanix with any new sales leads, causing Nutanix’s sales and pipeline
19
     to significantly decline, which CW1, CW3, CW5 and CW6 stated would have been reflected in
20
     Nutanix’s Salesforce.com pipeline reports. Thus, Defendants’ purported risk disclosure had already
21
     materialized.
22
            218.     The above statements confirmed nearly identical misstatements made in the December
23
     2017 10-Q and served to maintain the artificial inflation in Nutanix’s stock price.
24
            G.       Materially False and Misleading Statements in the May 24, 2018 Press Release
25
            219.     On May 24, 2018, after market close, Nutanix issued a press release, also attached to a
26
     Form 8-K filed with the SEC on May 24, 2018, announcing the Company’s financial results for its third
27
     fiscal quarter ended April 30, 2018 (the “May 24 Press Release”).
28

                                          52
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 58 of 115



 1          220.    The May 24 Press Release touted the Company’s purported “strong success in [ ] hiring”

 2   and “relentless focus on [ ] customers” as driving Nutanix’s growth and success:

 3          “Our continued industry-leading Net Promoter Score proves that a relentless focus
            on our customers drives our continued success.”
 4
            “Demand for our solutions remains strong as we saw 67 percent growth in software and
 5
            support billings and 55 percent growth in software and support revenue. We had strong
 6          success in our hiring in the quarter that positions us to deliver on our future growth
            plans, as we outlined at our March Investor Day,” said Duston Williams, CFO of Nutanix.
 7          “The continued growth in our software and support billings and gross margin
            expansion in the quarter demonstrates we are successfully executing on our transition
 8          to a software-defined business model.”
 9
            221.    These above statements in ¶220 were materially false and misleading when made
10
     because: (i) according to CW1, Nutanix was not “focus[ing] on [its] customers,” but in fact had
11
     decreased spending on Outside Sales associates who were the primary sales contacts for existing
12
     customers; (ii) according to CW6, Nutanix’s Net Promotor Score in fiscal Q3 or Q4 2018 was
13
     decreasing; (iii) Nutanix admittedly “underspent . . . on new customers” and both the pipeline and
14
     number of new customers were decreasing because: (a) since fiscal Q4 2017, Nutanix decided during
15
     the “planning process” to keep lead generation spending “flat” and thus Nutanix had an “inadequate
16
     marketing spend for pipeline generation” – facts Defendants later admitted on February 28, 2019; (b)
17
     Nutanix (as later admitted on February 28, 2019) reallocated the lead generation spend to engineering
18
     and new product development/acquisitions; (c) according to CW6, management’s focus on engineering
19
     and new products caused the quality of its “core” HCI technology to suffer during the second half of
20
     2017 and throughout 2018, including its functionality where one-click updates were no longer available,
21
     resulting in decreasing sales and sales pipeline; (d) according to CW1 and CW7, Nutanix had
22
     implemented hiring freezes for its sales personnel during the Class Period, had “not kept pace with [its]
23
     bullish sales hiring goals”; (e) according to CW1, CW2, CW6 and CW7, Nutanix’s headcount for sales
24
     personnel was actually decreasing because Nutanix was experiencing significant turnover of its sales
25
     personnel in 2018; (f) according to CW4, Nutanix had introduced too many products too fast in calendar
26
     2018 and Nutanix’s sales staff were inadequately trained or prepared to sell the Company’s products—
27
     facts Defendants ultimately admitted on February 28, 2019; (g) according to CW1, since the summer of
28

                                          53
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 59 of 115



 1   2017, Dell had been promoting its own VMware products instead of Nutanix products and thus had not

 2   been providing the Company with any new sales leads; (h) according to CW1, since the beginning of

 3   calendar 2018, Dell had changed the compensation structure for its salesforce to pay higher commissions

 4   for sales of VMware; (iv) as a result of (a) and (g) above, according to CW1 and CW3, by April or May

 5   2018, Nutanix’s sales leads had materially declined and were “pretty dry,” which would have been

 6   reflected in the Salesforce.com pipeline reports; (v) although Defendants touted that Nutanix had

 7   improved its gross margin by improvements to its business model, in reality, Defendants boosted gross

 8   margins by implementing hiring freezes on sales personnel, thereby lowering expenses; and (vi) as a

 9   result of the foregoing, Defendants demand for Nutanix’s products was weakening, not “strong,” as
10   Defendants claimed.
11          222.    Moreover, unbeknownst to investors, according to CW1 and CW2, Nutanix was
12   engaging in the misleading practice of “pulling in” future sales to the current quarter in order to give
13   investors the false impression that Nutanix was keeping pace with prior growth and increasing its
14   pipeline with new customers. Thus, customer demand was not “strong,” as Defendants claimed.
15          H.      Materially False and Misleading Statements During the May 24, 2018 Conference
                    Call
16
            223.    On May 24, 2018, after market close, the Individual Defendants held an investor
17
     conference call with analysts to discuss the Company’s third quarter 2018 financial results (“May 2018
18
     Call”). During the May 2018 Call, Defendant Pandey touted Nutanix’s performance as “strong across
19
     the board with billings, revenue and gross margins all ahead of consensus.” Defendant Williams stated
20
     that the Company’s “continued gross margin expansion is being driven by a transition to a software
21
     defined business model.”
22
            224.    During the May 2018 Call, Defendant Williams also falsely represented to investors that
23
     Nutanix was hiring sales teams at record breaking numbers:
24
            Last quarter I mentioned we had fallen behind in our hiring and that we would and I quote
25          here have a full court press on hiring in the second half of the fiscal year to try to make up
            for this headcount shortfall. Well we executed this full-court press flawlessly and ended
26
            up hiring more new employees in Q3 than in any previous quarter by a wide margin.
27

28

                                          54
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 60 of 115



 1          225.    Defendant Williams further added that Nutanix’s purported successful hiring resulted in

 2   strong results and future growth for Nutanix:

 3          So in summary, in the third quarter, it was a strong one. We had good growth in both
            billings and revenue, saw a rapid gross margin expansion, we ramped hiring to support
 4          our growth plans and we delivered on our stated milestones to shift with software defined
            business model.
 5

 6          226.    The above statements in ¶¶223-25 were materially false and misleading when made

 7   because: (i) according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel

 8   during the Class Period, had “not kept pace with [its] bullish sales hiring goals;” (ii) according to CW1,

 9   CW2, CW6 and CW7, Nutanix’s headcount for sales personnel was actually decreasing because

10   Nutanix was experiencing significant turnover of its sales personnel in 2018; (iii) according to CW1,

11   Nutanix had decreased spending on Outside Sales associates who were the primary sales contacts for

12   existing customers; and (iv) as a result of (i) and (iii), Nutanix was only able to boost gross margins by

13   implementing a hiring freeze on sales personnel, which lowered overall expenses, and by not replacing

14   personnel lost through the significant turnover Nutanix was experiencing.

15          227.    During the May 2018 Call, when questioned about new customer acquisitions,

16   Defendants falsely claimed Nutanix was focused on advertising for new customers and generating

17   pipeline:

18          Wamsi Mohan

19          Yes, thank you. One for Duston, one for Dheeraj. Duston the new customer acquisition
            pace has slow down to about 4% year-on-year and that’s been decelerating, but you also
20          noted like increasing traction with the last several quarters on larger deals and even
            including software only. So has there been a change in focus towards larger deals versus
21          new customer footprint? And your ramp and sales teams that you alluded to in this quarter,
22          how should we expect that recurring going into next quarter as well? I have a follow-up for
            Dheeraj.
23
            Duston Williams
24
            Sure. Now if anything we are focusing a lot of things and we’ve actually had a renewed
25          focus with the channel on new customer logos. Actually we’ve got a rebate program in
            place now and …
26
            Dheeraj Pandey
27
            For the first time in the history of the company.
28

                                          55
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 61 of 115



 1          Duston Williams

 2          … for the first time in the history of the company and we're really excited actually now
            this have to obviously get into actual bookings. But really excited about what's
 3          happening in the channel with the pipeline for new logos and things like that. So there
 4          has been -- if anything in acceleration or focus there from a new customer. And the
            Q3 new logo usually come down. We had a really good Q2 in a lot of different ways
 5          …

 6          228.   When asked about whether the Company’s shift to software-only products may have

 7   negatively impacted smaller customer growth, Defendants indicated that the answer was no:

 8          Andrew Nowinski

 9          Great. Thanks for taking the question. So I just have maybe a follow-up on your new
            customer growth. So I understand the quarterly seasonality with Q1 and Q3 being the
10
            weakest, but if I go back to your Analyst Day, I think $1.8 billion of that $3 billion target
11          was expected to come from non-Global 2000 customers, implying net add about a thousand
            per quarter. So I guess, while the transition to software-only certainly has led a larger deal
12          sizes, are you concerned with the shift may have negatively impacted your smaller
            customer growth? And are you still comfortable with that $3 billion target?
13
                                                  *       *       *
14

15          Dheeraj Pandey

16          And it's an average over 3.5 year period, we are doing some really -- as I said, cool stuff in
            the channel with new logos. I don't think anything suffered because of success in larger
17          deals and things like that. So we're comfortable that's going to bounce around. Let's
            see what happens in Q4, and then we will have a discussion.
18

19          Andrew Nowinski

20          Well, I guess, that was more focused on the software transition element. Has that had any
            impact on large customer versus small customer growth?
21

22          Dheeraj Pandey

23          We don’t think.

24          Duston Williams
25          No, I don’t think its impacted. Again, the customer can have anything they want. If they
26          want an appliance they’re going to get an appliance. So there's no reason why that should
            impact smaller customers or smaller deals.
27

28

                                          56
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 62 of 115



 1          229.    The statements above in ¶¶227-28 were materially false and misleading when made

 2   because they gave the false and misleading impression that Defendants’ were focusing on investing in

 3   sales and marketing and increasing headcount when they were not, and that Nutanix’s purported

 4   investment in sales and marketing was resulting in increasing customer and pipeline growth when, in

 5   reality both the pipeline and number of new customers were decreasing because: (i) Nutanix admittedly

 6   “underspent . . . on new customers;” (ii) according to CW1, Nutanix had decreased its spending on

 7   Outside Sales associates who were the primary sales contacts for existing customers; (iii) since fiscal

 8   Q4 2017, Nutanix decided during the “planning process” to keep lead generation spending “flat” and

 9   thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts Defendants later
10   admitted on February 28, 2019;” (iv) according to CW1 and CW7, Nutanix had implemented hiring
11   freezes for its sales personnel during the Class Period, had “not kept pace with [its] bullish sales hiring
12   goals;” (v) according to CW1, since the summer of 2017, Dell had been promoting its own VMware
13   products instead of Nutanix products and thus had not been providing the Company with any new sales
14   leads; (vi) according to CW1, in 2018, Dell changed its compensation structure for its salesforce to pay
15   higher commissions for the sale of VMware products; and (vii) as a result of the above, according to
16   CW1 and CW3, by April or May 2018, Nutanix’s sales leads had materially declined and were “pretty
17   dry,” which would have been reflected in the Salesforce.com pipeline reports.
18          230.    Moreover, unbeknownst to investors, according to CW1 and CW2, Nutanix was
19   engaging in the misleading practice of “pulling in” future sales to the current quarter in order to give
20   investors the false impression that Nutanix was keeping pace with prior growth and increasing its

21   pipeline with new customers when it was not.

22          231.    The above statements in the May 24 Press Release and the May 2018 Call confirmed

23   prior misstatements concerning, among others, Nutanix’s purported strong hiring and customer growth

24   and served to maintain the artificial inflation in the Nutanix’s stock price.

25          I.      Materially False and Misleading Statements in the June 12, 2018 Form 10-Q
26          232.    On June 12, 2018, Nutanix filed its quarterly report on Form 10-Q for the period ended

27   April 30, 2018 (the “June 2018 10-Q”) with the SEC, which was signed by Defendants Pandey and

28   Williams.

                                          57
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 63 of 115



 1          233.   According to the June 2018 10-Q Nutanix was “invest[ing] heavily” in its global sales

 2   force and was going to continue these investments:

 3          We continue to invest heavily in the growth of our business, including the development
            of our solutions and build-out of our global sales force . . . We have also expanded our
 4          international sales and marketing presence by continuing to build out our global
            teams. We intend to continue to invest in our global engineering team to enhance the
 5
            functionality of our operating system, introduce new products and features and build upon
 6          our technology leadership, as well as continue to expand our global sales and marketing
            teams.
 7
            234.   These investments were purportedly “aggressive[]” in order to reach Nutanix’s end
 8
     customers:
 9
            We plan to continue to strengthen and expand our network of channel and OEM partners
10          to increase sales to both new and existing end-customers. We believe that increasing
            channel leverage by investing aggressively in sales enablement and co-marketing with
11
            our partners will extend and improve our engagement with a broad set of end-
12          customers.

13          235.   Reiterating the Company’s focus on increasing its investment in sales and marketing,
14   Nutanix further represented that these investments were intended to grow its new customer base:
15          Investment in Growth
16          We plan to continue to invest in sales and marketing so that we can capitalize on our
17          market opportunity, and as part of this, we intend to specifically expand our focus on
            opportunities with major accounts and large deals, which we define as transactions
18          over $500,000 in committed value. We have significantly increased our sales and
            marketing personnel, which grew by 40% from April 30, 2017 to April 30, 2018 . . .
19          We intend to continue to grow our global sales and marketing team to acquire new
            end customers and to increase sales to existing end customers.
20

21          236.   Nutanix represented that, as part of these efforts to “continu[ally] increase[] [its]

22   marketing activities,” the Company was increasing its sales and marketing headcount:

23          Sales and marketing expense increased in the three and nine months ended April 30, 2018
            as compared to the same prior year periods, due primarily to higher personnel costs and
24          sales commissions, as our sales and marketing headcount increased by 40% from April 30,
            2017 to April 30, 2018. Additionally, as part of our efforts to penetrate and expand in global
25          markets, we continue to increase our marketing activities related to brand awareness,
            promotions, trade shows, and partner programs.
26

27          237.   The June 2018 10-Q reiterated that:

28          We have expanded our overall business and operations significantly in recent periods. Our
            employee headcount increased significantly since our inception, and we may have

                                          58
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 64 of 115



 1          significant headcount increases in the future. We anticipate that our operating
            expenses will increase in the foreseeable future as we scale our business, including in
 2          developing and improving our solutions, expanding our sales and marketing capabilities
            and global coverage, and in providing general and administrative resources to support our
 3
            growth.
 4
            238.    The June 2018 10-Q further represented that, as a result of Nutanix’s increased focus on
 5
     sales and marketing, these efforts were being reflected in the Company’s increased product revenue.
 6
            The increase in product revenue for the three and nine months ended April 30, 2018
 7          reflects increased domestic and international demand for our solutions as we
            continued to penetrate and expand in global markets through increased sales and
 8          marketing activities.
 9
            239.    The statements above in ¶¶233-38 were materially false and misleading when made
10
     because: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation
11
     spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts
12
     Defendants later admitted on February 28, 2019;” (ii) Nutanix (as later admitted on February 28, 2019)
13
     reallocated the lead generation spend to engineering and new product development/acquisitions; (iii)
14
     according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the
15
     Class Period and, as later admitted on February 28, 2019, had “not kept pace with [its] bullish sales
16
     hiring goals;” (iv) according to CW5, Nutanix had not allocated sufficient sales resources to adequately
17
     allow CW5 to land large accounts; (v) according to CW1, since the summer of 2017, Dell had been
18
     promoting its own VMware products instead of Nutanix products and since the beginning of calendar
19
     2018, Dell had changed the compensation structure for its salesforce to pay higher commissions for sales
20
     of VMware: thus Dell was not “comarketing” with Nutanix to sell Nutanix products; and (vi) Nutanix
21
     admittedly was not investing in its sales and marketing, let alone “aggressively” or “heavily.”
22
            240.    Additionally, Nutanix issued false, misleading, and woefully incomplete risk factors of
23
     investing in Nutanix which stated, in pertinent part:
24
            A shift in our relationships with our OEM partners could adversely affect our
25          results of operations.

26          Our relationships with our original equipment manufacturer (“OEM”) partners continue
            to shift as industry dynamics change, and our OEM partners may be less willing to
27          partner with us as an OEM or otherwise as such shifts occur. For example, Dell
28          Technologies (“Dell”) is not just an OEM partner, but also a competitor of ours, and
            accounted for 13% and 11% of our total billings in fiscal 2016 and fiscal 2017,

                                          59
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 65 of 115



 1          respectively. In September 2016, EMC Corporation (“EMC”), was acquired by Dell. As
            a result of the acquisition, Dell may be more likely to promote and sell its own
 2          solutions, including those from EMC’s complementary product portfolio, over our
            products, or cease selling or promoting our products entirely. Also, Dell holds a
 3
            majority of outstanding voting power in VMware Inc. (“VMware”) and could combine
 4          the Dell, EMC and VMware product portfolios into unified offerings optimized for
            their platforms. If Dell decides to sell its own solutions over our products, that could
 5          adversely impact our OEM sales and harm our business, operating results and
            prospects, and our stock price could decline.
 6
            241.     The above statements in ¶240 were materially false and misleading when made because
 7
     according to CW1, beginning in the summer of 2017, Dell was promoting VMware instead of Nutanix
 8
     products and stopped providing Nutanix with any new sales leads, causing Nutanix’s sales and pipeline
 9
10   to significantly decline, which CW1, CW3, CW5 and CW6 stated would have been reflected in

11   Nutanix’s Salesforce.com pipeline reports. Thus, Defendants’ purported risk disclosure had already

12   materialized.

13          242.     Upon the news, Nutanix stock increased from a closing price of $60.65 per share on June

14   12, 2018 to a close of $63.50 per share on June 13, 2018. Many of the above misstatements in the June

15   2018 10-Q also confirmed nearly identical misstatements made in the December 2017 10-Q and March

16   2018 10-Q and served to maintain the artificial inflation in Nutanix’s stock price.

17          J.       Materially False and Misleading Statements Concerning the August 30, 2018 Press
                     Release
18
            243.     On August 30, 2018, after market close, Nutanix issued a press release, also attached to
19
     a Form 8-K filed with the SEC on August 30, 2018, announcing the Company’s financial results for its
20
     fourth fiscal quarter and fiscal year ended July 31, 2018 (“August 2018 Press Release”). In the August
21
     2018 Press Release, Defendant Williams touted the Company’s purported “strong achievement” relating
22
     to its gross margin:
23
            The company’s strong achievement of 78 percent non-GAAP gross margin, the best
24          in our history, is the direct result of our successful execution toward a software-
            defined business model.
25
            244.     The above statements in ¶243 were materially false and misleading when made because:
26
     (i) according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during
27
     the Class Period, had “not kept pace with [its] bullish sales hiring goals;” (ii) Nutanix’s headcount for
28

                                          60
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 66 of 115



 1   sales personnel was actually decreasing because Nutanix was experiencing significant turnover of its

 2   sales personnel; (iii) according to CW1, Nutanix was not “focus[ing] on [its] customers,” but in fact had

 3   decreased spending on Outside Sales associates who were the primary sales contacts for existing

 4   customers; and (iv) as a result of (i) and (iii), Nutanix was only able to boost gross margins by

 5   implementing a hiring freeze on sales personnel, which lowered overall expenses, and by not replacing

 6   personnel lost through the significant turnover Nutanix was experiencing.

 7          K.      Materially False and Misleading Statements in the August 30, 2018 Conference
                    Call
 8
            245.    On August 30, 2018, after market close, the Individual Defendants held an investor
 9
     conference call with analysts to discuss the Company’s fourth quarter 2018 financial results (“August
10
     2018 Call”). During the August 2018 Call, Defendant Williams claimed that after analyzing Nutanix’s
11
     spending, the Company purportedly had “strong growth in spending” and “ramped rep sales
12
     productivity:”
13
            When we sit back and analyze our spending plans, we take note of the following: our
14          strong growth in spending will be completely self-funded by our free cash flow; our
            ramped rep sales productivity has increased sequentially for the last three six-month
15
            periods ending Q4 2017, Q2 2018, and Q4 2018 and our customer repeat purchase
16          multiples continue to increase.

17          246.    The statement above in ¶245 was materially false and misleading when made because:
18   (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation spending
19   “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts Defendants
20   later admitted on February 28, 2019; (ii) according to CW1 and CW7, Nutanix had implemented hiring
21   freezes for its sales personnel during the Class Period, had “not kept pace with [its] bullish sales hiring
22   goals;” (iii) according to CW1, CW2, CW6 and CW7, Nutanix’s headcount for sales personnel was
23   actually decreasing because Nutanix was experiencing significant turnover of its sales personnel in
24   2018; (iv) according to CW1, Nutanix had decreased spending on Outside Sales associates who were
25   the primary sales contacts for existing customers; (v) as a result of (i) and (iv) above, according to CW1
26   and CW3, by April or May 2018, Nutanix’s sales leads had materially declined and were “pretty dry,”
27   which would have been reflected in the Salesforce.com pipeline reports; and thus (vii) Nutanix’s
28   spending on sales and marketing was not “strong” and productivity was not increasing as Defendants

                                          61
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 67 of 115



 1   represented. In fact, according to CW1 and CW2, Defendants were only able to portray sales growth

 2   and that Nutanix was meeting its sales targets by engaging in the misleading practice of “pulling in”

 3   future sales to the current quarter.

 4           247.    Defendants Pandey and Williams also touted the Company’s gross margin performance

 5   and growth:

 6           Dheeraj Pandey

 7           . . . We delivered record performance in several areas, including delivering
             non-GAAP gross margins of nearly 78% and growing our deferred revenue
 8
             balance by 71% for the -- from the prior year.
 9
             [Williams:] . . . Gross margins improved to 68% in fiscal 2018 versus 63% in
10           fiscal 2017. And we were also pleased that we self-funded our rapid, at-scale
             growth this year while generating $30 million in free cash flow. And our Rule of
11           50 score in fiscal 2018 was 51, a level very few companies achieve.
12
             248.    Defendant Pandey continued to misrepresent the Company’s gross profits as compared
13
     to VMware, its largest competitor, as follows:
14
             Matt Hedberg
15
             . . . I guess, Dheeraj, from a competitive perspective, fundamentally, how do you
16           differentiate yourself from VMware, which I think is the -- your biggest competitor
             there? And just how is your fundamental approach different?
17

18           Dheeraj Pandey

19           . . . They have a lot of perpetual licenses. We are progressively going to move
             toward subscription in the immediate future. And they're very -- they are very
20           competitor obsessed, we are very customer-obsessed. And I think, for us, the focus
             has always been about the customer. We had to focus so much on design. We didn't
21           get it easy. They sold themselves to EMC to build an operating systems company.
22           We had to do it one customer at a time, inching our gross margins from low
             40s to high 70s, one NPS point at a time. And it's been hard and it's been worth
23           every penny.

24           249.    The statement above in ¶¶247-48 was materially false and misleading when made
25   because: (i) according to CW6, Nutanix’s Net Promotor Score in fiscal Q3 or Q4 2018 was decreasing;
26   (ii) according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during
27   the Class Period, had “not kept pace with [its] bullish sales hiring goals;” (iii) according to CW1, CW2,
28   CW6 and CW7, Nutanix’s headcount for sales personnel was actually decreasing because Nutanix was

                                          62
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 68 of 115



 1   experiencing significant turnover of its sales personnel in 2018; (iv) according to CW1, Nutanix had

 2   decreased spending on Outside Sales associates who were the primary sales contacts for existing

 3   customers; and (v) as a result of (i) through (iv), Nutanix was only able to boost gross margins by

 4   implementing a hiring freeze on sales personnel, which lowered overall expenses, and by not replacing

 5   personnel lost through the significant turnover Nutanix was experiencing.

 6          250.     The above statements in the August 2018 Press Release and the August 2018 Call

 7   confirmed prior misstatements concerning, among others, Nutanix’s purported improving gross margins

 8   and sales productivity and served to maintain the artificial inflation in Nutanix’s stock price.

 9          L.       Materially False and Misleading Statements in the September 24, 2018 Form 10-K
10          251.     On September 24, 2018, Nutanix filed its Annual Report on Form 10-K for the year-

11   ended July 31, 2018 (“2018 10-K”), which was signed by Defendants Pandey and Williams. The 2019

12   10-K contained the same materially false and misleading statements as the August 30, 2018 Press

13   Release.

14          252.     In addition, the 2018 10-K falsely claimed that “sales and marketing efforts [were]

15   expand[ing]” when they were not, and that such efforts were used to grow Nutanix’s customer base,

16   the growth of which was actually declining year-over-year. “Key elements of [Nutanix’s] growth

17   strategy” were reportedly to:

18               •   Invest to acquire new end customers. We completed our first end
                     customer sale in October 2011 and have since grown to over 10,600 end
19                   customers. We intend to grow our base of end customers by increasing
20                   our investment in sales and marketing, leveraging our network of
                     channel partners and OEMs, furthering our international expansion and
21                   extending our enterprise cloud platform to address new customer segments.
                     One area of continued focus is expanding our position within the Global
22                   2000…
23          253.     The 2018 10-K also falsely claimed that Nutanix was actively engaging in lead
24   generation activities through its marketing efforts when, in fact, Nutanix had admittedly kept its lead
25   generation spend flat starting in fiscal Q4 2017:
26          In addition, we work closely with our technology partners through co-
27          marketing and lead-generation activities in an effort to broaden our marketing
            reach and help us win new customers and retain existing ones.
28

                                          63
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 69 of 115



 1          254.    In addition, the 2018 10-K also claimed that Nutanix was purportedly expanding its sales

 2   and marketing capabilities, including by significantly increasing its employee headcount:

 3          We have expanded our overall business and operations significantly in recent
            periods. Our employee headcount increased significantly since our inception, and
 4          we may have significant headcount increases in the future. We anticipate that
            our operating expenses will increase in the foreseeable future as we scale our
 5
            business, including in developing and improving our solutions, expanding our
 6          sales and marketing capabilities and global coverage, and in providing general
            and administrative resources to support our growth. . . .
 7
            255.    According to the 2018 10-K, Nutanix was purportedly increasing its marketing activities
 8
     when, in fact, the opposite was true and the Company kept those activities flat:
 9
            Sales and marketing expense increased year-over-year both for fiscal 2017 and
10          fiscal 2018 due primarily to higher personnel-related costs and sales
            commissions, as our sales and marketing headcount increased by 42% year-
11
            over-year in both fiscal 2017 and 2018. . . Additionally, as part of our efforts to
12          penetrate and expand in global markets, we continue to increase our marketing
            activities related to brand awareness, promotions, trade shows, and partner
13          programs.
14          256.    Defendants also claimed that Nutanix was investing in its sales force when, in reality, the
15   Company had implemented a hiring freeze in fiscal 2018 and was losing up to 30% of its salesforce due
16   to high turnover from the incompetent management of its sales executives:
17          We continue to invest heavily in the growth of our business, including the
18          development of our solutions and build-out of our global sales force. . . We have
            also expanded our international sales and marketing presence by continuing
19          to build out our global teams. We intend to continue to invest in our global
            engineering team to enhance the functionality of our platform, introduce new
20          products and features and build upon our technology leadership, as well as
            continue to expand our global sales and marketing teams.
21

22          257.    Reaffirming the continuing investment in sales and headcount, the 2018 10-K further

23   noted that such efforts were supposedly intended to increase sales to new customers:

24          We plan to continue to invest in sales and marketing so that we can capitalize on our
            market opportunity and as part of this, we intend to specifically expand our focus on
25          opportunities with major accounts and large deals, which we define as transactions
            over $500,000. We have significantly increased our sales and marketing personnel,
26          which grew by approximately 42% from July 31, 2017 to July 31, 2018. . . . We intend
            to continue to grow our global sales and marketing team to acquire new end
27          customers and to increase sales to existing end customers.
28

                                          64
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 70 of 115



 1          258.    With respect to customers, the 2018 10-K falsely represented that Nutanix was increasing

 2   sales to both new and existing customers by “aggressively” investing in sales and marketing activities:

 3          We plan to continue to strengthen and expand our network of channel and OEM
            partners to increase sales to both new and existing end customers. We believe that
 4          increasing channel leverage by investing aggressively in sales enablement and co-
            marketing with our partners will extend and improve our engagement with a broad set
 5
            of end customers. Our business and results of operations will be significantly affected by
 6          our success in leveraging and expanding our network of channel and OEM partners.

 7          259.    The 2018 Form 10-K also represented that the Company’s investment in sales and
 8   marketing was going to “continue to increase”:
 9          Product revenue increased year-over-year for both fiscal 2017 and fiscal 2018. The
            increase in product revenue reflects increased domestic and international demand for
10          our solutions as we continue to penetrate and expand in global markets through
            increased sales and marketing activities. Our total end customer count increased from
11
            over 3,700 as of July 31, 2016 to over 7,000 as of July 31, 2017 and to over 10,600 as of
12          July 31, 2018.

13          260.    The statements above in ¶¶251-59 were materially false and misleading when made
14   because: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation
15   spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts
16   Defendants later admitted on February 28, 2019;” (ii) Nutanix (as later admitted on February 28, 2019)
17   reallocated the lead generation spend to engineering and new product development/acquisitions; (iii)
18   according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the
19   Class Period and, as later admitted on February 28, 2019, had “not kept pace with [its] bullish sales
20   hiring goals;” (iv) according to CW5, Nutanix had not allocated sufficient sales resources to adequately
21   allow CW5 to land large accounts; and, thus (v) Nutanix admittedly was not investing in its sales and
22   marketing, let alone “aggressively” or “heavily.”
23          261.    The above statements in ¶¶251-59 were additionally false and misleading when made
24   because they gave the misleading impression that Defendants’ purported focus on selling software was
25   resulting in increasing customer growth and a growing pipeline of projects when, in reality, Nutanix
26   admittedly “underspent . . . on new customers” and according to CW1 and CW3, by April or May 2018,
27   Nutanix’s sales leads had materially declined and were “pretty dry,” which would have been reflected
28   in the Salesforce.com pipeline reports.

                                          65
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 71 of 115



 1          262.     Additionally, Nutanix issued false, misleading, and woefully incomplete risk factors of

 2   investing in Nutanix which stated, in pertinent part:

 3          A shift in our relationships with our OEM partners could adversely affect our
            results of operations.
 4
            Our relationships with our original equipment manufacturer (“OEM”) partners continue
 5
            to shift as industry dynamics change, and our OEM partners may be less willing to
 6          partner with us as an OEM or otherwise as such shifts occur. For example, Dell
            Technologies (“Dell”) is not just an OEM partner, but also a competitor of ours, and
 7          accounted for 13%, 11% and 8% of our total billings in fiscal 2016, fiscal 2017 and fiscal
            2018. In September 2016, EMC Corporation (“EMC”) was acquired by Dell. As a result
 8          of the acquisition, Dell may be more likely to promote and sell its own solutions,
            including those from EMC’s complementary product portfolio, over our products, or
 9
            cease selling or promoting our products entirely. Also, Dell holds a majority of
10          outstanding voting power in VMware Inc. (“VMware”) and could combine the Dell,
            EMC and VMware product portfolios into unified offerings optimized for their
11          platforms. If Dell decides to sell its own solutions over our products, that could
            adversely impact our OEM sales and harm our business, operating results and
12          prospects, and our stock price could decline.
13
            263.     The above in ¶262 statements were materially false and misleading when made because
14
     according to CW1, beginning in the summer of 2017, Dell was promoting VMware instead of Nutanix
15
     products and stopped providing Nutanix with any new sales leads, causing Nutanix’s sales and pipeline
16
     to significantly decline, which CW1, CW3, CW5 and CW6 stated would have been reflected in
17
     Nutanix’s Salesforce.com pipeline reports. Thus, Defendants’ purported risk disclosure had already
18
     materialized.
19
            264.     On this news, Nutanix’s stock price increased from a close of $42.40 per share on
20
     September 24, 2018 to a close of $43.12 per share on September 25, 2018. Many of the above
21
     misstatements in the 2018 10-K also confirmed nearly identical misstatements made in the December
22
     2017 10-Q, March 2018 10-Q and the June 2018 10-Q and served to maintain the artificial inflation in
23
     Nutanix’s stock price.
24
            M.       Materially False and Misleading Statements in the November 27, 2018 Press
25                   Release

26          265.     On November 27, 2018, after market close, Nutanix issued a press release, also attached

27   to a Form 8-K filed with the SEC on November 27, 2018, announcing the Company’s financial results

28   for its first fiscal quarter of 2019 ended October 31, 2018 (the “November 27 Press Release”). In the


                                          66
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 72 of 115



 1   November 27 Press Release, Defendant Pandey was quoted as stating:

 2          Our results this quarter prove that our core business continues to grow
            strongly and put us on a solid path to meet our goal of at least $3 billion in
 3          software and support billings by 2021.
 4
            266.    The statement above in ¶265 was materially false and misleading when made because:
 5
     (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation spending
 6
     “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts Defendants
 7
     later admitted on February 28, 2019; (ii) Nutanix (as later admitted on February 28, 2019) reallocated
 8
     the lead generation spend to engineering and new product development/acquisitions; (iii) according to
 9
     CW6, management’s focus on engineering and new products caused the quality of its “core” HCI
10
     technology to suffer during the second half of 2017 and throughout 2018, including its functionality
11
     where one-click updates were no longer available, resulting in decreasing sales and sales pipeline; (iv)
12
     according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the
13
     Class Period, had “not kept pace with [its] bullish sales hiring goals”; (v) according to CW1, since the
14
     summer of 2017, Dell had been promoting its own VMware products instead of Nutanix products and
15
     thus had not been providing the Company with any new sales leads; (vi) according to CW1, since the
16
     beginning of calendar 2018, Dell had changed the compensation structure for its salesforce to pay higher
17
     commissions for sales of VMware; (vii) as a result of (i) and (vi) above, according to CW1 and CW3,
18
     by April or May 2018, Nutanix’s sales leads had materially declined and were “pretty dry,” which would
19
     have been reflected in the Salesforce.com pipeline reports; and, thus (viii) Nutanix was never going to
20
     meet the target of $3 billion in billings by 2021. Moreover, the only reason Defendants were able to
21
     portray sales growth and that Nutanix was meeting its sales targets was, according to CW1 and CW2,
22
     by engaging in the misleading practice of “pulling in” future sales to the current quarter.
23
            N.      Materially False and Misleading Statements in the November 27, 2018 Conference
24                  Call

25          267.    On November 27, 2018, after market close, the Individual Defendants held an investor

26   conference call with analysts to discuss the Company’s first quarter 2019 financial results (“November

27   2018 Call”). During the November 2018 Call, when one analyst asked why the software and support

28   billings had come down in the first quarter, Defendant Williams falsely assured investors that this was


                                          67
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 73 of 115



 1   expected and would increase in coming quarters:

 2          Katy Huberty

 3          Understood. And Duston software and support billings came down a bit this
            quarter. Is that just new seasonality as the business scales or was there some impact
 4          of the subscription transition in the quarter, if so, how much?
 5          Duston Williams
 6
            Yes, no, there really wasn't any impact to say on the subscription piece. Actually,
 7          when you look at the length of these new licenses, the $20 million, it's slightly
            higher than the 3.6 average. So, there really wasn't any tilt to one year or anything
 8          like that in that. But we had – just looking and addressing billings in total, we had
            guided billings down actually in Q1, we came off a really strong Q3, a really
 9          strong Q4 into a seasonally soft Q1 so that we had guided $370 million to $390
            million of total billings and obviously we came in at roughly $384 million, so
10
            close to the top end of that range. So, it was kind of as expected there and the
11          pieces kind of fell off as they did.

12          268.    The statement above in ¶267 was materially false and misleading when made because:

13   (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation spending

14   “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts Defendants

15   later admitted on February 28, 2019; (ii) according to CW6, management’s focus on engineering and

16   new products caused the quality of its “core” HCI technology to suffer during the second half of 2017

17   and throughout 2018, including its functionality where one-click updates were no longer available,

18   resulting in decreasing sales and sales pipeline; (iii) according to CW1 and CW7, Nutanix had

19   implemented hiring freezes for its sales personnel during the Class Period, had “not kept pace with [its]

20   bullish sales hiring goals”; (iv) according to CW1, since the summer of 2017, Dell had been promoting

21   its own VMware products instead of Nutanix products and thus had not been providing the Company

22   with any new sales leads; (v) according to CW1, since the beginning of calendar 2018, Dell had changed

23   the compensation structure for its salesforce to pay higher commissions for sales of VMware; and thus

24   (vi) billings were down as a result of (i) through (v) above, not just because the prior quarter was

25   particularly strong, as Defendants claimed.

26          269.    Defendants also misrepresented the Company’s competitive landscape. When probed by

27   an analyst, Pandey stated:

28          Aaron Rakers


                                          68
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 74 of 115



 1          Okay. And then as a real quick follow-up, I'm just curious as you guys make this kind of
            pivot in the strategy, how do you think about the competitive landscape? And I think
 2          importantly, the competitive landscape evolving, you know looking out over the next 12 to
            24 months, has there been any change currently and who do you view as actually your most
 3
            formidable competitors going forward?
 4
            Dheeraj Pandey
 5
            Yes. So, in terms of the competitive landscape, nothing has changed in the last
 6          quarter or so . . . .Now, Dell EMC definitely is closer to VMware than it was, let's say,
            a year or two ago. But even there we have navigated competition waters really well.
 7

 8          270.    The above statement was materially false and misleading because when made because:

 9   (i) according to CW1, since the summer of 2017, Dell had been promoting its own VMware products

10   instead of Nutanix products and thus had not been providing the Company with any new sales leads; (ii)

11   starting in 2018, Dell had changed its compensation structure to pay higher compensation to its

12   salesforce who sold VMware products; (iii) as a result of (i) and (ii) above and, according to CW1 and

13   CW3, by April or May 2018, Nutanix’s sales leads had materially declined and were “pretty dry,” which

14   would have been reflected in the Salesforce.com pipeline reports; and thus (iv) Nutanix had not

15   navigated the competitive waters “really well” but, instead, rather poorly and there had been substantial

16   changes in the competitive landscape during prior to and throughout the Class Period.

17          O.      Materially False and Misleading Statements in the November 28, 2018 Blog Post

18          271.    On November 28, 2018, Defendant Pandey published a self-written blog post on the

19   Company’s website titled The Nutanix Customer Journey: A Perspective from .NEXT, EMEA. In that

20   post, Pandey criticized VMware as merely offering customers “good enough” solutions. Pandey stated:

21          “Good enough” infrastructure is an oxymoron, period. This is why we have been so
            successful at adding Nutanix Core customers. These customers deploy AOS and
22          Prism platform and AHV virtualization to modernize and deliver a cloud-like experience
            within the walls of their own datacenter. Nutanix Core customers represent the
23          foundation of our business in the near-term and are what will enable us to deliver on our
24          goal of at least $3b in software and support billings by 2021.

25          272.    The statement above in ¶271 was materially false and misleading when made because

26   according to CW6, management’s focus on engineering and new products caused the quality of its

27   “core” HCI technology to suffer during the second half of 2017 and throughout 2018, including its

28   functionality where one-click updates were no longer available, resulting in decreasing sales and sales


                                          69
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 75 of 115



 1   pipeline.

 2          273.   On this news in the November 27 Press Release, November 2018 Call and the November

 3   28, 2018 Blog Post, Nutanix’s stock increased from a closing price of $40.97 per share on November

 4   27, 2018, to $43.10 per share on November 28, 2018.

 5          P.     Materially False and Misleading Statements in the December 10, 2018 Form 10-Q
 6          274.   On December 10, 2018, Nutanix filed its quarterly report on Form 10-Q for the period

 7   ended October 31, 2018 (the “December 2018 10-Q”) with the SEC, which was signed by Defendants

 8   Pandey and Williams. According to the December 2018 10-Q, Nutanix was “invest[ing] heavily” in its

 9   global sales force and was going to continue these investments:
10          We continue to invest heavily in the growth of our business, including the development
            of our solutions and build-out of our global sales force . . . We have also expanded our
11          international sales and marketing presence by continuing to build out our global
            teams. We intend to continue to invest in our global engineering team to enhance the
12
            functionality of our platform, introduce new products and features and build upon our
13          technology leadership, as well as continue to expand our global sales and marketing
            teams.
14
            275.   These investments were purportedly “aggressive[]” in order to reach Nutanix’s end
15
     customers:
16
            We plan to continue to strengthen and expand our network of channel and OEM partners
17          to increase sales to both new and existing end-customers. We believe that increasing
            channel leverage by investing aggressively in sales enablement and co-marketing with
18
            our partners will extend and improve our engagement with a broad set of end-
19          customers.

20          276.   Reiterating the Company’s focus on increasing its investment in sales and marketing,
21   Nutanix further represented that these investments were intended to grow its new customer base:
22          Investment in Growth
23          We plan to continue to invest in sales and marketing so that we can capitalize on our
24          market opportunity, and as part of this, we intend to specifically expand our focus on
            opportunities with major accounts and large deals, which we define as transactions over
25          $500,000 in committed value. We have significantly increased our sales and marketing
            personnel, which grew by 40% from October 31, 2017 to October 31, 2018 . . . We
26          intend to continue to grow our global sales and marketing team to acquire new end
            customers and to increase sales to existing end customers.
27

28          277.   Nutanix represented that, as part of these efforts to “continually increase[] [its] marketing


                                          70
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 76 of 115



 1   activities,” the Company was increasing its sales and marketing headcount:

 2          Sales and marketing expense increased in the three months ended October 31, 2018
            compared to the same prior year period, due primarily to higher personnel-related costs,
 3          including stock-based compensation expense, as our sales and marketing headcount
            increased by 40% from October 31, 2017 to October 31, 2018. Additionally, as part of
 4
            our efforts to penetrate and expand in global markets, we continue to increase our
 5          marketing activities related to brand awareness, promotions, trade shows and
            partner programs.
 6
            278.    The December 2018 10-Q reiterated that:
 7
            We have expanded our overall business and operations significantly in recent periods. Our
 8          employee headcount increased significantly since our inception, and we may have
            significant headcount increases in the future. We anticipate that our operating
 9
            expenses will increase in the foreseeable future as we scale our business, including in
10          developing and improving our solutions, expanding our sales and marketing capabilities
            and global coverage, and in providing general and administrative resources to support our
11          growth.
12          279.    The December 2018 10-Q further represented that, as a result of Nutanix’s increased
13   focus on sales and marketing, these efforts were being reflected in the Company’s increased product
14   revenue.
15          The increase in product revenue for the three ended October 31, 2018 reflects
16          increased demand for our solutions as we continue to penetrate and expand in global
            markets through increased sales and marketing activities.
17
            280.    The statements above in ¶¶274-79 were materially false and misleading when made
18
     because: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation
19
     spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts
20
     Defendants later admitted on February 28, 2019;” (ii) Nutanix (as later admitted on February 28, 2019)
21
     reallocated the lead generation spend to engineering and new product development/acquisitions; (iii)
22
     according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales personnel during the
23
     Class Period and, as later admitted on February 28, 2019, had “not kept pace with [its] bullish sales
24
     hiring goals;” (iv) according to CW5, Nutanix had not allocated sufficient sales resources to adequately
25
     allow CW5 to land large accounts; and (v) Nutanix admittedly was not investing in its sales and
26
     marketing, let alone “aggressively” or “heavily.”.
27
            281.    Additionally, Nutanix issued false, misleading, and woefully incomplete risk factors of
28

                                          71
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 77 of 115



 1   investing in Nutanix which stated, in pertinent part:

 2          A shift in our relationships with our OEM partners could adversely affect our
            results of operations.
 3
            Our relationships with our original equipment manufacturer (“OEM”) partners continue
 4
            to shift as industry dynamics change, and our OEM partners may be less willing to
 5          partner with us as an OEM or otherwise as such shifts occur. For example, Dell
            Technologies (“Dell”) is not just an OEM partner, but also a competitor of ours, and
 6          accounted for 11% and 8% of our total billings in fiscal 2017 and fiscal 2018,
            respectively. Dell own EMC Corporation (“EMC”), as well as a majority of outstanding
 7          voting power in VMware Inc. (“VMware”) and could combine the Dell, EMC and
            VMware product portfolios into unified offerings optimized for their platforms,
 8
            which would compete directly with our core solutions. Also, Dell may be more likely to
 9          promote and sell its own solutions, including those from EMC’s complementary product
            portfolio, over our products, or cease selling or promoting our products entirely. If Dell
10          decides to sell its own solutions over our products, that could adversely impact our
            OEM sales and harm our business, operating results and prospects, and our stock
11          price could decline.
12
            282.     The above statements in ¶281 were materially false and misleading when made because
13
     according to CW1, beginning in the summer of 2017, Dell was promoting VMware instead of Nutanix
14
     products and stopped providing Nutanix with any new sales leads, causing Nutanix’s sales and pipeline
15
     to significantly decline, which CW1, CW3, CW5 and CW6 stated would have been reflected in
16
     Nutanix’s Salesforce.com pipeline reports. Thus, Defendants’ purported risk disclosure had already
17
     materialized.
18
            283.     The above misstatements in the December 2018 10-Q confirmed nearly identical
19
     misstatements made in the December 2017 10-Q, March 2018 10-Q, June 2018 10-Q and 2018 10-K
20
     and served to maintain the artificial inflation in Nutanix’s stock price.
21
            Q.       The Materially False and Misleading February 28, 2019 J.P. Morgan Report
22
            284.     On February 27, 2019, the day before Nutanix revealed the truth, J.P. Morgan released a
23
     report, “Partner Feedback Underscores Consistent Year-End Demand Environment; FQ2(Jan) Setup Not
24
     Ideal Due To Tough Comp.”
25
            285.     After speaking with “a few key partners in Nutanix’s ecosystem,” J.P. Morgan
26
     “highlight[ed]” key quotes from these sources, representing that: (i) “We are seeing a ton of demand
27
     for [Nutanix platform] and in almost all of our districts”; and (ii) “[Pipeline is] definitely fairly
28

                                          72
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 78 of 115



 1   strong to where we were last year.”

 2           286.    The statement above in ¶¶284-85 was materially false and misleading when made

 3   because: (i) since fiscal Q4 2017, Nutanix decided during the “planning process” to keep lead generation

 4   spending “flat” and thus Nutanix had an “inadequate marketing spend for pipeline generation” – facts

 5   Defendants later admitted on February 28, 2019; (ii) Nutanix (as later admitted on February 28, 2019)

 6   reallocated the lead generation spend to engineering and new product development/acquisitions; (iii)

 7   according to CW6, management’s focus on engineering and new products caused the quality of its

 8   “core” HCI technology to suffer during the second half of 2017 and throughout 2018, including its

 9   functionality where one-click updates were no longer available, resulting in decreasing sales and sales
10   pipeline; (iv) according to CW1 and CW7, Nutanix had implemented hiring freezes for its sales
11   personnel during the Class Period, had “not kept pace with [its] bullish sales hiring goals”; (v) according
12   to CW1, since the summer of 2017, Dell had been promoting its own VMware products instead of
13   Nutanix products and thus had not been providing the Company with any new sales leads; (vi) according
14   to CW1, since the beginning of calendar 2018, Dell had changed the compensation structure for its
15   salesforce to pay higher commissions for sales of VMware; (vii) as a result of (i) and (vi) above,
16   according to CW1 and CW3, by April or May 2018, Nutanix’s sales leads had materially declined and
17   were “pretty dry,” which would have been reflected in the Salesforce.com pipeline reports; and (viii) as
18   a result of the foregoing, demand for Nutanix’s products was weakening, not “strong,” as Defendants
19   claimed.
20           287.    Moreover, according to CW1 and CW2, Defendants were only able to portray sales

21   growth and that Nutanix was meeting its sales targets by engaging in the misleading practice of “pulling

22   in” future sales to the current quarter.

23   VII.    THE TRUTH IS REVEALED OVER THREE PARTIAL DISCLOSURES

24           A.      The February 28, 2019 Press Release Partially Disclosing the Truth
25           288.    On February 28, 2019, after the market closed, Nutanix shocked the market when it

26   issued a press release, entitled “Nutanix Reports Second Quarter Fiscal 2019 Financial Results,”

27   announcing the Company’s second quarter fiscal 2019 financial results (the “February 2019 Press

28   Release”). In direct contradiction of Defendants’ Class Period statements that Nutanix was increasing

                                           73
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 79 of 115



 1   its investment in sales and marketing and sales hiring, Defendants announced that Nutanix had actually

 2   been underspending on lead generation and under hiring sales personnel:

 3           “We were pleased with our large deal activity and our progress in moving toward a
             subscription model,” said Duston Williams, CFO of Nutanix. “Looking ahead, our third
 4           quarter guidance reflects the impact of inadequate marketing spending for pipeline
             generation and slower than expected sales hiring. We took a critical look at these areas
 5
             and have taken actions to address them.”
 6
             289.    Defendants also disclosed that Nutanix missed its revenue guidance by 15% and provided
 7
     weak third quarter guidance as a result of underspending on sales and marketing, stating in pertinent
 8
     part: “[l]ooking ahead, our third quarter guidance reflects the impact of inadequate marketing spending
 9
     for pipeline generation and slower than expected sales hiring. We took a critical look at these areas
10
     and have taken actions to address them.”
11
             290.    Specifically, Nutanix reported the following Q3 fiscal 2019 guidance:
12
             Q3 Fiscal 2019 Financial Outlook
13
             For the third quarter of fiscal 2019, Nutanix expects:
14

15           •   Revenue between $290 million and $300 million;
             •   Billings between $360 million and $370 million;
16
             •   Non-GAAP gross margin between 75% and 76%;
17
             •   Non-GAAP operating expenses between $330 million and $340 million; and
18
             •   Non-GAAP net loss per share of approximately $0.60, using approximately 183
19               million weighted shares outstanding

20           291.    On February 28, 2019, also after market close, the Individual Defendants held an investor

21   conference call with analysts to discuss the Company’s second fiscal quarter 2019 results (“February

22   2019 Call”). During the February 2019 Call, Defendant Pandey revealed that in addition to

23   underspending on sales and marketing, the Company also had not been hiring sales personnel as

24   previously represented during the Class Period and was experiencing difficulties with “sales execution,”

25   stating, in relevant part:

26           . . . I would like to take you through three key areas of our business where we are
             making adjustments to maximize our strong market opportunity. First, we recently
27           identified some imbalances in our lead generation spending that were beginning
             to impact our sales pipeline. We recognized these imbalances in Q2 and have
28           adjusted our lead generation spend accordingly. Despite these, these actions will
             take some time to take effect and therefore our Q3 guidance reflects the short-term
                                           74
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 80 of 115



 1          impact of these imbalances. The changes we implemented are already showing
            early positive signs at the top of the funnel and we expect to see increasing traction
 2          in our sales pipeline over the coming quarters. Duston will provide more details on
            these imbalances and our actions taken later in the call.
 3

 4          Second, over the past few quarters, we have not kept pace with our bullish sales
            hiring goals. This plays a role in our sales pipeline development. Hiring at this
 5          scale is a norm and there is an ebb and flow to the process. We have been putting
            more focus on this aspect of our execution as we don’t foresee any macro weakness
 6          in the horizon. Finally, we are in the process of addressing a few opportunities to
            improve our sales execution in the Americas region. To address this, we have
 7
            promoted Chris Kaddaras, our current Head of EMEA sales to lead both the
 8          Americas and EMEA sales organizations. . . .

 9          292.    Defendant Williams confirmed that the imbalances in Nutanix’s lead generation spend
10   was the cause for the Company missing its pipeline targets, stating:
11          . . .In Q2, while we were pleased with our progress with moving toward recurring
            subscription business as well as with our large deals in EMEA performance, we
12          were disappointed to miss our pipeline targets. Generally speaking, our Q2 was a
13          quarter that should afford us to build backlog and that did not happen this year.

14          As Dheeraj discussed at the beginning of the call, we recently identified some
            imbalances in our lead generation spending that were beginning to impact our
15          sales pipeline. Lead generation spending is a key component to building pipeline,
            which ultimately significantly impacts bookings, billings and revenue. In fiscal
16          2018 I’m sorry, in fiscal 2017 we had increased lead generation spend by 75% over
            the prior year. This increase drove strong pipeline generation of fiscal 2017 and
17
            fiscal 2018, as well as improved efficiencies within the lead generation spend
18          during fiscal 2018. Encouraged by our overall company performance, in fiscal
            2018, we reallocated some of our lead generation spending to other priorities. As
19          a result, there was a fourth quarter period from Q4 2017 to Q3 2018 that we
            basically kept lead generation spend flat, all while the company continued to
20          perform quite well.
21          Based on the lead generation spend efficiencies we experienced in FY 2018, we
22          assumed further efficiencies would take place in FY 2019 and we again
            reallocated capital away from lead generation spend during our planning
23          process. In Q2, we noticed a pattern that some of our lead generation efficiencies
            that we had planned for were not being realized. We began taking actions to
24          reallocate capital back to lead generation spending, while at the same time,
            dialing back on non-sales hiring. We have continued these actions into Q3. Our
25          quota-carrying sales reps also contributed to pipeline build and our pipeline
26          targets were further impacted by a shortage of sales reps in the first half of the
            fiscal year, resulting in an under-spend by several million dollars. It’s important
27          to note that all this shifting of spend back to lead generation is not an
            insignificant amount. The magnitude of the shift is in a few tens of millions.
28

                                          75
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 81 of 115



 1          Although we started making this adjustment in Q2, we expect it to take a couple of
            quarters to show meaningful results. In the meantime, we will double down on
 2          driving further business from within our large existing enterprise customer base,
            while the augmented lead generation spending works its way into the pipeline. This
 3
            brings us to our guidance for Q3, where we expect significant impact from
 4          imbalance and lead generation spending earlier in the year, and slower-than-
            expected sales hiring. Expect the following, billings between $360 million and $370
 5          million, revenue between $290 million and $300 million, gross margins between
            75% and 76%, operating expenses between $330 million and $340 million, and a
 6          per-share loss of approximately $0.60, using weighted average shares outstanding
            of 183 million.
 7

 8          293.   These revelations shocked the market and analysts. In response to an analyst question

 9   about whether Nutanix introduced too many new products in 2018, Defendant Pandey responded

10   unequivocally “yes” and equated Nutanix’s business operations to a book, “Let Chaos Reign and then

11   Rein in Chaos.”

12          Jason Ader

13          Yes, thank you. Guys, I wanted to – I know that lead-gen is going to dominate the
            conversation here. But, I wanted to understand a little bit more about whether you
14          think number 1, you may have over rotated a little bit much to the – too much to
            the large enterprise, and also whether you think it took too much on in terms of new
15          products in 2018, which may have affected the demand gen just from the standpoint
            of maybe the sales force in the channel being a little bit confused with all of these
16
            new products?
17
            Dheeraj Pandey
18
            . . . On the product portfolio, yes, I mean, obviously, I’m a big fan of Andy Grove
19          and the way he wrote two chapters in the book, Let Chaos Reign and then Rein in
            Chaos. So, we let chaos reign in the first half of ‘18 with product portfolio in
20          terms of lack of crisp messaging and then obviously when we realized that we had
            to do a better job of messaging and classification and things of that nature. I think
21          the Core, Essentials, Enterprise has been a great sort of storytelling methodology
22          for everybody and people need to realize that they can’t just sell things because
            Beam is a thing and IoT is a thing and Calm is a thing, but they have to really think
23          about the customer journey. And really empathize on behalf of the customer to say
            look, start with Core, then Essentials, then Enterprise. So, I think it’s helped a lot
24          in the last 4 months, 5 months. But yes, it comes up. We are a high velocity
            company and sometimes we let chaos reign and then we go and rein in the chaos.
25
            But I think the most important sort of – at least in my head is how our sales force
26          has actually gone through two big transformations in the last 18 months, 24 months.

27          294.   In response to an analyst question regarding the cause for the purported lead generation

28   inefficiencies, Defendants admitted that in addition to underspending on lead generation, Nutanix also


                                          76
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 82 of 115



 1   underspent on obtaining new customers and headcount for sales:

 2          Rod Hall

 3          Yes, hi guys. Thanks for the question. I guess I wanted to go back to this lead
            generation issue, as I’m sure you expected to get a few questions on it. I’d just ask,
 4          if you could give us a little bit more color on why that efficiency deteriorated so
 5          much in this past quarter and maybe a little bit of an example of where these leads
            are coming from and have you changed the source of leads, anything like that? Then
 6          I have a follow-up to that.

 7          Duston Williams

 8          Yes, why don’t I start, Rod and then I’m sure Dheeraj will want to pitch in here
            also. Let me just again kind of reiterate a few things that I had said in the script,
 9          and maybe a few more things, but if you back up again back to FY 2017, where we
            increased spending 75% year-over-year, effectively allowed us to build some pretty
10
            good backlog, pretty good pipeline in FY 2017 and into FY 2018. And then in 2018,
11          we started to see some pretty good efficiencies within that spend. We talked about
            efficiencies as how much pipeline we build and ultimately how much bookings we
12          get out of a demand dollar spent. And we saw some pretty good efficiencies there
            in 2018.
13
            Now, looking back at it, we probably over rotated a bit to the existing customer
14          base and large customers there, where those efficiency dollars are easier to get
15          and probably underspent a little bit on new customers, which those efficiencies
            are little tougher to get on new customers.
16
            Dheeraj Pandey
17
            I think one other thing I’d also add to this is that, it’s like building this business is
18          like building a software. There is who’d would market it like an operating system
            and things emerge, like in the last three months, we saw the aspect of the business
19          around how we needed to have actually spent on demand gen in 2018 to have
20          made these new customers as existing customers of 2019. And as you know from
            the last 2 years of a lot of our go-to-market has been around, making our existing
21          customers even more successful, and it camouflaged some of the things that we
            needed to do, in terms of adding to the cohort of existing every year, so that next
22          year you can go, reap that customer base itself.
23          Duston Williams
24          So, we took some action in December and we reallocated dollars in December.
            We did the same thing in January, and we’re doing the same thing now in Q3
25
            and we’ll repeat that in Q4, reallocating more dollars to demand gen and some
26          away from non-sales hiring.

27          295.    Defendant Pandey also admitted that Defendants had slowed demand spend in the past

28   and knew that it resulted in adverse results from a dry sales pipeline, yet consciously made the decision


                                          77
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 83 of 115



 1   to do it again:

 2           Rod Hall

 3           Okay, okay. And then, my follow-up to that thanks for that and I wanted to, I guess,
             follow-up and see NetApp called out this weakness in January. And I’m wondering
 4
             if you if there is any possibility in your mind that this lead generation deficiency as
 5           you perceive it, might be due to external factors like competition or maybe demand
             disruption as a result of the trading the other issues, the government shutdown
 6           etcetera, do you think that there’s any external forces that might be affecting what
             you’re seeing?
 7
             Dheeraj Pandey
 8
             Yes, I mean obviously, the things that we don’t know that we don’t know, but based
 9
             on everything that we analyze in this business. We first look internally and it’s
10           about inputs and outputs, and we ended up focusing too much on outputs in 2018,
             based on what we are getting from our existing customers. So, we went back and
11           did some first principles thinking to say, hey, why was 2017 like that, because in
             2016 we had slowed down quite a bit in demand spending too, because of those
12           three quarters of macro issues with China and oil crisis and Brexit and everything.
             So, 2016 with a slow year for us and then we woke up in 2017 and said, we got to
13
             do this thing around demand as well, and that really helped us in 2017 and 2018.
14
             Duston Williams
15
             I think ultimately, Rod, we squeeze too hard on lead generation spend and we
16           shouldn’t have done that, and we’ve corrected that.

17           296.      When asked where the Company reallocated the lead generation spend, Defendants

18   responded that it went to engineering for new products:

19           Matt Hedberg

20           Great, thanks. I want to dig in a little bit more on the sort of the questions that were
             just asked. I’m curious what areas did you reallocate capital to versus lead-gen?
21           And is the plan sort of beyond this Q3 to increase the overall level of spending or
22           is it just reallocating back? And then maybe secondarily, is this primarily a U.S.
             issue, given your comments on EMEA, and the sales commentary as well, the sales
23           head commentary?

24                                              *       *       *

25           Duston Williams

26           On the expenses, we reallocate clearly to headcount, a lot went to engineering,
             some new products and things like that. . . .
27
             297.      Defendant Pandey explained when questioned about sales representatives’ productivity
28

                                           78
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 84 of 115



 1   that “one thing I would like also like to add is that, productivity is still a derived variable, Alex. It’s not

 2   the real input. The inputs are salespeople and pipeline spend, the demand gen spend that we talked

 3   about a little while ago.” Later in the call, Defendant Pandey reiterated this, stating:

 4           Yes, I think you know it starts with – as I said, two simple inputs, it’s time and money and
             time is what sales force actually puts in, and money is what we give them to go and do
 5           all sorts of events and how do you set up meetings. So, we start looking at these different
             tiers of the funnel starting from marketing qualified leads to meeting setup to opportunities
 6
             created to things below that in the funnel itself. And in that sense, I don’t think the
 7           methodology has changed. It’s just that the input which is the most basic input is dollars
             and that has to be the certain formula to that how those dollars convert to leads and to
 8           meetings and to opportunities and things of that nature. So, I think we are dispersing a lot
             of this stuff across the world in like 17 different regions of the world and it’s very similar
 9           to what we did almost 18 months ago.
10
             298.    As a result of the dissemination of this previously undisclosed information, the price of
11
     Nutanix common stock declined from a closing price of $50.09 per share on February 28, 2019 to a
12
     close of $33.70 per share on March 1, 2019.
13
             299.    Reacting to this news, on February 28, 2019 Wells Fargo downgraded Nutanix,
14
     “following the company’s disappointing outlook reflective of sales under-investment” and noting that
15
     “the productivity ramp of new sales hires take time (4-8+ quarters).”
16
             300.    One financial analyst noted that “the magnitude of the near-term revenue reset and the
17
     associated negative leverage on margins and cash flow is alarming” and the “impact of underinvesting
18
     in demand generation activities and under hiring is severe.”
19
             301.    Wells Fargo would later summarize that “Nutanix [ ] highlighted execution issues related
20
     to (1) lead generation spending, and (2) sales hiring and sales execution issues in Americas as resulting
21
     a forward pipeline decline.” 14 In a March 1, 2019 Company Note, Jefferies stated that while there was
22
     an “imbalanced spending on lead generation earlier in the year as well as slower than expected sales
23
     hiring,” which “impacted the sales pipeline,” Nutanix’s “management appeared confident that the
24
     problems have been addressed and that the pipeline should build into the fourth quarter, leaving the
25
     company in a good position to enter fiscal 2020.”
26
             302.    In a March 1, 2019 report by JMP, JMP repeated that the money that should have been
27

28   14
       NTNX: Disappointing Results/ Guide As Subscription Transition Accelerations, WELLS FARGO
     (May 30, 2019).
                                           79
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 85 of 115



 1   spent on lead generation was deflected to product development:

 2          Management under invested in new account lead generation, as the company directed
            spending to other areas, such as product development. Pipeline generation activities, such
 3          as CIO events, digital marketing, branding campaigns, and seminars have been
            underfunded, as greater priority was placed on other business segments. Management
 4
            suggested it believed it was achieving greater efficiency with expanding the company’s
 5          brand awareness, as well as greater awareness of HCI (hyper converged infrastructure) in
            general.
 6
            303.    Following this announcement, on March 11, 2019, Nutanix announced that Louis J.
 7
     Attanasio, the Chief Revenue Officer of Nutanix, notified the Company that he was leaving, effective
 8
     March 8, 2019. Commenting on Attanasio’s departure, RBC Capital Markets noted in a March 11, 2019
 9
     Report that “Mr. Attanasio’s departure shouldn’t be a surprise and was a further fallout from last
10
     quarter’s poor execution.” 15 RBC further commented that Defendant Pandey’s appointment to interim
11
     CRO “makes a lot of sense given how active he is in the sales process.”16
12
            304.    On April 9, 2019, Nutanix and HPE announced that they had signed a global agreement
13
     to deliver an integrated hybrid cloud as a Service (aaS) solution to the market:
14
            This offering will purportedly leverage Nutanix’s Enterprise Cloud OS software including
15          its built-in, free AHV hypervisor, delivered through HPE GreenLake to provide customers
16          with a fully HPE-managed hybrid cloud that is supposed to lower total cost of ownership
            and accelerate time to value. Additionally, as part of the agreement, Nutanix will enable its
17          channel partners to directly sell HPE servers combined with Nutanix’s Enterprise Cloud
            OS software so that customers can purchase an integrated appliance.
18
            305.    The HPE-Nutanix partnership purports to address business challenges by delivering an
19
     “alternative that reduces cost and complexity and providing fully managed hybrid cloud infrastructure
20
     delivered as a Service and deployed in customers’ data centers or co-location facility.”
21
            306.    Commenting on the partnership, Susquehanna Financial group, LLLP remarked that the
22
     partnership indicated that HPE was rather confident in its own software rather than Nutanix’s:
23
            We are not entirely surprised by this morning’s partnership announcement, as we
24          highlighted the potential for an HPE/NTNX deal in our Enterprise Hardware update on
25          3/18 (LINK), as well as in our takeaways from NTNX's Analyst Day on 3/21 (LINK). That
            said, today's announcement is a bit more nuanced than the OEM deal NTNX possesses
26          with Dell. Key takeaways include: 1) HPE to incorporate NTNX’s software in a fully HPE-

27
     15
        Matthew Hedberg, Nutanix Inc. Thoughts on Nutanix’s CRO departure, RBC CAPITAL MARKETS
28   (Mar. 11, 2019).
     16
        Id.
                                          80
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 86 of 115



 1          managed GreenLake solution (consumption model, vs. capex purchase) and 2) HPE will
            ship fully integrated appliances with NTNX Software to NTNX channel partners only
 2          (to our knowledge, not to HPE channel partners) - which can make it easier for NTNX’s
            channel to sell HPE/NTNX appliances (rather than have to assemble solutions on their
 3
            own). As such, unlike the Dell/NTNX relationship, we believe HPE's salesforce and
 4          channel will not offer the HPE/NTNX integrated appliance, but only NTNX's channel
            will. This suggests to us that HPE remains entirely confident in its Simplivity solution -
 5          which is not surprising given Simplivity’s recent share gains in HCI, and our recent checks
            on 3/5 (LINK) that have pointed to Simplivity gaining traction with DL380 customers. For
 6          NTNX, we’d view this news favorably in the N-T, but not materially so, as this partnership
            does not include a branded HPE product (rather than NTNX “OEM’ing” its SW to HPE,
 7
            HPE is “OEM’ing” its HW to NTNX's channel), while GreenLake is thus far not sizeable
 8          enough to serve as a strong N-T catalyst for NTNX software billings. Both offerings are
            expected to be available in 3QCY19.
 9
            307.    This partnership increased access to new logos and sales leverage for Nutanix. Morgan
10
     Stanley commented that:
11
            HPE’s strong channel presence and 13% unit share / 15% revenue share of the server
12          market in 2018 allows Nutanix to gain access to new customers and improve sales leverage.
13          . . . The HPE partnership is another catalyst in building investor confidence that Nutanix
            can re-accelerate growth in 1H FY20 after a weak pipeline of new customers drove a miss
14          last quarter and pressured shares 20%+ since earnings. 17

15          B.      Continued Materially False and Misleading Statements in the February 28 Call
16          308.    Despite conceding that Nutanix had significantly underinvested in key marketing and
17   sales activities and personnel, Defendants continued to mislead investors. During the February 2019
18   Call, Defendant Pandey assured investors that the lack of lead generation spending only “pushed things
19   a quarter or two” when, in fact, Nutanix had been observing setbacks and the depletion of its sales
20   pipeline since fiscal 2017. According to Defendant Pandey:
21          In fiscal 2018 I’m sorry, in fiscal 2017 we had increased lead generation spend by
            75% over the prior year. This increase drove strong pipeline generation of fiscal
22          2017 and fiscal 2018, as well as improved efficiencies within the lead generation
23          spend during fiscal 2018.

24
            309.    Defendants also falsely claimed Nutanix did not see any issues with its lead generation
25
     spend or sales pipeline until Q2 fiscal 2019:
26

27

28   17
       Katy L. Huberty, HPE Partnership Helps NTNX Get Back On Track, MORGAN STANLEY (Apr. 9,
     2019).
                                          81
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 87 of 115



 1           But the company was doing fine in FY 2018 and then we go into FY 2019 and
             we have a lot of spending demands and a lot of pressure on spending and a lot
 2           of people looking for leverage, and we made a decision at that point that we
             figured those efficiencies would not only continue, but increase in FY 2019 and
 3
             we reallocated spending away from demand gen to a certain degree into headcount.
 4
             310.    The statement above in ¶¶308-09 was materially false and misleading when made
 5
     because, unbeknownst to investors: (i) according to CW1 and CW3, Nutanix’s pipeline had significantly
 6
     declined as of April or May 2018; (ii) according to CW6, Nutanix had been experiencing material
 7
     product quality issues with its HCI technology throughout the second half of calendar 2017 and
 8
     throughout 2018 causing customers not to buy its products; (iii) according to CW1, starting by at least
 9
     mid-summer of calendar 2017, Dell began pushing its own VMware products instead of Nutanix
10
     products and starting in January 2018, Dell changed the compensation structure to pay its salesforce
11
     higher commissions for selling VMware instead of Nutanix products, causing the Company’s sales and
12
     pipeline to decline; and (iv) as a result of (i) through (iii) above, Nutanix was not doing “fine” in fiscal
13
     2018 as Defendants falsely represented. Rather, throughout calendar 2018, Nutanix faced serious issues
14
     with its depleting pipeline which, according to CW3, was “pretty dry” by May 2018 and according to
15
     CW3, it was “very obvious” that the pipeline was in trouble by April or May 2018.
16
             311.    When asked whether Nutanix’s financial results were at all being impacted by
17
     competition, Defendant Pandey flatly dismissed the competition and claimed Nutanix’s problems were
18
     solely related to internal issues:
19
             So right now, we’re really thinking about this is an internal issue. I mean we’ve
20           looked at our win rates closely and if anything, they’ve actually had a steady a little
             bit of an uptick. Our pipeline conversion rates have actually stayed pretty steady.
21           We look at our Global 2000 customer base and they continue to buy, this is a record
             quarter for us in terms of number of $1 million deals, number of $5 million deals,
22           number of more than $0.5 million deals. So, many of those things actually point
23           in the direction of internal stuff as opposed to external. And you know,
             competition, I mean, I’ve talked about this forever on this call and to pretty
24           much anybody who’s willing to hear. There are few things in competitive stuff
             that have that change every year. . . Repeat business is way better than three, four
25           years ago. The brand is bigger. The Gartner Magic Quadrant has been new in the
             last couple of years. We used to have Vblock and FlexPod two, three years ago,
26           and that’s been totally dismantled. Our portfolio of the product is much bigger. And
27           so, when you look at all these things, you are like well, you get some and you
             give some. And competitively so I think the waxing and waning of a few things
28           one way or the other goes on all the time actually.

                                           82
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
              Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 88 of 115



 1            312.   Defendant Pandey also falsely claimed he had not seen any major changes in the

 2   competitive landscape or with Nutanix’s relationship with Dell:

 3            Victor Chiu

 4            Have you seen any changes in the competitive landscape or secular demand? I know
              Dell reported results and I haven’t had a chance to weigh in on there yet, but I know
 5            ACI is an area that they continue to focus on, so, is there any changes in the
 6            competitive landscape?

 7            Dheeraj Pandey

 8            Not really, I mean you know, obviously in the last 18 months, our relationship
              with them has also evolved. Now we meet in the channel and our products look
 9            really, really good. I mean, I can tell you that the few things that we feel proud
              about is being competitive now. Obviously, they are also going and cannibalizing
10            their existing storage business, which comes in the way of things like gross margin
              and such for them. But the more they actually go ship VxRail, the better it is for
11
              us, because we need like a lot more marketing dollars to be spent on market
12            enablement and education than we can do just on our own.

13            313.   The statement above in ¶311-12 was materially false and misleading when made because:

14   (i) according to CW1, since the summer of 2017, Dell had been promoting its own VMware products

15   instead of Nutanix products and thus had not been providing the Company with any new sales leads; (ii)

16   according to CW1, since the beginning of calendar 2018, Dell had changed its compensation structure

17   to pay higher commissions to its salesforce who sold VMware products; and thus (iii) the biggest reason

18   Nutanix’s sales and pipeline had declined were because of Dell was not providing Nutanix with sales

19   leads.

20            314.   On April 22, 2019, Nutanix’s Vice President of Global Channel Sales, Rodney Foreman,

21   resigned, after only being at the Company for 15 months.

22            C.     Continued Materially False and Misleading Statements in the May 13, 2019
                     Interview
23
              315.   On May 13, 2019 Defendant Pandey admitted during an interview that Nutanix’s poor
24
     sales execution problems disclosed on February 28, 2019 included product quality issues throughout
25
     fiscal 2018, while continuing to falsely assure investors that Nutanix’s problems had nothing to do with
26
     the competition:
27
              Q: Your revenue growth slowed last quarter and you expect it to slow more
28            this quarter. Does that mean you're facing greater competition in hyper-

                                             83
              CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                    SECURITIES LAWS
              Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 89 of 115



 1            convergence?

 2            A: Pandey: The threats to us have nothing to do with the world outside. Over
              the last six to nine months, our shortfall is because of things we are doing internally
 3
              – marketing, demand generation, sales execution, product integration, product
 4            quality. They’re all internal things. As long as the market is large, I don’t have
              a risk from the competition. Most of the risks are from within our company.18
 5
              316.   When specifically asked “[h]ow big of a threat is it that Dell is a leader in servers,
 6
     virtualization and storage—key pieces of hyper-convergence?” Pandey responded “I think they have
 7
     to be careful not to give the other server vendors reason to pause. VMware is the Switzerland of
 8
     computing right now. If they cede that position, we can earn that position.”
 9
              317.   The statement above in ¶¶315-16 was materially false and misleading when made
10
     because, unbeknownst to investors: (i) according to CW1, since the summer of 2017, Dell had been
11
     promoting its own VMware products instead of Nutanix products and thus had not been providing the
12
     Company with any new sales leads; (ii) according to CW1, since the beginning of calendar 2018, Dell
13
     had changed its compensation structure to pay higher commissions to its salesforce who sold VMware
14
     products; and thus (iii) the biggest reason Nutanix’s sales and pipeline had declined were because of
15
     Dell was not providing Nutanix with sales leads.
16
              D.     Second Partial Disclosure in the May 30, 2019 Press Release
17
              318.   On May 30, 2019, after market close, Nutanix issued a press release announcing its
18
     financial results for third quarter fiscal 2019 (“May 2019 Press Release”). The Company shocked the
19
     market when it revealed that, despite its representations that the lack of lead generation spend and sales
20
     hiring would not impact the Company Nutanix, again, failed to meet its revenue targets as a result of
21
     these issues. Specifically, Nutanix reported:
22

23
              Q3 Fiscal 2019 Financial Highlights
24
          •   Revenue: $287.6 million (at 77.1% non-GAAP gross margin), down from $289.4 million
25            (at 68.4% non-GAAP gross margin) in the third quarter of fiscal 2018
26        •   Billings: $346.0 million, down from $351.2 million in the third quarter of fiscal 2018

27
     18
28     https://searchconvergedinfrastructure.techtarget.com/news/252463270/Nutanix-CEO-Wed-love-to-
     replace-VMware-as-Switzerland.

                                             84
              CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                    SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 90 of 115



 1      •   Net Loss: GAAP net loss of $209.8 million, compared to a GAAP net loss of $85.7 million
            in the third quarter of fiscal 2018; Non-GAAP net loss of $103.0 million, compared to a
 2          non-GAAP net loss of $34.6 million in the third quarter of fiscal 2018
 3      •   Net Loss Per Share: GAAP net loss per share of $1.15, compared to a GAAP net loss per
            share of $0.51 in the third quarter of fiscal 2018; Non-GAAP net loss per share of $0.56,
 4          compared to a non-GAAP net loss per share of $0.21 in the third quarter of fiscal 2018
 5          319.    The fiscal third quarter 2019 results of $287.6 million in revenue fell well short of
 6   Nutanix’s revenue target of $290 to $300 million set just one quarter before.
 7          320.    On May 30, 2019, also after market close, the Individual Defendants held a conference
 8   call with analysts to discuss the Company’s third quarter 2019 financial results (“May 2019 Call”).
 9          321.    During the May 2019 Call, Defendant Pandey admitted that the Company’s troubles
10   relating to underspending on sales hiring and lead generation were far from over:
11          Looking back, Q3 was a mixed quarter for us as we delivered better-than-expected gross
            margins and EPS and strong growth in our subscription-based revenues indicating an
12          acceleration of our business model transition, while also delivering billings and revenue
13          below our guidance range. As you may recall our guidance last quarter was less than
            expected as we needed to rebuild our pipeline by doubling down on lead generation and
14          increasing our focus on sales hiring and execution, especially in the Americas.
                                                *       *      *
15          During Q3, we executed well on our strong plan to ramp lead generation and thus improve
            sales execution.
16

17          322.    When questioned about the cause of the quarter’s disappointing results, Defendant

18   Williams stumbled during his answer, revealing that, despite the Company’s representations that it was

19   actively increasing lead and hiring headcount, not much progress had been made:

20          Alex Kurtz

21          Yes, thanks, guys for taking a clarification and a question. Just looking back at the
            quarter, Duston, do you feel like -- you gave a bunch of reasons about what
22          impacted the top-line and billings from the subscription change, I just want to be
            really clear. Where you guys on plan for the quarter as far as what you expected to
23          hit just from a transaction perspective outside of all these changes that we are doing
            to subscription.
24

25          Duston Williams

26          Well, clearly the quarter should’ve been better overall, some of this again was
            impacted. We on the software or the subscription transition, we outperformed what
27          we originally thought by well over 25%. So that clearly had some impacts there.
            But clearly, we've got some issues we’re working through and the pipeline we
28          said we're going to work on that. That's up 40% quarter-over-quarter, we said we're

                                           85
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 91 of 115



 1          going to work on sales hiring. That's improved substantially quarter-over-quarter,
            we’ve got some leadership changes we’re working through and that's clearly
 2          impacted the Q3 and it will, as I said, impact also Q4.
 3          323.    On this news, Nutanix’s stock dropped from a closing price of $32.67 per share on May
 4   30, 2019 to $28.07 per share on May 31, 2019.
 5          324.    Reacting to Nutanix’s lower than expected third fiscal quarter earnings, Morgan Stanley
 6   downgraded Nutanix from “overweight” to “equal weight” and cut the Company’s price target from $53
 7   to $37 per share. Morgan Stanley’s analyst Katy Huberty cited competitive pressure, particularly from
 8   Dell, as one of the key reasons for the rating and stock downgrade.
 9          325.    Andrew Nowinski of Piper Jaffray downgraded Nutanix stock from overweight to neutral
10   from $47 to $28, noting that “It is clear this model is unsustainable, requiring massive amounts of
11   spending just to support modest revenue growth, which we believe is attributable to competition.”
12   Nowinski further commented that “[t]he company continues to struggle with execution issues.” Brad
13   Reback from Stifel commented that “[c]haos still reigns.”
14          326.    On May 30, 2019, Nutanix’s Chief Product Development Officer, Sunil Potti, resigned.
15   VIII. ADDITIONAL SCIENTER ALLEGATIONS
16          A.      The Individual Defendants’ Knowledge and/or Recklessness
17                  1.     Defendants’ Admissions That Nutanix Secretly Decided to Keep Lead
18                         Generation Spending Flat and Divert Monies to Engineering and New
                           Product Development for Six Quarters
19
            327.    Defendant Pandey expressly admitted in the Company’s February 28, 2019 fiscal Q2
20
     quarterly earnings release and during the fiscal Q2 2019 conference call with investors on February 28,
21
     2019 that “[I]n fiscal 2018, we reallocated some of our lead generation spending to other priorities.
22
     As a result, there was a four quarter period from Q4 2017 to Q3 2018 that we basically kept lead
23
     generation spend flat” and in FY 2019 “we again reallocated capital away from lead generation spend
24
     during our planning process.” Defendant Williams further admitted that the amount of spend
25
     reallocated was material, stating: “all this shifting of spend to lead generation is not an insignificant
26
     amount. The magnitude of the shift is in the few tens of millions.”
27
            328.    Defendants’ decision to keep lead generation spending flat is in stark contrast to the
28

                                          86
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 92 of 115



 1   Company’s actions in prior years and its own public statements about the critical importance of

 2   “increasing” such spending. Indeed, in fiscal 2017, Nutanix had increased lead generation spending by

 3   75%. Moreover, as Defendant Williams admits, “[l]ead generation spending is a key component to

 4   building pipeline, which ultimately impacts bookings, billings and revenue.” In other words, the

 5   Company’s lead generation spend was known by Defendants to be a fact likely to affect the total mix of

 6   information that would have been pertinent to Nutanix investors.

 7             329.   Yet Defendants did not disclose to investors the Company’s decision to keep lead

 8   generation spending flat or the materially negative impact that decision was having on Nutanix’s sales

 9   and pipeline throughout the Class Period.
10             330.   Defendants’ express admissions demonstrate their statements that, among others, “we
11   have continually increased our marketing activities related to brand awareness, promotions, trade shows
12   and partner programs” and are “investing aggressively in sales enablement and co-marketing”—all lead
13   generation activities—were materially false and misleading when made, and/or rendered materially
14   misleading by omission, and support a strong inference of scienter.
15                    2.     Defendants’ Admissions That Nutanix Cut Sales Hiring In Calendar 2018
16             331.   Defendants also effectively admitted that Nutanix had implemented a hiring freeze “the
17   first half of the fiscal [2019] year,” resulting in “an under-spend by several million dollars” that also
18   adversely impacted sales and lead generation. This admission rendered Defendants’ statements such as
19   Nutanix “significantly increased [its] sales and marketing personnel” and was “continu[ing] to expand
20   our global sales and marketing teams,” among others, materially false and misleading when made and/or
21   rendered materially misleading by omission.
22             332.   Moreover, according to CW1, CW2, CW6 and CW7, Nutanix was experiencing, in the
23   context of the technology industry, abnormally significant turnover in its salesforce throughout the Class
24   Period.
25             333.   Defendants’ decision to implement a hiring freeze for several quarters was not disclosed
26   to investors until the end of the Class Period.
27

28

                                          87
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 93 of 115



 1                     3.     Defendants’ Admissions That Nutanix Sales Personnel Were Not Properly
                              Trained to Sell the Company’s Products, Costing Nutanix Sales as
 2                            Defendants Purposefully “Let Chaos Reign”
 3
             334.      According to CW4, at the same time Nutanix was understaffed in sales and marketing,
 4
     Nutanix was offering too many new software products in 2018 within a very short time period. Thus,
 5
     there was not enough time or resources to educate the sales force on each new product or the new
 6
     subscription model and Nutanix’s sales team was simply “not built to handle the pipeline” and “general
 7
     sales readiness was poor.”
 8
             335.      During the Q2 fiscal 2019 earnings call, Defendant Pandey expressly admitted Nutanix
 9
     had insufficient sales personnel to properly build the pipeline and close deals (supra Section IX.A.2)
10
     and “took too much on in terms of new products in 2018.” Thus, Nutanix’s sales force “[was] a little bit
11
     confused”, which “may have affected the demand gen.”
12
             336.      According to Pandey “we let chaos reign in the first half of ’18 with product portfolio
13
     in terms of lack of crisp messaging and then obviously we realized that we had to do a better job of
14
     messaging and classification and things of that nature.”
15
             337.      Defendants never disclosed to investors during the Class Period that Nutanix’s sales force
16
     lacked the knowledge and capability to sell Nutanix’s new products, resulting in Nutanix being unable
17
     to close sales.
18
                       4.     Defendants’ Admissions That Nutanix’s HCI Product Quality Suffered as a
19                            Result of Reallocating Management’s Focus and Spending to New Products

20           338.      Nutanix also began experiencing product quality issues with its “core” HCI technology
21   in the second half of 2017 and throughout 2018 as a result of Defendants’ conscious decision to focus
22   management’s attention and cash flow on developing new products and acquiring new companies to
23   keep pace with the competition.
24           339.      CW6 recalled that such product quality issues included the loss of the “one click upgrade”
25   functionality and licensing issues. According to CW6, these product quality issues were discussed at
26   every quarterly QBR meetings attended by Vice Presidents and the COO, David Sangster and every
27   quarterly All-Hands attended by Defendants Pandey and Williams during CW6’s employment.
28           340.      CW6 recalled that “everyone” in the QBR meetings raised concerns about the product

                                           88
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 94 of 115



 1   quality going down. According to CW6, “most VPs were aware” of the product quality issues because

 2   customers were not buying the HCI technology.

 3          341.    As Defendant Pandey would later admit during an interview on May 13, 2019, part of

 4   Nutanix’s sales execution problems from 2018 were, indeed, due to previously undisclosed “product

 5   quality” issues. Further, KPIs, dashboard reports and other review materials discussing the product

 6   quality issues and presented at the QBRs were stored on a Company shared drive accessible to

 7   Defendants Pandey and Williams.

 8          342.    Defendants’ admissions rendered their statements that, among others, “[d]emand for our

 9   solutions remains strong” and “[w]e are seeing a ton of demand for [Nutanix platform] and in almost all
10   of our districts” materially false and misleading when made, and/or rendered them materially misleading
11   by omission.
12                  5.     Defendants’ Knowledge of Declining Sales, Sales Pipeline, and Product
                           Quality Issues from Internal Company Pipeline Reports in Salesforce.com
13                         and Clari Systems and Attendance at All-Hands and QBR Meetings
14
            343.    Defendants’ regular review of pipeline and sales reports from the Salesforce.com system
15
     and the Clari System, among others, and attendance at meetings where pipeline and product quality
16
     issues were discussed throughout the Class Period supports a strong inference of scienter.
17
            344.    According to former Nutanix employees, Nutanix had a number of systems and personnel
18
     in finance and sales operations dedicated to tracking the sales pipeline. CW1, CW3, CW5 and CW7
19
     recalled that sales personnel were supposed to report and track their pipeline in Salesforce.com.
20
     According to CW1, Salesforece.com maintained information on potential deals that were in various
21
     stages of development and assigned percentage likelihoods of when they would close. CW5 similarly
22
     recalled that Nutanix used Salesforce.com to track its sales pipeline, including percentage of likelihood
23
     a deal would close and when it would close.
24
            345.    According to CW1 and CW7, Defendants Pandey and Williams had access to all
25
     reporting in Salesforce.com. CW1 further stated that this witness was confident Defendant Pandey
26
     received the pipeline reports on a weekly basis. Thus, Defendants Pandey and Williams would have
27
     known from the Sales.com pipeline reports that Nutanix’s pipeline was in serious trouble by April or
28

                                          89
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 95 of 115



 1   May 2018 when, according to CW3, the pipeline was “pretty dry” and according to CW1, it was “very

 2   obvious” Nutanix’s pipeline was in trouble.

 3          346.    CW1 also recalled a system called Clari to track the quality of Nutanix’s sales pipeline.

 4   CW1 stated that Clari obtained its data from Salesforce.com. According to CW1, Defendants Pandey

 5   and Williams had access to pipeline reports in Clari.

 6          347.    CW1 stated that sales personnel expressed serious concerns about Nutanix’s depleted

 7   pipeline and inability to generate new leads and close deals at every quarterly All-Hands meeting starting

 8   from April or May 2018 throughout the remainder of this witnesses’ tenure with Nutanix. In addition,

 9   CW1 recalled that sales personnel raised the issue of Dell not providing any new sales leads at such All-
10   hands meetings, during which Nutanix-employed alliance partners discussed the situation with Dell
11   favoring VMware. CW1 stated that Defendants Pandey and Williams attended all quarterly All Hands
12   meetings during this witnesses’ employment.
13          348.    According to CW5, in the two to three weeks leading up to the quarter end, this witness
14   participated in daily update calls, sometimes two times per day, with CW5’s manager and other sales
15   personnel in the region to provide the status of CW5’s pipeline and deals. Thus, sales pipeline was
16   tracked very closely by Nutanix management.
17          349.    CW6 stated that in fiscal and calendar 2018, Nutanix also had QBR meetings attended
18   by regional vice presidents and David Sangster, Nutanix’s COO, and quarterly All-Hands meetings
19   attended by Pandey and Williams, during which Nutanix’s product quality issues, including the lack of
20   one-click functionality and licensing issues for the HCI software were discussed. CW6 also recalled

21   various dashboard reports and other materials discussing product quality issues, among other things,

22   were presented at QBR meetings and accessible by all attendees, as well as Nutanix executives such as

23   Defendants Pandey and Williams, on Nutanix’s shared drive.

24          350.    Thus, Defendants were aware of Nutanix’s declining sales pipeline and product quality

25   issues throughout the Class Period.

26

27

28

                                          90
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 96 of 115



 1                   6.     Defendants Were Aware that Cutting Lead Generation Spend Would Have
                            A Devastating Effect on Nutanix’s Pipeline and Sales Because They Had
 2                          Made Similar Cuts in Prior Years, Which Caused the Company’s Pipeline
                            to Become Depleted
 3

 4          351.     Defendants were aware that cutting lead generation spend would negatively impact

 5   Nutanix’s sales and pipeline because this same thing admittedly happened in 2016 when Nutanix

 6   reduced its lead generation spend:

 7          [B]ecause in 2016 we had slowed down quite a bit in demand spending too, because of
            those three quarters of macro issues with China and oil crisis and Brexit and everything.
 8          So, 2016 with a slow year for us and then we woke up in 2017 and said, we got to do this
            thing around demand as well, and that really helped us in 2017 and 2018.
 9
10          352.     Moreover, Defendants knew the ramifications would be even worse given the known loss

11   of Dell sales and sales leads starting by the summer of in 2017, before the Class Period, that Defendants

12   observed in Nutanix’s pipeline reports, among other sources.

13          353.     Defendants’ prior experience of the consequences of not spending on lead generation

14   supports scienter.

15                   7.     Defendant Pandey Was Aware that Nutanix’s Pipeline Was Materially
                            Declining throughout the Class Period Because He Was a Very “Hands On”
16                          CEO, As Confirmed by Nutanix Employees and the Analyst Community

17          354.     Defendants admit in the Company’s SEC filings that they “regularly monitor billings,
18   adjusted gross profit, adjusted gross margin, free cash flow and non-GAAP operating expenses, which
19   are non-GAAP financial measures and key performance measures, to help us evaluate our growth and
20   operational efficiencies, measure our performance and identify trends in our sales activity, and establish
21   our budgets.”
22          355.     Moreover, Defendant Pandey had a reputation among the investment community as being
23   very active in the sales process. For example, after the Class Period, Defendant Pandey was appointed
24   interim Chief Revenue Officer which, according to RBC Capital Markets analysts, “made a lot of sense
25   given how active [Pandey] is in the sales process.”
26          356.     Indeed, CW1 described Defendant Pandey as a “very hands-on CEO” that undoubtedly
27   would have been very informed about the status of Nutanix’s sales pipeline, including from weekly
28   pipeline reports. CW5 echoed this sentiment, explaining that this witness had, in fact, regularly met with

                                          91
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 97 of 115



 1   Defendant Pandey about this witnesses’ pipeline relating to new customers and sales leads for Global

 2   accounts.

 3          357.    Defendant Pandey’s “hands-on” management style supports an inference of scienter.

 4                  8.     Executive Terminations Support A Strong Inference of Scienter

 5          358.    The immediate departures of Nutanix’s executive leadership after the truth was revealed
 6   further support a strong inference of scienter. Indeed, during the Company’s February 28, 2019 investor
 7   call, Defendant Pandey revealed that Chris Kaddaras, the current head of the Company’s European sales,
 8   would be taking over the Americas region to “improve our sales execution,” replacing Lautenbach who
 9   had started at the Company in November 2017, just one year earlier.
10          359.    On March 6, 2019, Attanasio notified Nutanix that he would be leaving Nutanix effective
11   March 8, 2019 “to pursue other opportunities.” Attanasio, too, had only been with Nutanix for
12   approximately one year before his termination. Immediately prior to his departure, Attanasio liquidated
13   his entire holdings of Nutanix stock.
14          360.    Following Attanasio’s departure, on April 22, 2019, just one week prior to Nutanix
15   announcing another disastrous quarter, Nutanix’s Vice President of Global Channel Sales, Rodney
16   Foreman, resigned, after only being at the Company for fifteen months.
17          361.    Then, on May 30, 2019, the same day Nutanix reported disappointing fiscal Q3 2019
18   results, Nutanix’s Chief Product Development Officer, Sunil Potti, resigned.
19          B.      The Individual Defendants Had Motive to Make Fraudulent Representations
20                  1.     Defendants Were Motivated to Inflate Nutanix’s Stock Price to Profit from
                           the Sale of Their Personal Holdings of Nutanix Stock
21

22          362.    The Individual Defendants were motivated to engage in the alleged fraudulent scheme

23   and issue materially false and misleading statements and/or omit material facts throughout the Class

24   Period in order to inflate Nutanix’s common stock price and maximize their personal profits from selling

25   their shares of Nutanix stock at inflated prices. Defendants Pandey and Williams’ trading patterns

26   before, during, and after the Class Period show that the Defendants’ trades were anything but routine

27   and instead were directly motivated by a desire to profit from the fraudulent scheme alleged herein.

28          363.    The Company collectively granted Defendants over 2.7 million Nutanix securities (each


                                          92
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 98 of 115



 1   exercisable for one share of common stock) that were fully vested prior to the Class Period. Moreover,

 2   Defendants collectively owned over 386,000 common shares before the Class Period. Yet, Defendants

 3   did not make a single sale until the Class Period. However, during the Class Period, Defendants Pandey

 4   and Williams suspiciously sold 704,500 shares, generating proceeds of over $30.5 million.

 5          364.    As further explained below, Defendants’ trades were highly unusual both in timing and

 6   amount and correlated with market moving events or dates on which the Defendants would likely be in

 7   possession of material non-public information. Furthermore, none of Williams’ sales were pursuant to

 8   a Rule 10b5-1 trading plan.

 9                         a.      Defendant Pandey’s Suspicious Sales
10          365.    During the Class Period, and over a mere four trading days, Defendant Pandey sold
11   104,500 shares of stock for $3,721,393 in gross proceeds—or, almost fifteen times his $250,000 salary
12   in 2017, the same time period he made his sales. Defendant Pandey did not disclose the cost basis for
13   the shares he sold—but given that he founded the Company, such sales reasonably could have resulted
14   in close to 100% profit.
15          366.    Specifically, Pandey was CEO of Nutanix since its inception and did not sell a single
16   share of NTNX common stock until December 7, 2017, when he sold 66,200 shares generating gross
17   proceeds of $2,339,214.42. The next day, Pandey sold an additional 5,200 shares yielding proceeds of
18   $183,119.56. Less than two weeks later, on December 19, 2017, Defendant Pandey sold 30,900 shares
19   of common stock, and on December 20, 2017, Pandey sold 2,200 shares of common stock. These last
20   two sales, alone, resulted in proceeds of $1,199,059.21. Pandey’s total Class Period sales represent over
21   35.2% of the total amount of common shares he owned prior to December 20, 2017 (his final Class
22   Period sale date).
23          367.    Defendant Pandey’s sales described above were strategically timed to occur shortly after
24   the Company announced its first quarter 2018 results on November 30, 2017, which caused Nutanix’s
25   stock price to increase 10% from $32.80 per share at market close on November 30, 2017 to $36.06 per
26   share on December 1, 2017. During the November 30, 2017 conference call, Defendants Pandey and
27   Williams discussed the Company’s first quarter results and touted the Company’s hiring that quarter as
28   a basis for Nutanix’s positive results. While these statements were perceived by the market as evidence

                                          93
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 99 of 115



 1   of the Company’s success, unbeknownst to investors, according to CW1 and CW7, Nutanix had engaged

 2   in hiring freezes and, according to CW1, CW2, CW6 and CW7, was experiencing significant turnover

 3   of its salesforce resulting in the Company being unable to generate new leads and the depletion of the

 4   sales pipeline. Moreover, at this time, Dell had been driving all sales leads to VMware, rather than

 5   Nutanix, further depleting the Company’s sales leads. Rather than sit and wait for this news to become

 6   public, Defendant Pandey decided to swiftly sell substantial amounts of his Nutanix holdings before the

 7   Company’s stock price could be corrected. As a result of the calculated timing of his sales, Defendant

 8   Pandey was able to sell his shares while they were still trading above $35.00 per share, a price at which

 9   the Company’s stock closed on only eight trading days prior to December 7, 2017 and on only fifteen
10   trading days prior to December 20, 2017.
11                         b.      Defendant Williams’ Suspicious Sales
12          368.    During the Class Period, over just four trading days, Defendant Williams exercised and
13   sold 600,000 stock options for $26,846,206.38 in gross proceeds and $24,926,206.38 in profits. These
14   sales represented approximately 51.4% of Williams’ vested and exercisable stock options owned prior
15   to June 1, 2018 (his final Class Period sale date), and the profits were almost one hundred times
16   Williams’ $250,000 salary in 2017 and more than seventy times his 2018 annual salary of $350,000.
17   None of Williams’ sales were pursuant to a 10b5-1 trading plan.
18          369.    Defendant Williams’ trading history is nearly identical to Defendant Pandey’s—albeit,
19   on a larger scale. Defendant Williams served as CFO since Nutanix’s inception. Like Pandey, Williams
20   did not sell a single share of NTNX common stock until December 14, 2017, when he exercised and
21   sold 150,000 stock options, generating gross proceeds of $5,309,430 and profits of $4,829,430. The
22   next day, Williams sold an additional 150,000 shares resulting in proceeds of $5,200,200, and profits of
23   $4,819,200. These two sales represented approximately 28.4% of Defendant Williams’ vested stock
24   options and generated a profit of over thirty-eight and a half times his $250,000 salary in 2017 when
25   these sales occurred. As discussed above, these sales were strategically timed to occur following the
26   announcement of positive first quarter 2017 results but prior to the Company’s corrective disclosures.
27          370.    On May 31, 2018, Williams exercised and sold 167,600 stock options, generating
28   $8,976,421.36 in gross proceeds and $8,440,101.36 in profits. The following day, Williams exercised

                                          94
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 100 of 115



 1   and sold 132,400 stock options, resulting in $7,261,155.02 in proceeds and $6,837,475.02 in profits.

 2   The profits from Williams’ sales described in this paragraph were more than forty times his $350,000

 3   salary in 2018. Williams’ May and June 2018 sales were strategically timed to occur shortly after the

 4   Company’s May 24, 2018 third quarter 2018 earnings announcement falsely stating Nutanix had “strong

 5   success in [] hiring” with “relentless focus on [] customers” resulting in “continued gross margin

 6   expansion.” Unbeknownst to investors, at this time, according to CW3, Nutanix’s pipeline was “pretty

 7   dry” and, according to CW1, it was “very obvious” that the pipeline was significantly depleted.

 8   Moreover, the Company was experiencing product quality issues with its “core” HCI technology.

 9          371.    Notably, Defendant Williams’ sales were made contemporaneous to Nutanix’s then
10   historical high point—$59.13 at close of business on May 10, 2018.
11                          c.     Additional Insider Sales by Nutanix’s Officers and Directors
12          372.    The Individual Defendants were not the only Nutanix insiders to suspiciously capitalize
13   on the Company’s artificially inflated stock price.
14          373.    Within days of Pandey’s and Williams’ sales in December 2017, Michael Scarpelli, a
15   member of Nutanix’s Board of Directors since December 2013 and Chairman of the Audit Committee,
16   sold Nutanix shares for the first time. On December 7, 2017 (the same day as Pandey’s first sale),
17   Scarpelli exercised and sold 55,300 stock options for $1,944,613.44 in gross proceeds and $1,829,036.44
18   in profits. On December 11, 2017, Scarpelli exercised and sold 94,700 stock options for $3,407,523.81
19   in gross proceeds and $3,209,600.81 in profits. And on June 20, 2018, shortly after the Company filed
20   the June 2018 Form 10-Q, Scarpelli exercised and sold 50,000 stock options for $3,049,465 in gross
21   proceeds and $2,944,965.00 in profits. Prior to June 20, 2018, the only days that the Company’s stock
22   price closed at a higher price than it did on June 20, 2018, were the immediately preceding six trading
23   days (i.e., June 12, 2018 through June 19, 2018). Collectively, Scarpelli’s Class Period sales comprised
24   200,000 shares (or 73% of Scarpelli’s pre-Class Period vested and exercisable stock options), resulted
25   in over $8,401,602 in gross proceeds and totaled approximately $7,983,602 in profits. None of these
26   sales were pursuant to a 10b5-1 trading plan, and Scarpelli did not have any pre-Class Period stock sales.
27          374.    On December 19, 2018, in midst of the Company’s all-out war with VMware and in
28   advance of the first partially corrective disclosure, Attanasio sold his entire holdings in Nutanix stock,

                                          95
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 101 of 115



 1   consisting of 134,499 common shares. From these sales, Attanasio realized gross proceeds totaling

 2   $5,559,951.34. Attanasio never reported selling Nutanix shares prior to the sales described in this

 3   paragraph.

 4          375.    Shortly thereafter, on December 28, 2018, Nutanix’s Chief Legal Officer, Tyler Wall,

 5   sold 34,144 common shares (representing 99% of his entire holdings in Nutanix stock at the time), for

 6   proceeds totaling $1,378,113.30. On March 25, 2019, before Defendants fully corrected their fraud

 7   premium, Wall sold an additional 12,132 common shares (representing 95% of his holdings at the time)

 8   for proceeds of $500,146.55. None of Wall’s Class Period sales were pursuant to a 10b5-1 trading plan.

 9   Wall never reported selling Nutanix shares prior to the sales described in this paragraph.
10          376.    Throughout the Class Period, as set forth in the table below, Nutanix’s non-Defendant
11   officers and Board of Directors collectively sold 1,455,934 shares of NTNX common stock generating
12   gross proceeds of $64,691,204.85.
13         Name, Title                Date Sold               Quantity Sold             Gross Proceeds
      Michael Scarpelli,        12/7/2017                 55,300                     $1,944,613.44
14    Director                  12/11/2017                94,700                     $3,407,523.81
15                              6/20/2018                 50,000                     $3,049,465.00
                       Total:                             200,000                    $8,401,602.25
16
      Lou Attanasio,        12/19/2018                    95,314                     $3,926,822.42
17    Chief Revenue Officer 12/19/2018                    39,185                     $1,633,128.92
18                   Total:                               134,499                    $5,559,951.34

19    Tyler Wall,            12/28/2018                   34,144                     $1,378,113.30
      Chief Legal Officer    3/25/2019                    12,132                     $500,146.55
20                    Total:                              46,276                     $1,878,259.85
21
      Sudheesh Nair             12/11/2017                50,000                     $1,750,500.00
22    Vadakkedath,              12/12/2017                40,000                     $1,425,200.00
      President                 12/26/2017                50,000                     $1,717,500.00
23                              1/8/2018                  40,000                     $1,474,800.00
24                              1/22/2018                 40,000                     $1,420,800.00
                                2/5/2018                  40,000                     $1,214,000.00
25                              2/20/2018                 40,000                     $1,357,600.00
                                3/5/2018                  40,000                     $1,549,200.00
26                              3/19/2018                 40,000                     $2,094,800.00
                                4/2/2018                  40,000                     $1,931,200.00
27
                                4/16/2018                 40,000                     $2,143,200.00
28                              5/7/2018                  40,000                     $2,167,600.00
                                5/21/2018                 40,000                     $2,340,400.00
                                          96
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
         Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 102 of 115



 1                            6/4/2018       20,000             $1,128,868.00
                              6/18/2018      20,000             $1,213,200.00
 2                            7/6/2018       40,000             $2,074,000.00
 3                   Total:                  620,000            $27,002,868.00

 4   David Sangster,          12/15/2017     5,892              $213,995.67
     Executive Vice           3/12/2018      40,049             $1,987,695.95
 5   President, Operations    3/13/2018      27,422             $1,390,325.56
 6                            3/14/2018      32,611             $1,674,144.38
                              3/15/2018      6,625              $348,859.91
 7                            3/15/2018      4,900              $262,453.80
                              4/2/2018       7,017              $336,374.63
 8                            4/2/2018       900                $43,923.96
 9                            5/1/2018       5,088              $258,105.08
                              5/1/2018       2,829              $146,339.64
10                            6/1/2018       2,529              $137,591.26
                              6/1/2018       1,801              $99,843.30
11                            6/1/2018       3,586              $202,978.00
                              6/19/2018      700                $42,024.01
12
                              6/19/2018      5,084              $310,124.51
13                            6/19/2018      2,582              $159,094.58
                              6/19/2018      500                $31,474.00
14                            7/2/2018       1,133              $57,689.30
                              7/2/2018       5409               $279,100.61
15
                              7/2/2018       1375               $71,869.05
16                            8/1/2018       7,417              $365,634.37
                              8/1/2018       500                $24,914.00
17                            9/4/2018       2,000              $109,886.00
                              9/4/2018       5,916              $331,420.24
18
                              9/18/2018      1,500              $73,696.05
19                            9/18/2018      6,771              $338,173.53
                              9/18/2018      100                $5,057.00
20                            10/1/2018      7,617              $331,344.07
                              10/1/2018      300                $13,236.51
21
                              11/1/2018      2,001              $82,845.20
22                            11/1/2018      2,500              $106,037.00
                              11/1/2018      3,415              $148,036.84
23                            12/3/2018      7,317              $325,974.55
                              12/3/2018      500                $22,766.00
24
                              12/3/2018      100                $4,665.00
25                            12/19/2018     3,211              $128,836.56
                              12/19/2018     4,598              $190,018.79
26                            12/19/2018     300                $12,540.00
                              1/2/2019       3,150              $130,559.63
27                            1/2/2019       4,767              $200,088.15
28                            2/1/2019       7,716              $398,516.74
                              2/1/2019       200                $10,419.00

                                         97
          CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 103 of 115



 1                               3/11/2019               7,017                     $252,028.19
                                 3/11/2019               900                       $32,922.99
 2                      Total:                           237,845                   $11,693,623.61
 3
      Sunil Patel,
 4    Chief Product and          12/15/2017              14,300                    $510,352.70
      Development Officer
 5                               12/15/2017              700                       $25,176.97
 6
                        Total:                           15,000                    $535,529.67
 7
      Kenneth Long,
 8    Vice President,            1/2/2018                60,000                    $2,151,930.00
      Corporate Controller       3/14/2018               32,002                    $1,739,657.52
 9
      and Chief Accounting       4/4/2018                30,000                    $1,506,513.00
10    Officer                    6/13/2018               30,000                    $1,901,007.00
                      Total:                             152,002                   $7,299,107.52
11
      Steven Gomo,
12
      Director                   9/14/2018               5,312                     $278,908.68
13
                        Total:                           5,312                     $278,908.68
14

15
      John McAdam,               9/10/2018               8,146                     $416,666.27
16    Director                   9/10/2018               6,854                     $355,262.70
                                 12/3/2018               12,967                    $577,351.78
17                               12/3/2018               1,933                     $87,409.68
18                               12/3/2018               100                       $4,653.00
                                 3/20/2019               15,000                    $600,010.50
19                      Total:                           45,000                    $2,041,353.93

20           Non-Defendant
                                                                 1,455,934             $64,691,204.85
                    Totals:
21

22                 2.       Defendants Were Motivated to Inflate Nutanix’s Stock Price to Use the
                            Company’s Stock as Currency for Acquisitions
23
            377.   Desperate to catch up with the competition, particularly in light of the lost business and
24
     sales from Dell, Nutanix acquired two cloud-based companies to expand into the public cloud primarily
25
     using the Company’s inflated stock price as currency.
26
            378.   On March 22, 2018, Nutanix completed the acquisition of Netsil to accelerate its ability
27
     to deliver native multi-cloud operations with the addition of application discovery and operations
28

                                          98
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 104 of 115



 1   management. The aggregate purchase price of approximately $63.8 million consisted of approximately

 2   $3.7 million in cash and 1,206,364 unregistered shares of Nutanix Class A common stock with an

 3   aggregate fair value of approximately $63.8 million. The fair value of the shares of common stock issued

 4   was determined to be $52.87 per share, the closing price of Nutanix stock on March 22, 2018.

 5          379.    The acquisition of Netsil technology was used to launch “Flow,” a software-defined

 6   network solution designed to provide application-centric micro-segment security services to protect

 7   against threats not protected by traditional network firewalls. The launch of Flow was announced at the

 8   2018 .NEXT conference.

 9          380.    Then, on August 24, 2018, while Xi was still not commercially released, Nutanix
10   completed the acquisition of Frame to provide a cloud-based Windows desktop and application delivery
11   service. The aggregate preliminary purchase price of approximately $130.0 million consisted of
12   approximately $26.7 million in cash and 1,807,576 shares of Nutanix Class A common stock, with an
13   aggregate fair value of approximately $103.0 million. The fair value of the shares of common stock
14   issued was determined to be $56.97 per share, the closing price of Nutanix stock on August 24, 2018.
15          381.    Defendants were able to use inflated Nutanix stock prices to make two key acquisitions
16   needed to compete against VMware and others.
17          382.    Furthermore, using stock as currency with respect to the acquisitions provided a way of
18   limiting the Company’s cash outlay which is one of a two components of the “Rule of 40”—a popular
19   performance metric for technology startups that industry analysts would have considered material. The
20   Rule of 40 says that the revenue growth rate of a company, plus the free cash flow as a percent of

21   revenue should equal at least 40. Defendant Williams boasted about Nutanix’s compliance with the

22   Rule of 40 on the conference calls that occurred on May 25, 2018, and on August 30, 2018—i.e., the

23   Company’s investor calls both immediately preceding and following the announcement of the Frame

24   acquisition. By substituting stock for cash in the Class Period acquisitions, Defendants averted: (i)

25   actually violating the Rule of 40, and/or (ii) hostile investor inquiry related to actual or potential Rule

26   of 40 violations.

27

28

                                          99
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 105 of 115



 1                   3.     Defendants Were Motivated to Inflate Nutanix’s Securities Prices to
                            Conduct Public Offerings of Nutanix Securities
 2
            383.     Defendants were motivated to inflate the Company’s securities prices during the Class
 3
     Period in order to raise desperately needed cash to continue funding operations while Nutanix scrambled
 4
     to get its Xi Cloud Services and other software products on the market to be able to compete on the
 5
     public cloud.
 6
            384.     In particular, in January 2018, Nutanix issued Convertible Senior Notes with a 0%
 7
     interest rate for an aggregate principal amount of $575.0 million, due in 2023. The total net proceeds
 8
     from this offering, after deducting the initial purchasers' discount of approximately $10.8 million, were
 9
     approximately $564.2 million.
10
            385.     Nutanix needed the proceeds to fund R&D so the Company could develop its public
11
     cloud product, Xi Cloud Services, which had been plagued with engineering issues causing massive
12
     delays in its launch and acquire other software products to transition Nutanix to an all software
13
     Company. Indeed, throughout the Class Period, Nutanix was expending a significant amount of monies
14
     on new product development as demonstrated by the increase in research and development expense:
15
     Nutanix’s R&D expense nearly tripled from fiscal 2016 to fiscal 2018, increasing from $116 million in
16
     fiscal 2016 to $314 million in fiscal 2018. CW2 confirmed that during this witnesses’ employment in
17
     2018, Nutanix “overinvested” in R&D.
18
            386.     Moreover, as discussed above, Nutanix spent $49.20 million in cash on the acquisitions
19
     of Frame on August 24, 2018 ($26.7 million), Minjar on March 16, 2018 ($18.8 million) and Netsil on
20
     March 22, 2018 ($3.7 million).
21
            387.     Thus, Nutanix desperately needed cash at the beginning of fiscal 2018 to continue
22
     funding operations and investing in its software products to compete. Indeed, as Andrew Nowinski of
23
     Piper Jaffray commented, “[i]t is clear this model is unsustainable, requiring massive amounts of
24
     spending just to support modest revenue growth, which we believe is attributable to competition.”
25
     IX.    LOSS CAUSATION/ECONOMIC LOSS
26
            388.     During the Class Period, the Individual Defendants materially misled the investing
27
     public, thereby inflating the price of Nutanix’s common stock and/or maintaining the artificial inflation
28

                                         100
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 106 of 115



 1   in the stock price, by publicly issuing materially false and/or misleading statements and omitting to

 2   disclose material facts necessary to make their own statements, as set forth herein, not materially false

 3   or misleading. Said statements and omissions were materially false and/or misleading in that they failed

 4   to disclose materially adverse information and/or misrepresented the truth about Nutanix’s business,

 5   operations, and prospects as alleged herein.

 6          389.    At all relevant times, the material misrepresentations and omissions particularized in this

 7   Complaint directly or proximately caused or were a substantial contributing cause of the damages

 8   sustained by Plaintiffs and the other members of the Class. As described herein, during the Class Period,

 9   Defendants named in this Action made or caused to be made a series of materially false or misleading
10   statements concerning Nutanix’s business prospects. Defendants’ statements were materially false and
11   misleading in that the Company kept sales and marketing lead spending flat for more than a year, did
12   not invest in hiring the necessary sales personnel, experienced significant product quality issues with its
13   HCI technology and had stopped receiving new leads from Dell since the summer of calendar 2017,
14   which resulted in a severely depleted pipeline and the failure to generate revenue and profits through
15   sales. These material misstatements or omissions had the cause and effect of creating in the market an
16   unrealistically positive assessment of the Company and its well-being and prospects, thus causing the
17   Company’s stock to be overvalued and artificially inflated at all relevant times. The materially false or
18   misleading statements made by Defendants during the Class Period resulted in Plaintiffs and other
19   members of the Class purchasing the Company’s stock at artificially inflated prices, thus causing the
20   damages complained of herein.

21          390.    As the Defendants’ misrepresentations and fraudulent conduct were disclosed and

22   became apparent to the market, the artificial inflation in the price of Nutanix shares was removed, and

23   the price of Nutanix shares fell over a series of two corrective disclosure.

24          391.    On February 28, 2019 after market close, Nutanix announced the Company had missed

25   its forecasts by 15% due to an admitted underspending of lead generation and sales hiring since Q4 fiscal

26   2017 through Q2 fiscal 2019. Upon the news, the price of Nutanix common stock declined from a closing

27   price of $50.09 per share on February 28, 2019 to a close of $33.70 per share on March 1, 2019.

28          392.    Market analysts for the Company attributed the missed forecasts to reasons directly

                                         101
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 107 of 115



 1   related to the Defendants’ misrepresentations. For example, in three March 1, 2019 reports:

 2              •   Oppenheimer explained that “we think Nutanix has tried to do too much (massive
                    portfolio expansion, cloud rollout, M&A, etc.) with too little (under investment in
 3                  sales/go-to-market) for too long (recent year) and this has caught up with it.”
 4
                •   Susquehanna Financial Group identified that “the competitive landscape in HCI
 5                  has intensified and NTNX likely lost share” in significant part because “Dell [was]
                    integrating more tightly with VMW (suggesting more aggressive VxRail strategy,
 6                  and possibility of not renewing NTNX OEM deal).”
 7
                •   William Blair explained that in addition to “management’s explanation,” i.e., the
 8                  Company’s admittedly insufficient pipeline investment, this analyst believed “sales
                    execution” was a large issue during the Class Period and that such sales execution
 9                  “has been disrupted by three major events: 1) the business model shift from
                    hardware to software, 2) the model shift from license to subscription, and 3) the
10                  launch of a dozen or so new products on top of the core HCI offering. Taken
                    together, we believe these events have to some extent overwhelmed the salesforce,
11
                    impacting productivity and efficiency and impairing new customer acquisition. We
12                  believe these issues must have been building up for several quarters, and in this
                    past quarter they came to a head, as seen by the dramatically reduced pipeline.”
13
            393.    On May 30, 2019, Defendants issued a second corrective disclosure. The second
14
     corrective disclosure stated Nutanix missed revenue and billing targets to a nature and extent greater
15
     than let onto after the end of Q1 2019, due to a continued insufficient sales pipeline and hardware issues.
16
     On this news, Nutanix’s stock dropped from a closing price of $32.67 per share on May 30, 2019 to
17
     $28.07 per share on May 31, 2019.
18
            394.    As a result of their purchases of Nutanix securities during the Class Period at artificially
19
     inflated prices, Plaintiffs and other members of the Class suffered economic loss, i.e., damages, under
20
     the federal securities laws when the price of Nutanix stock declined as a result of the market obtaining
21
     new Company-specific information that revealed or began to reveal to the market the falsity of the
22
     statements Plaintiffs allege were materially false and misleading. The timing and magnitude of the price
23
     decline in Nutanix common stock negate any inference that the loss suffered by Plaintiffs and Class
24
     members was caused by changed market conditions, macroeconomic or industry factors, or Company-
25
     specific facts unrelated to Defendants’ fraudulent conduct.
26
     X.     NO SAFE HARBOR
27
            395.    The statutory safe harbor provided for forward-looking statements under certain
28

                                         102
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 108 of 115



 1   circumstances does not apply to any of the allegedly false statements pleaded in this complaint. The

 2   statements alleged to be false and misleading herein all relate to then-existing facts and conditions.

 3          396.     In addition, to the extent certain of the statements alleged to be false may be characterized

 4   as forward looking, they were not identified as “forward-looking statements” when made and there were

 5   no meaningful cautionary statements identifying important factors that could cause actual results to

 6   differ materially from those in the purportedly forward-looking statements.

 7          397.     In the alternative, to the extent that the statutory safe harbor is determined to apply to any

 8   forward-looking statements pleaded herein, Defendants are liable for those false forward-looking

 9   statements because at the time each of those forward-looking statements was made, the speaker had
10   actual knowledge that the forward-looking statement was materially false or misleading, and/or the
11   forward-looking statement was authorized or approved by an executive officer of Nutanix who knew
12   that the statement was false when made.
13   XI.    APPLICABILITY OF THE PRESUMPTION OF RELIANCE AND FRAUD ON THE
14          MARKET
15          398.     Plaintiffs are presumed to have relied on Defendants’ misrepresentations and omissions
16   under the fraud-on-the-market doctrine. At all times, the market for the Company’s stock was an
17   efficient market that promptly digested current information related to the Company from all publicly
18   available sources and reflected such information in the prices of the Company’s stock. Throughout the
19   Class Period:
20              a. Nutanix’s common stock was actively traded on the NASDAQ;

21              b. The market price of Nutanix common stock reacted promptly to the dissemination of

22                   public information regarding the Company;

23              c. The Company’s stock was followed by financial analysts, including those cited in this

24                   Complaint;

25              d. As a regulated issuer, Nutanix filed with the SEC periodic public reports during the Class

26                   Period;

27              e. Nutanix regularly communicated with pubic investors via established market

28                   communication mechanisms; and

                                         103
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 109 of 115



 1                f. According to the Company’s Form 10-K for the fiscal year-ended July 31, 2018, as of

 2                    August 31, 2018, Nutanix had 135.14 million shares outstanding and the market

 3                    capitalization of unaffiliated shares as of January 1, 2018 was approximately $3.6 billion.

 4             399.   Throughout the Class Period, the Company was consistently followed by the market

 5   participants, including securities analysts. The market relies upon the Company’s financial results and

 6   management to accurately present the Company’s financial results. During this period, Nutanix and the

 7   Individual Defendants continued to pump materially false and misleading information into the

 8   marketplace regarding the Company and its large-scale projects. This information was promptly

 9   reviewed and analyzed by analysts and institutional investors and assimilated into the price of the
10   Company’s common stock.
11             400.   As a result of the misconduct alleged herein, including Defendants’ materially false and
12   misleading statements and omissions, the market for Nutanix’s common stock was artificially inflated.
13   Under such circumstances, the presumption of reliance available under the “fraud-on-the-market” theory
14   applies. Thus, Class members are presumed to have indirectly relied upon the misrepresentations and
15   omissions for which Defendants are responsible.
16             401.   Plaintiffs and the other Class members justifiably relied on the integrity of the market
17   price for the Company’s common stock and were substantially damaged as a direct and proximate result
18   of their purchases of Nutanix common stock at artificially inflated prices and the subsequent decline in
19   the price of that common stock when the truth was disclosed.
20             402.   Plaintiffs and the other Class members are also entitled to a presumption of reliance under

21   Affiliated Ute Citizens v. United States, 406 U.S. 128 (1972) because claims asserted in this Complaint

22   against Defendants are also predicated upon omissions of material fact for which there was a duty to

23   disclose.

24             403.   Had Plaintiffs and the other members of the Class known of the material adverse

25   information not disclosed by Defendants or otherwise been aware of the truth behind Defendants’

26   material misstatements, they would not have purchased Nutanix’s common stock at artificially inflated

27   prices.

28

                                         104
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
            Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 110 of 115



 1   XII.    CLASS ACTION ALLEGATIONS

 2           404.   Plaintiffs bring this action pursuant to Federal Rules of Civil Procedure 23(a) and (b)(3)

 3   on behalf of a class of all persons or entities that purchased or otherwise acquired Nutanix securities

 4   between November 30, 2017 and May 30, 2019, inclusive, seeking to pursue remedies under the

 5   Securities Act and Exchange Act (the “Class”). Excluded from the Class are Nutanix and its subsidiaries

 6   and affiliates, the Individual Defendants, and any of Defendants’ or Nutanix’s respective officers and

 7   directors at all relevant times, and any of their immediate families, legal representatives, heirs,

 8   successors, or assigns, and any entity in which any Defendant has or had a controlling interest.

 9           405.   Because Nutanix’s stock was actively traded on the NASDAQ, the members of the Class
10   are so numerous that joinder of all Class members is impracticable. While the exact number of Class
11   members is unknown at this time and can only be ascertained through discovery, Plaintiffs believe that
12   there are hundreds or thousands of Class members. Members of the Class may be identified from records
13   maintained by Nutanix or its transfer agent and may be notified of the pendency of this action by mail,
14   using forms of notice customarily used in securities class actions, or by other reasonable ways as may
15   be approved by the Court. According to the Company’s Form 10-K for the fiscal year-ended July 31,
16   2018, as of August 31, 2018, Nutanix had 135.14 million shares of common stock outstanding.
17           406.   Plaintiffs’ claims are typical of those of the other members of the Class, as all Class
18   members have been similarly affected by Defendants’ wrongful conduct as alleged herein. Moreover,
19   Plaintiffs will fairly and adequately protect the interests of the other members of the Class and has
20   retained counsel competent and experienced in class action and securities litigation.

21           407.   Common questions of law and fact exist as to all Class members and predominate over

22   any questions solely affecting individual Class members. These common questions include:

23              g. Whether Defendants violated the federal securities laws as alleged herein;

24              h. Whether Defendants’ statements to the investing public during the Class Period

25                  misrepresented material facts about Nutanix’s business and operations;

26              i. Whether Defendants’ public statements to the investing public during the Class Period

27                  omitted material facts necessary to make the statements made, in light of the

28                  circumstances under which they were made, not misleading;

                                          105
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 111 of 115



 1               j. Whether the Individual Defendants caused Nutanix to issue materially false and

 2                  misleading SEC filings and public statements during the Class Period;

 3               k. Whether Defendants acted knowingly or recklessly in issuing materially false and

 4                  misleading SEC filings and public statements during the Class Period;

 5               l. Whether the prices of Nutanix common stock during the Class Period was artificially

 6                  inflated because of the Defendants’ conduct complained of herein; and

 7               m. Whether price of Nutanix common stock declined as the market became aware of

 8                  Company specific news which revealed the truth or began to reveal the truth regarding

 9                  the materially false and misleading statements made by Defendants; and
10               n. Whether the members of the Class have sustained damages and, if so, the proper measure
11                  of damages.
12          408.    A class action is superior to all other available methods for the fair and efficient
13   adjudication of this matter as joinder of all Class members is impracticable. Furthermore, as the damages
14   suffered by individual Class members may be relatively small, the expense and burden of individual
15   litigation make it impossible for Class members to individually redress the wrongs done to them. There
16   will be no difficulty in the management of this action as a class action.
17                                                   COUNT I
18
                                  For Violation of §10(b) of the Exchange Act
19                                 and Rule 10b-5 Promulgated Thereunder
                                            Against All Defendants
20          409.    Plaintiffs reallege each allegation as if fully set forth herein.
21          410.    This claim is brought under §10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and Rule
22   10b-5 promulgated thereunder by the SEC, 17 C.F.R. § 240.10b-5, against Nutanix, Pandey, and
23   Williams.
24          411.    The Defendants: (a) employed devices, schemes and artifices to defraud; (b) made untrue
25   statements of material fact and/or omitted material facts necessary to make the statements made not
26   misleading; and (c) engaged in acts, practices and a course of business which operated as a fraud and
27   deceit upon Plaintiffs and the Class, in violation of §10(b) of the Exchange Act and Rule 10b-5
28   promulgated thereunder.

                                         106
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 112 of 115



 1          412.    The Defendants individually and in concert, directly and indirectly, by the use, means or

 2   instrumentalities of interstate commerce and/or the mails, engaged and participated in a continuous

 3   course of conduct to conceal non-public, adverse material information about the Company’s outlook

 4   and condition, as reflected in the misrepresentations and omissions set forth above.

 5          413.    The Defendants acted with scienter in that they knew that the public documents and

 6   statements issued or disseminated in the name of the Company were materially false and misleading;

 7   knew that such statements or documents would be issued or disseminated to the investing public; and

 8   knowingly and substantially participated or acquiesced in the issuance or dissemination of such

 9   statements or documents as primary violations of the securities laws. These defendants by virtue of their
10   receipt of information reflecting the true facts of the Company, their control over, or receipt or
11   modification of the Company’s allegedly materially misleading statements, or their associations with
12   the Company which made them privy to confidential proprietary information concerning the Company,
13   participated in the fraudulent scheme alleged herein.
14          414.    The Individual Defendants, who are the senior officers or directors of the Company, had
15   actual knowledge of the material omissions and/or the falsity of the material statements set forth above,
16   and intended to deceive Plaintiffs and the other members of the Class, or, in the alternative, acted with
17   reckless disregard for the truth when they failed to ascertain and disclose the true facts in the statements
18   made by them, or other personnel of the Company to members of the investing public, including
19   Plaintiffs and the other members of the Class.
20          415.    As a result of the foregoing, the market price of Nutanix stock was artificially inflated

21   during the Class Period. In ignorance of the falsity of the Company’s and the Individual Defendants’

22   statements, Plaintiffs and the other members of the Class relied on the statements described above or the

23   integrity of the market price of Nutanix stock during the Class Period in purchasing Nutanix stock at

24   prices that were artificially inflated as a result of the Company’s and the Individual Defendants’ false

25   and misleading statements.

26          416.    Had Plaintiffs and the other members of the Class been aware that the market price of

27   Nutanix’s stock had been artificially inflated by the Company’s and the Individual Defendants’

28   materially misleading statements and by the material adverse information which the Company’s and the

                                         107
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 113 of 115



 1   Individual Defendants did not disclose, they would not have purchased Nutanix’s stock at the artificially

 2   inflated prices that they did, or at all.

 3           417.    As a result of the wrongful conduct alleged herein, Plaintiffs and the other members of

 4   the Class have suffered damages in an amount to be established at trial.

 5           418.    By reason of the foregoing, the Defendants have violated Section 10(b) of the 1934 Act

 6   and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff sand the other members of the

 7   Class for substantial damages which they suffered in connection with their purchases of Nutanix stock

 8   during the Class Period.

 9                                                    COUNT II
10                                   For Violation of §20(a) of the Exchange Act
                                               Against All Defendants
11
             419.    Plaintiffs realleges each allegation as if fully set forth herein.
12
             420.    This claim is brought under §20(a) of the Exchange Act, 15 U.S.C. § 78t, against
13
     Defendants Pandey and Williams.
14
             421.    The Individual Defendants, by reason of their status as senior executive officers or
15
     directors of Nutanix, directly or indirectly, controlled the conduct of the Company’s business and its
16
     representations to Plaintiffs and the Class, within the meaning of §20(a) of the Exchange Act. The
17
     Individual Defendants directly or indirectly controlled the content of the Company’s SEC statements
18
     and press releases related to Plaintiffs and the Class’ investments in Nutanix common stock within the
19
     meaning of §20(a) of the Exchange Act. Therefore, the Individual Defendants are jointly and severally
20
     liable for the Company’s fraud, as alleged herein.
21
             422.    The Individual Defendants controlled and had the authority to control the content of the
22
     Company’s SEC statements and press releases. Because of their close involvement in the everyday
23
     activities of the Company, and because of their wide-ranging supervisory authority, the Individual
24
     Defendants reviewed or had the opportunity to review these documents prior to their issuance or could
25
     have prevented their issuance or caused them to be corrected.
26
             423.    The Individual Defendants knew or recklessly disregarded the fact that Nutanix’s
27
     representations were materially false and misleading and/or omitted material facts when made. In so
28

                                          108
            CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                  SECURITIES LAWS
          Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 114 of 115



 1   doing, the Defendants did not act in good faith.

 2             424.   By virtue of their high-level positions and their participation in and awareness of

 3   Nutanix’s operations and public statements, the Individual Defendants were able to and did influence

 4   and control Nutanix’s decision-making, including controlling the content and dissemination of the

 5   documents that Plaintiffs and the Class contend contained materially false and misleading information

 6   and on which Plaintiffs and the Class relied.

 7             425.   The Individual Defendants had the power to control or influence the statements made

 8   giving rise to the securities violations alleged herein, and as set forth more fully above.

 9             426.   As set forth herein, the Individual Defendants each violated §10(b) of the Exchange Act
10   and Rule 10b-5, thereunder, by their acts and omissions as alleged herein. By virtue of their positions as
11   controlling persons, the Individual Defendants are also liable pursuant to §20(a) of the Exchange Act.
12             427.   As a direct and proximate result of the Individual Defendants’ wrongful conduct,
13   Plaintiffs and the Class suffered damages in connection with their purchase of Nutanix common stock.
14                                           PRAYER FOR RELIEF
15   WHEREFORE, Plaintiffs prays for relief and judgment, as follows:
16             A.     Determining that the instant action may be maintained as a class action under Rule 23 of
17
     the Federal Rules of Civil Procedure, certifying Plaintiffs as the Class representatives;
18
               B.     Against Defendants, jointly and severally, requiring Defendants to pay damages
19
     sustained by Plaintiffs and other members of the Class by reason of the acts and transactions alleged
20

21   herein;

22             C.     Awarding Plaintiffs and the other members of the Class prejudgment and post-judgment

23   interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
24             D.     Awarding such equitable/injunctive or other relief in Plaintiffs’ favor as the Court may
25
     deem just and proper.
26
                                                 JURY DEMAND
27
               In accordance with Federal rule of Civil Procedure 38(b), Plaintiffs demand a jury trial of all
28

                                         109
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
           Case 3:19-cv-01651-WHO Document 102 Filed 09/09/19 Page 115 of 115



 1   issues involved, now, or in the future, in this action.

 2     DATED: September 9, 2019                                LEVI & KORSINSKY, LLP
 3
                                                               _/s/ Shannon L. Hopkins__________
 4                                                             Shannon L. Hopkins
                                                                   (admitted pro hac vice)
 5                                                             Nancy A. Kulesa
                                                                   (to be admitted pro hac vice)
 6                                                             Stephanie A. Bartone
 7                                                                 (admitted pro hac vice)
                                                               Gregory Potrepka
 8                                                                 (admitted pro hac vice)
                                                               1111 Summer Street, Suite 403
 9                                                             Stamford, CT 06905
                                                               Tel: (203) 992-4523
10
                                                               Email: shopkins@zlk.com
11                                                             Email: nkulesa@zlk.com
                                                               Email: sbartone@zlk.com
12                                                             Email: gpotrepka@zlk.com
13                                                             Adam M. Apton (SBM 316506)
14                                                             Adam C. McCall (SBN 302130)
                                                               44 Montgomery Street, Suite 650
15                                                             San Francisco, California 94104
                                                               Tel.: (415) 291-2420
16                                                             Email: aapton@zlk.com
                                                               Email: amccall@zlk.com
17

18
                                                               Lead Counsel for Plaintiffs and the Class
19
20

21

22

23

24

25

26

27

28

                                         110
           CONSOLIDATED AMENDED COMPLAINT FOR VIOLATIONS OF THE FEDERAL
                                 SECURITIES LAWS
